

Execution Version









Washington Real Estate Investment Trust




$350,000,000




3.44% Senior Notes due December 29, 2030




______________


Note Purchase Agreement


______________




Dated September 29, 2020





.




--------------------------------------------------------------------------------



Table of Contents
Section    Heading    Page



Section 1.
Authorization of Notes
1
Section 2.
Sale and Purchase of Notes
1
Section 3.
Closing
1
Section 4.
Conditions to Closing
2
Section 4.1.
Representations and Warranties
2
Section 4.2.
Performance; No Default
2
Section 4.3.
Compliance Certificates
2
Section 4.4.
Opinions of Counsel
3
Section 4.5.
Purchase Permitted By Applicable Law, Etc
3
Section 4.6.
Sale of Other Notes
3
Section 4.7.
Payment of Special Counsel Fees
3
Section 4.8.
Private Placement Number
3
Section 4.9.
Changes in Corporate Structure
3
Section 4.10.
Funding Instructions
4
Section 4.11.
Proceedings and Documents
4
Section 5.
Representations and Warranties of the Company
4
Section 5.1.
Organization; Power and Authority
4
Section 5.2.
Authorization, Etc
4
Section 5.3.
Disclosure
5
Section 5.4.
Organization and Ownership of Shares of Subsidiaries; Affiliates
5
Section 5.5.
Financial Statements; Material Liabilities
6
Section 5.6.
Compliance with Laws, Other Instruments, Etc
6
Section 5.7.
Governmental Authorizations, Etc
6
Section 5.8.
Litigation; Observance of Agreements, Statutes and Orders
6
Section 5.9.
Taxes
7
Section 5.10.
Title to Property; Leases
7
Section 5.11.
Licenses, Permits, Etc
7
Section 5.12.
Compliance with Employee Benefit Plans
8
Section 5.13.
Private Offering by the Company
9
Section 5.14.
Use of Proceeds; Margin Regulations
9
Section 5.15.
Existing Indebtedness; Future Liens
9
Section 5.16.
Foreign Assets Control Regulations, Etc
10






--------------------------------------------------------------------------------




Section 5.17.
Status under Certain Statutes
11
Section 5.18.
Environmental Matters
11
Section 5.19.
REIT Status
12
Section 5.20.
Unencumbered Properties
12
Section 6.
Representations of the Purchasers
12
Section 6.1.
Purchase for Investment
12
Section 6.2.
Source of Funds
12
Section 7.
Information as to Company
14
Section 7.1.
Financial and Business Information
14
Section 7.2.
Officer’s Certificate
17
Section 7.3.
Visitation
18
Section 7.4.
Electronic Delivery
18
Section 7.5.
Limitation on Disclosure Obligation
19
Section 8.
Payment and Prepayment of the Notes
20
Section 8.1.
Maturity
20
Section 8.2.
Optional Prepayments with Make-Whole Amount
20
Section 8.3.
Allocation of Partial Prepayments
20
Section 8.4.
Maturity; Surrender, Etc.
20
Section 8.5.
Purchase of Notes
21
Section 8.6.
Make-Whole Amount
21
Section 8.7.
Payments and Reporting Due on Non-Business Days
22
Section 8.8.
Change of Control Prepayment Offer
23
Section 9.
Affirmative Covenants.
24
Section 9.1.
Compliance with Laws
24
Section 9.2.
Insurance
24
Section 9.3.
Maintenance of Properties
24
Section 9.4.
Payment of Taxes and Claims
25
Section 9.5.
Corporate Existence, Etc
25
Section 9.6.
Books and Records
25
Section 9.7.
Subsidiary Guarantors
25
Section 9.8.
REIT Status
27
Section 9.9.
Exchange Listing
27
Section 10.
Negative Covenants.
27
Section 10.1.
Transactions with Affiliates
27
Section 10.2.
Merger, Consolidation, Etc
27






--------------------------------------------------------------------------------




Section 10.3.
Line of Business
29
Section 10.4.
Economic Sanctions, Etc
29
Section 10.5.
Liens
29
Section 10.6.
Financial Covenants
29
Section 10.7.
Dividends and Restricted Payments
31
Section 11.
Events of Default
32
Section 12.
Remedies on Default, Etc
35
Section 12.1.
Acceleration
35
Section 12.2.
Other Remedies
36
Section 12.3.
Rescission
36
Section 12.4.
No Waivers or Election of Remedies, Expenses, Etc
37
Section 13.
Registration; Exchange; Substitution of Notes
37
Section 13.1.
Registration of Notes
37
Section 13.2.
Transfer and Exchange of Notes; No Transfer to Competitors
37
Section 13.3.
Replacement of Notes
38
Section 14.
Payments on Notes
38
Section 14.1.
Place of Payment
38
Section 14.2.
Payment by Wire Transfer
38
Section 14.3.
FATCA Information
39
Section 15.
Expenses, Etc
39
Section 15.1.
Transaction Expenses
39
Section 15.2.
Certain Taxes
40
Section 15.3.
Survival
40
Section 16.
Survival of Representations and Warranties; Entire Agreement
40
Section 17.
Amendment and Waiver
41
Section 17.1.
Requirements
41
Section 17.2.
Solicitation of Holders of Notes
41
Section 17.3.
Binding Effect, Etc
42
Section 17.4.
Notes Held by Company, Etc
42
Section 18.
Notices
42






--------------------------------------------------------------------------------




Section 19.
Reproduction of Documents
43
Section 20.
Confidential Information
43
Section 21.
Substitution of Purchaser
44
Section 22.
Miscellaneous
44
Section 22.1.
Successors and Assigns
44
Section 22.2.
Accounting Terms
45
Section 22.3.
Severability
46
Section 22.4.
Construction, Etc
46
Section 22.5.
Counterparts; Electronic Signatures
46
Section 22.6.
Governing Law
47
Section 22.7.
Jurisdiction and Process; Waiver of Jury Trial
47
Section 23.
UPREIT Reorganization
48
Signature
51








--------------------------------------------------------------------------------





Schedule A    —    Defined Terms


Schedule 1        —    Form of 3.44% Senior Note due December 29, 2030


Schedule 4.4(a)        —     Form of Opinion of Special Counsel for the Company


Schedule 4.4(b)        —    Form of Opinion of Special Counsel for the
Purchasers


Schedule 5.3        —    Disclosure Materials


Schedule 5.4        —    Subsidiaries of the Company and Ownership of Subsidiary
Stock


Schedule 5.5        —    Financial Statements


Schedule 5.10        —    Real Estate Assets


Schedule 5.15        —    Existing Indebtedness


Schedule 7.2        —    Form of Compliance Certificate


Schedule 9.7        —    Form of Subsidiary Guaranty


Purchaser Schedule    —    Information Relating to Purchasers














--------------------------------------------------------------------------------



Washington Real Estate Investment Trust


1775 Eye Street, NW, Suite 1000
Washington, D.C. 20006


3.44% Senior Notes due December 29, 2030






September 29, 2020




To Each of the Purchasers Listed in
    the Purchaser Schedule Hereto:
Ladies and Gentlemen:
Washington Real Estate Investment Trust, a Maryland real estate investment trust
(the “Company”), agrees with each of the Purchasers as follows:
Section 1.    Authorization of Notes.
The Company will authorize the issue and sale of $350,000,000 aggregate
principal amount of its 3.44% Senior Notes due December 29, 2030 (the “Notes”).
The Notes shall be substantially in the form set out in Schedule 1. Certain
capitalized and other terms used in this Agreement are defined in Schedule A
and, for purposes of this Agreement, the rules of construction set forth in
Section 22.4 shall govern.
Section 2.    Sale and Purchase of Notes .
Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount specified
opposite such Purchaser’s name in the Purchaser Schedule at the purchase price
of 100% of the principal amount thereof. The Purchasers’ obligations hereunder
are several and not joint obligations and no Purchaser shall have any liability
to any Person for the performance or non-performance of any obligation by any
other Purchaser hereunder.
Section 3.    Closing.
The execution and delivery of this Agreement shall occur on September 29, 2020
(the “Execution Date”). The sale and purchase of the Notes to be purchased by
each Purchaser shall occur at the offices of Greenberg Traurig, LLP, 77 West
Wacker Drive, Suite 3100, Chicago, Illinois, 60601, at 9:00 a.m., Chicago time,
at a closing (the “Closing”) on a Business Day no earlier than October 13, 2020,
and no later than December 29, 2020, as shall be notified by the Company to each
Purchaser at least ten (10) Business Days prior to the Closing. At the Closing



--------------------------------------------------------------------------------



the Company will deliver to each Purchaser the Notes to be purchased by such
Purchaser in the form of a single Note (or such greater number of Notes in
denominations of at least $100,000 as such Purchaser may request) dated the date
of the Closing and registered in such Purchaser’s name (or in the name of its
nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company to the
account number of the Company set forth in the funding instructions delivered by
the Company pursuant to Section 4.10. If at the Closing the Company shall fail
to tender such Notes to any Purchaser as provided above in this Section 3, or
any of the conditions specified in Section 4 shall not have been fulfilled to
such Purchaser’s satisfaction, such Purchaser shall, at its election, be
relieved of all further obligations under this Agreement, without thereby
waiving any rights such Purchaser may have by reason of such failure by the
Company to tender such Notes or any of the conditions specified in Section 4 not
having been fulfilled to such Purchaser’s satisfaction.
Section 4.    Conditions to Closing.
Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:
    Section 4.1.    Representations and Warranties. The representations and
warranties of the Company in this Agreement shall be correct when made on the
Execution Date and shall be true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) at
the Closing except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall have been true in all respects) on
and as of such earlier date).
    Section 4.2.    Performance; No Default. The Company shall have performed
and complied with all agreements and conditions contained in this Agreement
required to be performed or complied with by it prior to or at the Closing and
from the Execution Date to the Closing assuming that Sections 9 and 10 are
applicable from the Execution Date. From the Execution Date through the Closing,
before and after giving effect to the issue and sale of the Notes (and the
application of the proceeds thereof as contemplated by Section 5.14), no Default
or Event of Default shall have occurred and be continuing. Neither the Company
nor any Subsidiary shall have entered into any transaction since the date of the
Memorandum that would have been prohibited by Section 10 had such Section
applied since such date.
    Section 4.3.    Compliance Certificates.
    (a)    Officer’s Certificate. The Company shall have delivered to such
Purchaser an Officer’s Certificate, dated the date of the Closing, certifying
that the conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
-2-

--------------------------------------------------------------------------------



    (b)    Secretary’s Certificate of the Company. The Company shall have
delivered to such Purchaser a certificate of its Secretary or Assistant
Secretary, dated the date of the Closing, certifying as to (i) the resolutions
attached thereto and other corporate proceedings relating to the authorization,
execution and delivery of the Notes and this Agreement and (ii) the Company’s
organizational documents as then in effect.
Section 4.4.    Opinions of Counsel. Such Purchaser shall have received opinions
in form and substance satisfactory to such Purchaser, dated as of the date of
the Closing (a) from Hogan Lovells US LLP, counsel for the Company, covering the
matters set forth in Schedule 4.4(a) and covering such other matters incident to
the transactions contemplated hereby as such Purchaser or its counsel may
reasonably request (and the Company hereby instructs its counsel to deliver such
opinion to the Purchasers) and (b) from Greenberg Traurig, LLP, the Purchasers’
special counsel in connection with such transactions, substantially in the form
set forth in Schedule 4.4(b) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.
    Section 4.5.    Purchase Permitted By Applicable Law, Etc. On the date of
the Closing such Purchaser’s purchase of Notes shall (a) be permitted by the
laws and regulations of each jurisdiction to which such Purchaser is subject,
without recourse to provisions (such as section 1405(a)(8) of the New York
Insurance Law) permitting limited investments by insurance companies without
restriction as to the character of the particular investment, (b) not violate
any applicable law or regulation (including Regulation T, U or X of the Board of
Governors of the Federal Reserve System) and (c) not subject such Purchaser to
any tax, penalty or liability under or pursuant to any applicable law or
regulation, which law or regulation was not in effect on the Execution Date,
such determination to be made by such Purchaser. If requested by such Purchaser,
such Purchaser shall have received an Officer’s Certificate certifying as to
such matters of fact as such Purchaser may reasonably specify to enable such
Purchaser to determine whether such purchase is so permitted.
    Section 4.6.    Sale of Other Notes. Contemporaneously with the Closing the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in the
Purchaser Schedule.
    Section 4.7.    Payment of Special Counsel Fees. Without limiting
Section 15.1, the Company shall have paid on or before the date of the Closing
the fees, charges and disbursements of the Purchasers’ special counsel referred
to in Section 4.4 to the extent reflected in a statement of such counsel
rendered to the Company at least one Business Day prior to the date of the
Closing.
    Section 4.8.    Private Placement Number. A Private Placement Number issued
by Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall
have been obtained for the Notes.
    Section 4.9.    Changes in Corporate Structure. The Company shall not have
changed its jurisdiction of incorporation or organization, as applicable, or
been a party to any merger or
-3-

--------------------------------------------------------------------------------



consolidation or succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5.
    Section 4.10.    Funding Instructions. At least three Business Days prior to
the date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company setting forth the
wire instructions for the account of the Company contemplated in Section 3
including (i) the name and address of the transferee bank, (ii) such transferee
bank’s ABA number and (iii) the account name and number into which the purchase
price for the Notes is to be deposited.
    Section 4.11.    Proceedings and Documents. All corporate and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.
Section 5.    Representations and Warranties of the Company.
The Company represents and warrants to each Purchaser that, as of the Execution
Date and as of the date of the Closing:
    Section 5.1.    Organization; Power and Authority. The Company is a real
estate investment trust (and after the Reorganization, a limited liability
company, limited partnership, limited liability partnership, corporation or
other registered legal entity) duly formed, validly existing and in good
standing under the laws of its jurisdiction of formation, and is duly qualified
as a foreign trust and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
has the trust (and after the Reorganization, the limited liability company,
limited partnership, limited liability partnership, corporation or other
registered legal entity) power and authority to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver this Agreement and
the Notes and to perform the provisions hereof and thereof.
    Section 5.2.    Authorization, Etc. This Agreement and the Notes have been
duly authorized by all necessary trust (and after the Reorganization, limited
liability company, limited partnership, limited liability partnership,
corporation or other registered legal entity) action on the part of the Company,
and this Agreement constitutes, and upon execution and delivery thereof each
Note will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
-4-

--------------------------------------------------------------------------------



    Section 5.3.    Disclosure. The Company, through its agents, J.P. Morgan
Securities, Inc. and Wells Fargo Securities, LLC, has delivered to each
Purchaser a copy of a Private Placement Memorandum, dated September 2020 (the
“Memorandum”), relating to the transactions contemplated hereby. The Memorandum
fairly describes, in all material respects, the general nature of the business
of the Company and its Subsidiaries. This Agreement, the Memorandum, the
financial statements listed in Schedule 5.5 and the documents, certificates or
other writings delivered to the Purchasers by or on behalf of the Company prior
to September 18, 2020 in connection with the transactions contemplated hereby
and identified in Schedule 5.3 (this Agreement, the Memorandum and such
documents, certificates or other writings and such financial statements
delivered to each Purchaser being referred to, collectively, as the “Disclosure
Documents”), taken as a whole, do not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
not materially misleading in light of the circumstances under which they were
made, provided, that with respect to projections, estimates and other
forward-looking statements prepared by or on behalf of the Company or any other
Subsidiary that have been made available to each Purchaser, the Company
represents only that such information was prepared in good faith based on
assumptions believed to be reasonable at the time made, it being understood that
actual results may vary materially from such projections and statements. Except
as disclosed in the Disclosure Documents, since December 31, 2019, there has
been no change in the financial condition, business or properties of the Company
and its Subsidiaries, taken as a whole, except changes that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. There is no fact known to the Company that could reasonably be
expected to have a Material Adverse Effect that has not been set forth herein or
in the Disclosure Documents.
    Section 5.4.    Organization and Ownership of Shares of Subsidiaries;
Affiliates. (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists as of the Execution Date of (i) the Company’s Subsidiaries,
showing, as to each Subsidiary, the name thereof, the jurisdiction of its
organization, and the percentage of shares of each class of its capital stock or
similar equity interests outstanding owned by the Company and each other
Subsidiary and whether such Subsidiary is a Subsidiary Guarantor, (ii) the
Company’s Unconsolidated Affiliates, other than Subsidiaries, and (iii) the
Company’s trustees and senior officers.
    (b)    All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and
non-assessable, to the extent applicable, and are owned by the Company or
another Subsidiary free and clear of any Lien that is prohibited by this
Agreement.
    (c)    Each Subsidiary is a corporation or other legal entity duly
organized, validly existing and, where applicable, in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and, where applicable, is in good standing in
each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Each such Subsidiary has the corporate or other
power and authority to own or hold under lease
-5-

--------------------------------------------------------------------------------



the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.
    (d)    No Subsidiary is subject to any legal, regulatory, contractual or
other restriction (other than the agreements listed on Schedule 5.4 and
customary limitations imposed by corporate law or similar statutes or any
documents governing Nonrecourse Indebtedness) restricting the ability of such
Subsidiary to pay dividends out of profits or make any other similar
distributions of profits to the Company or any of its Subsidiaries that owns
outstanding shares of capital stock or similar equity interests of such
Subsidiary.
    Section 5.5.    Financial Statements; Material Liabilities. The Company has
delivered (or made available) to each Purchaser copies of the financial
statements of the Company and its Subsidiaries listed on Schedule 5.5. All of
such financial statements (including in each case the related schedules and
notes) fairly present in all material respects the consolidated financial
position of the Company and its consolidated Subsidiaries as of the respective
dates specified in such Schedule and the consolidated results of their
operations and consolidated cash flows for the respective periods so specified
and have been prepared in accordance with GAAP consistently applied throughout
the periods involved except as set forth in the notes thereto (subject, in the
case of any interim financial statements, to normal year-end adjustments and the
absence of footnotes). As of the Execution Date, the Company and its
Subsidiaries do not have any Material liabilities that are not disclosed in the
Disclosure Documents.
    Section 5.6.    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, (A) any indenture, mortgage, deed of trust, loan, purchase
or credit agreement, or any other material agreement or instrument in any
material respect, or (B) the corporate charter, by-laws or shareholders
agreement, in each case of the foregoing, to which the Company or any Subsidiary
is bound or by which the Company or any Subsidiary or any of their respective
properties may be bound or affected, (ii) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree or
ruling of any court, arbitrator or Governmental Authority applicable to the
Company or any Subsidiary or (iii) violate any provision of any statute or other
rule or regulation of any Governmental Authority applicable to the Company or
any Subsidiary in each case, except, in the case of each of clauses (ii) and
(iii) where the failure or non-compliance of the same would not result in a
Material Adverse Effect.
    Section 5.7.    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes except for consents, approvals,
authorizations, filings and declarations, which have been duly obtained, given
or made and are in full force and effect, and any required filing on Form 8-K
with the SEC in connection with this Agreement.
    Section 5.8.    Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company,
-6-

--------------------------------------------------------------------------------



threatened against or affecting the Company or any Subsidiary or any property of
the Company or any Subsidiary in any court or before any arbitrator of any kind
or before or by any Governmental Authority that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
    (b)    Neither the Company nor any Subsidiary is (i) in default under any
agreement or instrument to which it is a party or by which it is bound, (ii) in
violation of any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or (iii) in violation of any applicable law, ordinance,
rule or regulation of any Governmental Authority (including Environmental Laws,
the USA PATRIOT Act or any of the other laws and regulations that are referred
to in Section 5.16), which default or violation could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
    Section 5.9.    Taxes. The Company and its Subsidiaries have filed all U.S.
federal and state income tax returns and all other Material tax returns that are
required to have been filed in any jurisdiction, and have paid all taxes shown
to be due and payable on such returns and all other taxes and assessments levied
upon them or their properties, assets, income or franchises, to the extent such
taxes and assessments have become due and payable and before they have become
delinquent, except for any taxes and assessments (i) the amount of which,
individually or in the aggregate, is not Material or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The charges, accruals and reserves on the books of the Company and its
Subsidiaries in respect of U.S. federal, state or other taxes for all fiscal
periods are adequate.
    Section 5.10.    Title to Property; Leases. (a) The Company and its
Subsidiaries have good and sufficient title to, or valid leasehold interests in,
their respective properties, including all such properties reflected in the most
recent audited balance sheet referred to in Section 5.5 or purported to have
been acquired by the Company or any Subsidiary after such date (except as sold
or otherwise disposed of in the ordinary course of business), except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, in each case free and clear of Liens
prohibited by this Agreement.
(b) Schedule 5.10 is a complete and correct listing as of the Execution Date of
all real estate assets of the Company and each Subsidiary, setting forth, for
each such property, whether such property is a Development Property or a Major
Redevelopment Property.
    Section 5.11.    Licenses, Permits, Etc. Except as could not reasonably be
expected to have a Material Adverse Effect:
    (a)  the Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, without known conflict
with the rights of others;
    (b)    to the knowledge of the Company, no product or service of the Company
or any of its Subsidiaries infringes any license, permit, franchise,
authorization, patent, copyright,
-7-

--------------------------------------------------------------------------------



proprietary software, service mark, trademark, trade name or other right owned
by any other Person; and
    (c)    to the knowledge of the Company, there is no violation by any Person
of any right of the Company or any of its Subsidiaries with respect to any
patent, copyright, proprietary software, service mark, trademark, trade name or
other right owned or used by the Company or any of its Subsidiaries.
    Section 5.12.    Compliance with Employee Benefit Plans. (a) The Company and
each ERISA Affiliate have operated and administered each Plan in compliance with
all applicable laws except for such instances of noncompliance as have not
resulted in and could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.  Neither the Company nor any
ERISA Affiliate has incurred any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans (as defined in section 3 of ERISA), and no event, transaction or condition
has occurred or exists that could, individually or in the aggregate, reasonably
be expected to result in the incurrence of any such liability by the Company or
any ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to section 430(k) of the Code or to any
such penalty or excise tax provisions under the Code or federal law or section
4068 of ERISA or by the granting of a security interest in connection with the
amendment of a Plan, other than such liabilities or Liens as would not be
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
(b)    The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.
    (c)    The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
    (d)    The expected postretirement benefit obligation (determined as of the
last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.
    (e)    The execution and delivery of this Agreement and the issuance and
sale of the Notes hereunder will not involve any transaction that is subject to
the prohibitions of section 406 of ERISA or in connection with which a tax could
be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation
by the Company to each Purchaser in the first sentence of
-8-

--------------------------------------------------------------------------------



this Section 5.12(e) is made in reliance upon and subject to the accuracy of
such Purchaser’s representation in Section 6.2 as to the sources of the funds to
be used to pay the purchase price of the Notes to be purchased by such
Purchaser.
    (f)    The Company and its Subsidiaries do not have any Non-U.S. Plans.
    Section 5.13.    Private Offering by the Company. Neither the Company nor
anyone acting on its behalf has offered the Notes or any similar Securities for
sale to, or solicited any offer to buy the Notes or any similar Securities from,
or otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than 55 other Institutional Investors, each of
which has been offered the Notes at a private sale for investment. Neither the
Company nor anyone acting on its behalf has taken, or will take, any action that
would subject the issuance or sale of the Notes to the registration requirements
of section 5 of the Securities Act or to the registration requirements of any
Securities or blue sky laws of any applicable jurisdiction.
    Section 5.14.    Use of Proceeds; Margin Regulations. The Company will apply
the proceeds of the sale of the Notes hereunder to finance or refinance recently
completed and future Eligible Green Projects (as defined in the Memorandum) and,
pending allocation to such Eligible Green Projects, such net proceeds may be
used to repay borrowings outstanding on the Company’s revolving credit
facilities or term loans and may be held in cash and cash equivalents. No part
of the proceeds from the sale of the Notes hereunder will be used, directly or
indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or to extend credit to others for the purpose of buying or
carrying any margin stock, or for the purpose of buying or carrying or trading
in any Securities under such circumstances as to involve the Company in a
violation of Regulation X of said Board (12 CFR 224) or to involve any broker or
dealer in a violation of Regulation T of said Board (12 CFR 220). Margin stock
does not constitute more than 25% of the value of the consolidated assets of the
Company and its Subsidiaries and the Company does not have any present intention
that margin stock will constitute more than 25% of the value of such assets. As
used in this Section, the terms “margin stock” and “purpose of buying or
carrying” shall have the meanings assigned to them in said Regulation U.
    Section 5.15.    Existing Indebtedness; Future Liens. (a) Except as
described therein, Schedule 5.15 sets forth a complete and correct list of all
outstanding Indebtedness of the Company and its Subsidiaries as of June 30, 2020
(including descriptions of the obligors and the original lender (or, if
applicable, administrative agent) therefor, principal amounts outstanding,
whether or not secured and a description of any Guaranties thereof), since which
date there has been no Material change in the amounts (other than changes in
line of credit balances arising in the ordinary course of business of the
Company), interest rates (other than with respect to variable interest rates and
changes in the underlying index rates), sinking funds, installment payments or
maturities of the Indebtedness of the Company or its Subsidiaries, except as
otherwise disclosed in the Company’s filings with the SEC or otherwise in
writing to the Purchasers. Neither the Company nor any Subsidiary is in default
and no waiver of default is currently in effect, in the payment of any principal
or interest on any Indebtedness of the
-9-

--------------------------------------------------------------------------------



Company or such Subsidiary and no event or condition exists with respect to any
Indebtedness of the Company or any Subsidiary that would permit (or that with
notice or the lapse of time, or both, would permit) one or more Persons to cause
such Indebtedness to become due and payable before its stated maturity or before
its regularly scheduled dates of payment.
    (b)    Except as provided in the agreements and documents related to
Indebtedness described in Schedule 5.15, neither the Company nor any Subsidiary
has agreed or consented to cause or permit any of its property, whether now
owned or hereafter acquired, to be subject to a Lien that secures Indebtedness
or to cause or permit in the future (upon the happening of a contingency or
otherwise) any of its property, whether now owned or hereafter acquired, to be
subject to a Lien that secures Indebtedness, except for any secured Indebtedness
incurred after the Execution Date that is not prohibited by the covenants in
this Agreement, and, in the case of any such Indebtedness in a principal amount
that is Material, is disclosed in the Company’s filings with the SEC or
otherwise in writing to the Purchasers.
    (c)    As of the Execution Date, neither the Company nor any Subsidiary is a
party to, or otherwise subject to any provision contained in, any instrument
evidencing Indebtedness of the Company or such Subsidiary, any agreement
relating thereto or any other agreement (including its charter or any other
organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Company, except as
disclosed in Schedule 5.15. As of the date of Closing, neither the Company nor
any Subsidiary has entered into any instrument evidencing Indebtedness or any
other agreement since the Execution Date that would be breached or violated by
the incurrence of the Indebtedness hereunder or under the Notes.
    Section 5.16.    Foreign Assets Control Regulations, Etc. (a) Neither the
Company nor any Controlled Entity (i) is a Blocked Person, (ii) has been
notified that its name appears or may in the future appear on a State Sanctions
List or (iii) is a target of sanctions that have been imposed by the United
Nations or the European Union.
    (b)    Neither the Company nor any Controlled Entity (i) has violated, been
found in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or
(ii) to the Company’s knowledge, is under investigation by any Governmental
Authority for possible violation of any U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws.
    (c)    No part of the proceeds from the sale of the Notes hereunder:
(i)    constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by the Company or any Controlled Entity,
directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (B) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (C) otherwise in violation of any U.S. Economic Sanctions Laws;
-10-

--------------------------------------------------------------------------------



(ii)    will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or
(iii)    will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.
    (d)    The Company has established procedures and controls which it
reasonably believes are adequate (and otherwise comply with applicable law) to
ensure that the Company and each Controlled Entity is and will continue to be in
compliance with all applicable U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws and Anti-Corruption Laws.
    Section 5.17.    Status under Certain Statutes. Neither the Company nor any
Subsidiary (i) is, or is required to be, registered as an “investment company”
within the meaning of the Investment Company Act of 1940 or (ii) is subject to
regulation under the Public Utility Holding Company Act of 2005, the ICC
Termination Act of 1995, or the Federal Power Act.
    Section 5.18.    Environmental Matters. (a) Neither the Company nor any
Subsidiary has knowledge of any claim or has received any notice of any claim
and no proceeding has been instituted asserting any claim against the Company or
any of its Subsidiaries or any of their respective real properties or other
assets now or formerly owned, leased or operated by any of them, alleging any
damage to the environment or violation of any Environmental Laws, except, in
each case, such as could not reasonably be expected to result in a Material
Adverse Effect.
    (b)    Neither the Company nor any Subsidiary has knowledge of any facts
which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.
    (c)    Neither the Company nor any Subsidiary has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them in a manner which is contrary to any Environmental Law that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
    (d)    Neither the Company nor any Subsidiary has disposed of any Hazardous
Materials in a manner which is contrary to any Environmental Law that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
    (e)    All buildings on all real properties now owned, leased or operated by
the Company or any Subsidiary are in compliance with applicable Environmental
Laws, except where failure to comply could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
-11-

--------------------------------------------------------------------------------



        Section 5.19.    REIT Status. With respect to its taxable years
beginning with the taxable year ended December 31, 2016, the Company has met the
requirements for qualification as a REIT under Sections 856 through 860 of the
Code, and the Company’s current organization and current and proposed method of
operations, assets and income will permit the Company to continue to meet such
requirements.
        Section 5.20.    Unencumbered Properties. Each Property included in the
calculation of Unencumbered NOI satisfies, as of the date of this Agreement and
Closing, all of the requirements contained in the definition of “Eligible
Property.” Each Property included in any calculation of Unencumbered Pool Value
satisfies, as of the date of this Agreement and Closing, all of the requirements
contained in the definition of “Eligible Property.” There are no Liens against
any Eligible Properties included in the calculation of Unencumbered Pool Value
or the income of which is included in the calculation of Unencumbered NOI other
than Permitted Liens.
Section 6.    Representations of the Purchasers.
    Section 6.1.    Purchase for Investment. (a) Each Purchaser severally
represents that it is an “accredited investor” within the meaning of Regulation
D of the Securities Act and is purchasing the Notes for its own account or for
one or more separate accounts maintained by such Purchaser or for the account of
one or more pension or trust funds that are “accredited investors” within the
meaning of Regulation D of the Securities Act and not with a view to the
distribution thereof, provided that the disposition of such Purchaser’s or their
property shall at all times be within such Purchaser’s or their control. Each
Purchaser understands that the Notes have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Company is not required to register the Notes.
    (b) Without limiting the foregoing, each Purchaser severally agrees that it
will not, directly or indirectly, resell the Notes purchased by it to a Person
which it is aware is a Competitor (it being understood that such Purchaser shall
advise any broker or intermediary acting on its behalf that such resale to a
Competitor is limited hereby).
    Section 6.2.    Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:
    (a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained
-12-

--------------------------------------------------------------------------------



by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile; or
    (b)    the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or
    (c)    the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1 or (ii) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Purchaser to the Company in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or
    (d)    the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a Person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause
(d);or
    (e)    the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee
-13-

--------------------------------------------------------------------------------



benefit plan(s) whose assets constitute the Source have been disclosed to the
Company in writing pursuant to this clause (e); or
    (f)    the Source is a governmental plan; or
    (g)    the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this clause (g);
or
    (h)    the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
Section 7.    Information as to Company
    Section 7.1.    Financial and Business Information. The Company shall
deliver to each Purchaser and each holder of a Note that is an Institutional
Investor:
    (a)    Quarterly Statements — within 45 days (or such shorter period as is
the earlier of (x) 10 days greater than the period applicable to the filing of
the Company’s Quarterly Report on Form 10Q (the “Form 10Q”) with the SEC
regardless of whether the Company is subject to the filing requirements thereof
and (y) the date by which such financial statements are required to be delivered
under any Material Credit Facility or the date on which such corresponding
financial statements are delivered under any Material Credit Facility if such
delivery occurs earlier than such required delivery date) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,
    (i)    a consolidated balance sheet of the Company and its Subsidiaries as
at the end of such quarter, and
    (ii)    consolidated statements of income, changes in shareholders’ equity
and cash flows of the Company and its Subsidiaries, for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments and the absence of footnotes;
-14-

--------------------------------------------------------------------------------



    (b)    Annual Statements — within 90 days (or such shorter period as is the
earlier of (x) 10 days greater than the period applicable to the filing of the
Company’s Annual Report on Form 10K (the “Form 10K”) with the SEC regardless
of whether the Company is subject to the filing requirements thereof and (y) the
date by which such financial statements are required to be delivered under any
Material Credit Facility or the date on which such corresponding financial
statements are delivered under any Material Credit Facility if such delivery
occurs earlier than such required delivery date) after the end of each fiscal
year of the Company, duplicate copies of
    (i)    a consolidated balance sheet of the Company and its Subsidiaries as
at the end of such year, and
    (ii)    consolidated statements of income, changes in shareholders’ equity
and cash flows of the Company and its Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall include a
statement to the effect that such financial statements present fairly, in all
material respects, the financial position of the companies being reported upon
and their results of operations and cash flows and have been prepared in
conformity with GAAP, and that the examination of such accountants in connection
with such financial statements has been made in accordance with generally
accepted auditing standards;
    (c)    SEC and Other Reports — promptly upon their becoming available, one
copy of (i) each financial statement, report, notice or proxy statement
(collectively, “Reports”) sent by the Company or any Subsidiary to the
administrative agent under any Material Credit Facility pursuant to any
reporting requirements thereunder (excluding (x) Reports sent to such
administrative agent in the ordinary course of administration of such Material
Credit Facility, such as information relating to pricing, interest period
elections, prepayment notices and borrowing requests or availability
calculations, (y) Reports provided in response to specific inquiries from any
lender or agent under any Material Credit Facility and (z) Reports that
correspond to Reports, budgets, projections, compliance certificates and other
regular financial information that are separately required to be provided
pursuant to the requirements of the agreements with respect to each Material
Credit Facility and not under this Agreement (it being understood that the
compliance certificate required pursuant to Section 7.2(a) hereof shall be in
lieu of any compliance certificate required under any Material Credit Facility)
and (ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such Purchaser or holder), and each
prospectus and all amendments thereto filed by the Company or any Subsidiary
with the SEC and of all press releases and other statements made available to
its public Securities holders generally by the Company or any Subsidiary to the
public concerning developments that are Material;
-15-

--------------------------------------------------------------------------------



    (d)    Notice of Default or Event of Default — promptly, and in any event
within 5 Business Days after a Responsible Officer becoming aware of the
existence of any Default or Event of Default or that any Person has given any
notice or taken any action with respect to a claimed default hereunder or that
any Person has given any notice or taken any action with respect to a claimed
default of the type referred to in Section 11(f), a written notice specifying
the nature and period of existence thereof and what action the Company is taking
or proposes to take with respect thereto;
    (e)    Employee Benefits Matters — promptly, and in any event within 5
Business Days after a Responsible Officer becoming aware of any of the
following, a written notice setting forth the nature thereof and the action, if
any, that the Company or an ERISA Affiliate proposes to take with respect
thereto:
    (i)    with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof;
    (ii)    the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
    (iii)    any event, transaction or condition that could result in the
incurrence of any liability by the Company or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, could reasonably be expected to have a Material Adverse Effect;
    (f)    Notices from Governmental Authority — promptly, and in any event
within 30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect; and    
    (g)    Requested Information — with reasonable promptness, such other data
and information relating to the business, operations, affairs, financial
condition, assets or properties of the Company or any of its Subsidiaries
(including actual copies of the Company’s Form 10Q and Form 10K) or relating
to the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such Purchaser or
holder of a Note.
-16-

--------------------------------------------------------------------------------



    Section 7.2.    Officer’s Certificate. Each set of financial statements
delivered to a Purchaser or a holder of a Note pursuant to Section 7.1(a) or
Section 7.1(b) shall be accompanied by a certificate of a Senior Financial
Officer substantially in the form attached hereto as Schedule 7.2:
    (a)    Covenant Compliance — setting forth the information from such
financial statements that is required in order to establish whether the Company
was in compliance with the applicable requirements of Section 10.6 during the
quarterly or annual period covered by the financial statements then being
furnished (including with respect to each such provision that involves
mathematical calculations, the information from such financial statements that
is required to perform such calculations) and a statement of the maximum or
minimum amount, ratio or percentage, as the case may be, permissible under the
terms of such Section, and the calculation of the amount, ratio or percentage
then in existence. Each such certificate shall include (i) a reasonably detailed
list of all Properties which the Company has elected to include in calculations
of Unencumbered NOI and Unencumbered Pool Value for the fiscal period covered by
such certificate (it being understood that so long as no Default or Event of
Default exists or would occur as a result of such election, the Company shall be
free to include or exclude from such calculations any Property that would
otherwise be eligible for inclusion), (ii) a summary with respect to each
Property then included in calculations of Unencumbered NOI and Unencumbered Pool
Value, including without limitation, a quarterly and year-to-date statement of
Net Operating Income, (iii) a statement of Funds From Operations, and (iv) a
report listing Properties acquired in the most recently ended fiscal quarter
setting forth for each such Property the purchase price and Net Operating Income
for such Property and indicating whether such Property is collateral for any
Indebtedness of the owner of such Property that is secured in any manner by any
Lien and, if so, a description of such Indebtedness. In the event that the
Company or any Subsidiary has made an election to measure any financial
liability using fair value (which election is being disregarded for purposes of
determining compliance with this Agreement pursuant to Section 22.2) as to the
period covered by any such financial statement, such Senior Financial Officer’s
certificate as to such period shall include a reconciliation from GAAP with
respect to such election;
    (b)    Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including any such event or
condition resulting from the failure of the Company or any Subsidiary to comply
with any Environmental Law), specifying the nature and period of existence
thereof and what action the Company shall have taken or proposes to take with
respect thereto; and
-17-

--------------------------------------------------------------------------------



    (c)    Subsidiary Guarantors – setting forth a list of all Subsidiaries that
are Subsidiary Guarantors and certifying that each Subsidiary that is required
to be a Subsidiary Guarantor pursuant to Section 9.7 is a Subsidiary Guarantor,
in each case, as of the date of such certificate of Senior Financial Officer.
    Section 7.3.    Visitation. The Company shall permit the representatives of
each Purchaser and each holder of a Note that is an Institutional Investor:
    (a)    No Default — if no Default or Event of Default then exists, at the
expense of such Purchaser or such holder and upon reasonable prior notice to the
Company (which shall in no event be made no less than 5 Business Days in
advance), to visit the principal executive office of the Company, to discuss the
affairs, finances and accounts of the Company and its Subsidiaries with the
Company’s officers, and (with the consent of the Company, which consent will not
be unreasonably withheld) its independent public accountants, and (with the
consent of the Company, which consent will not be unreasonably withheld) to
visit the other offices and properties of the Company and each Subsidiary
subject to the terms and conditions of any lease agreement in the case of
properties under lease to third parties, all at such reasonable times during
regular business hours and as often as may be reasonably requested in writing;
provided that such Purchaser or such holder shall only be permitted to make one
such visit per fiscal year and shall use commercially reasonable efforts to
coordinate any such visit with the representatives of the other holders, if
applicable; and
    (b)    Default — if a Default or Event of Default then exists, at the
expense of the Company to visit and inspect any of the offices or properties of
the Company or any Subsidiary subject to the terms and conditions of any lease
agreement in the case of properties under lease to third parties, to examine all
their respective books of account, records, reports and other papers, to make
copies and extracts therefrom, and to discuss their respective affairs, finances
and accounts with their respective officers and independent public accountants
(and by this provision the Company authorizes said accountants to discuss the
affairs, finances and accounts of the Company and its Subsidiaries), all at such
times during regular business hours and as often as may be requested.
    Section 7.4.    Electronic Delivery. Financial statements, opinions of
independent certified public accountants, other information and Officer’s
Certificates that are required to be delivered by the Company pursuant to
Sections 7.1(a), (b), (c) or (g) and Sections 7.2, 10.2 or 23 shall be deemed to
have been delivered if the Company satisfies any of the following requirements
with respect thereto:
    (a)    such financial statements satisfying the requirements of Section
7.1(a) or (b) and related Officer’s Certificate satisfying the requirements of
Section 7.2 and any other information required under Sections 7.1(c) or (g),
10.2 or 23 are delivered to each Purchaser or holder of a Note by e-mail at the
e-mail address set forth in such holder’s Purchaser Schedule or as communicated
from time to time in a separate writing delivered to the Company;
-18-

--------------------------------------------------------------------------------



    (b)    the Company shall have timely filed such Form 10–Q or Form 10–K,
satisfying the requirements of Section 7.1(a) or Section 7.1(b), as the case may
be, with the SEC on EDGAR and shall have made such form and the related
Officer’s Certificate satisfying the requirements of Section 7.2 available on
its home page on the internet, which is located at http://www.washreit.com as of
the date of this Agreement;
    (c)    such financial statements satisfying the requirements of Section
7.1(a) or Section 7.1(b) and related Officer’s Certificate(s) satisfying the
requirements of Section 7.2 and any other information required under Section
7.1(c) and (g) are timely posted by or on behalf of the Company on IntraLinks or
on any other similar website to which each holder of Notes has free access; or
    (d)    the Company shall have timely filed any of the items referred to in
Section 7.1(c)(ii) with the SEC on EDGAR and shall have made such items
available on its home page on the internet or on IntraLinks or on any other
similar website to which each holder of Notes has free access;
provided however, that in no case shall access to such financial statements,
other information and Officer’s Certificates be conditioned upon any waiver or
other agreement or consent (other than confidentiality provisions consistent
with Section 20 of this Agreement); provided further, that in the case of any of
clauses (b) or (c) (other than information required under Section 7.1(c)(ii)),
the Company shall have given each holder of a Note timely written notice, which
may be by e-mail or in accordance with Section 18, of such posting or filing in
connection with each delivery, provided further, that upon request of any holder
to receive paper copies of such forms, financial statements, other information
and Officer’s Certificates or to receive them by e-mail, the Company will
promptly e-mail them or deliver such paper copies, as the case may be, to such
holder.
    Section 7.5.    Limitation on Disclosure Obligation. Notwithstanding the
obligations under Section 7.1(g) or 7.3, the Company shall not be required to
disclose information (x) to the extent that such disclosure to the holder of
Notes violates any bona fide contractual confidentiality obligations by which it
is bound, so long as (i) such obligations were not entered into in contemplation
of this Agreement or any of the other transactions contemplated hereby and (ii)
such obligations are owed by it to a third party that is not an Affiliate or (y)
as to which it has been advised by counsel that the provision of such
information to any holder of Notes would give rise to a waiver of the
attorney-client privilege.
        Promptly after determining that the Company is not permitted to disclose
any information as a result of the limitations described in this Section 7.5,
the Company will provide each of the holders with an Officer’s Certificate
describing generally the requested information that the Company is prohibited
from disclosing pursuant to this Section 7.5 and the circumstances under which
the Company is not permitted to disclose such information.
-19-

--------------------------------------------------------------------------------



Section 8.        Payment and Prepayment of the Notes.
    Section 8.1.    Maturity. As provided therein, the entire unpaid principal
balance of each Note shall be due and payable on the Maturity Date thereof.
    Section 8.2.    Optional Prepayments with Make-Whole Amount. (a) The Company
may, at its option, upon notice as provided below, prepay at any time all, or
from time to time any part of, the Notes, in an amount not less than 5% of the
aggregate principal amount of the Notes then outstanding in the case of a
partial prepayment, at 100% of the principal amount so prepaid, and, subject to
paragraph (b) below, the Make-Whole Amount determined for the prepayment date
with respect to such principal amount. The Company will give each holder of
Notes written notice of each optional prepayment under this Section 8.2 not less
than 10 days and not more than 60 days prior to the date fixed for such
prepayment unless the Company and the Required Holders agree to another time
period pursuant to Section 17. Each such notice shall specify such date (which
shall be a Business Day), the aggregate principal amount of the Notes to be
prepaid on such date, the principal amount of each Note held by such holder to
be prepaid (determined in accordance with Section 8.3), and the interest to be
paid on the prepayment date with respect to such principal amount being prepaid,
and shall be accompanied by a certificate of a Senior Financial Officer as to
the estimated Make-Whole Amount, if any, due in connection with such prepayment
(calculated as if the date of such notice were the date of the prepayment),
setting forth the details of such computation. Two Business Days prior to such
prepayment, the Company shall deliver to each holder of Notes a certificate of a
Senior Financial Officer specifying the calculation of such Make-Whole Amount,
if any, as of the specified prepayment date.
        (b) Notwithstanding the foregoing paragraph (a), within 90 days of the
Maturity Date of the Notes, the Company may, at its option, upon notice as
provided below, prepay at any time all of the Notes at 100% of the principal
amount so prepaid, and without any Make-Whole Amount for such Notes. The Company
will give each holder of Notes written notice of each optional prepayment under
this Section 8.2(b) not less than ten days and not more than 60 days prior to
the date fixed for such prepayment. Each such notice shall specify such date
(which shall be a Business Day) the principal amount of each Note held by such
holder to be prepaid (determined in accordance with Section 8.3), and the
interest to be paid on the prepayment date with respect to such principal amount
being prepaid.
    Section 8.3.    Allocation of Partial Prepayments. Except as described in
Section 8.2(b), in the case of each partial prepayment of the Notes pursuant to
Section 8.2, the principal amount of the Notes to be prepaid shall be allocated
among all of the Notes at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof not theretofore
called for prepayment.
    Section 8.4.    Maturity; Surrender, Etc.     In the case of each prepayment
of Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment, together with interest on such principal amount accrued to such date
and the applicable Make-Whole Amount, if any. From and after such date, unless
the Company shall fail to pay such principal amount when so due and
-20-

--------------------------------------------------------------------------------



payable, together with the interest and Make-Whole Amount, if any, as aforesaid,
interest on such principal amount shall cease to accrue. Any Note paid or
prepaid in full shall be surrendered to the Company and cancelled and shall not
be reissued, and no Note shall be issued in lieu of any prepaid principal amount
of any Note.
    Section 8.5.    Purchase of Notes. The Company will not and will not permit
any Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes (a) except upon the payment or
prepayment of the Notes in accordance with this Agreement and the Notes or (b)
pursuant to an offer to purchase made by the Company or such Affiliate pro rata
to the holders of all Notes at the time outstanding upon the same terms and
conditions. Any such offer shall provide each holder with sufficient information
to enable it to make an informed decision with respect to such offer, and shall
remain open for at least 15 Business Days. If the holders of more than 50% of
the principal amount of the Notes then outstanding accept such offer, the
Company shall promptly notify the remaining holders of such fact and the
expiration date for the acceptance by holders of such offer shall be extended by
the number of days necessary to give each such remaining holder at least 5
Business Days from its receipt of such notice to accept such offer. The Company
will promptly cancel all Notes acquired by it or any Affiliate pursuant to any
payment or prepayment or purchase of Notes pursuant to this Agreement and no
Notes may be issued in substitution or exchange for any such Notes.
    Section 8.6.    Make-Whole Amount.
The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings: “Called Principal” means, with respect to any Note,
the principal of such Note that is to be prepaid pursuant to Section 8.2 or has
become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (a) 0.50% plus (b) the yield to maturity implied by the “Ask
Yield(s)” reported as of 10:00 a.m. (New York City time) on the second Business
Day preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded
on-the-run U.S. Treasury securities (“Reported”) having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there are no such U.S. Treasury securities Reported having a maturity equal to
such Remaining Average Life,
-21-

--------------------------------------------------------------------------------



then such implied yield to maturity will be determined by (i) converting U.S.
Treasury bill quotations to bond equivalent yields in accordance with accepted
financial practice and (ii) interpolating linearly between the “Ask Yields”
Reported for the applicable most recently issued actively traded on-the-run U.S.
Treasury securities with the maturities (1) closest to and greater than such
Remaining Average Life and (2) closest to and less than such Remaining Average
Life. The Reinvestment Yield shall be rounded to the number of decimal places as
appears in the interest rate of the applicable Note.
If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (x) 0.50%
plus (y) the yield to maturity implied by the U.S. Treasury constant maturity
yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year comprised of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or Section 12.1.
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
    Section 8.7.    Payments and Reporting Due on Non-Business Days. Anything in
this Agreement or the Notes to the contrary notwithstanding, (x) except as set
forth in clause (y), any
-22-

--------------------------------------------------------------------------------



payment of interest on any Note that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day; (y) any payment of principal of or Make-Whole Amount on
any Note (including principal due on the Maturity Date of such Note) that is due
on a date that is not a Business Day shall be made on the next succeeding
Business Day and shall include the additional days elapsed in the computation of
interest payable on such next succeeding Business Day; and (z) any reporting or
notices under this Agreement that are due on a date that is not a Business Day
shall be due on the next succeeding Business Day.
    Section 8.8.    Change of Control Prepayment Offer . (a) Promptly upon
becoming aware that a Change of Control will occur or has occurred (and in any
event not later than 10 Business Days thereafter), the Company shall give
written notice (the “Change of Control Notice”) of such fact to each holder of
the Notes. The Change of Control Notice shall (i) describe the facts and
circumstances of such Change of Control in reasonable detail, (ii) refer to this
Section 8.8 and the rights of the holders hereunder and (iii) contain an offer
by the Company to prepay the entire unpaid principal amount of Notes held by
each holder at 100% of the principal amount of such Notes at par (without any
premium, penalty or Make-Whole Amount of any kind), together with interest
accrued thereon to the prepayment date selected by the Company, which prepayment
shall be on a date specified in the Change of Control Notice, which date shall
be a Business Day not less than 20 nor more than 60 days after such Change of
Control Notice is given should any agreement to the contrary not be reached
among the Company and each of the holders of the Notes.
    (b)    A holder of Notes may accept the offer to prepay made pursuant to
this Section 8.8 by causing a notice of such acceptance to be delivered to the
Company not more than 15 days after the date of the written offer notice
referred to in subsection (a) of this Section 8.8. A failure by a holder of
Notes to respond to an offer to prepay made pursuant to this Section 8.8 shall
be deemed to constitute a rejection of such offer by such holder.
    (c)    On the prepayment date specified in the Change of Control Notice, the
entire unpaid principal amount of the Notes held by each holder of Notes which
has accepted such prepayment offer, together with interest accrued thereon to
the prepayment date (but without any premium, penalty or Make-Whole Amount of
any kind), shall become due and payable.
    (d)     For purposes of this Section 8.8, a “Change of Control” means (i)
any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such rights
exercisable immediately or only after the passage of time), directly or
indirectly, of more than 50.0% of the total voting power of the then outstanding
voting stock of the Company (or following the Reorganization, the REIT Entity),
(ii) during any period of 12 consecutive months ending after the date of this
Agreement, individuals who at the beginning of any such 12-month period
constituted the Board of Trustees of the Company (together with any new trustees
whose election by such Board or whose nomination for election by the
shareholders of the Company
-23-

--------------------------------------------------------------------------------



was approved by a vote of a majority of the trustees then still in office who
were either trustees at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Trustees of the Company then in office (or
following the Reorganization, such references to the Board of Trustees of the
Company shall refer to the Board of Trustees or equivalent governing body of the
REIT Entity) or (iii) following the Reorganization, the REIT Entity shall cease
to own, directly or indirectly, at least a majority of the Equity Interests of
the Company having the power to vote on matters relating to the management of
the Company.
Section 9.    Affirmative Covenants.
From the date of this Agreement until the Closing and thereafter, so long as any
of the Notes are outstanding, the Company covenants that:
    Section 9.1.    Compliance with Laws. Without limiting Section 10.4, the
Company will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is subject
(including ERISA, Environmental Laws, the USA PATRIOT Act and the other laws and
regulations that are referred to in Section 5.16) and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
    Section 9.2.    Insurance. The Company will, and will cause each of its
Subsidiaries to, maintain (either directly or indirectly by using commercially
reasonable efforts to cause its tenants to maintain in accordance with the lease
agreement for leased properties), with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto as reasonably determined by the
Company) as is customary in the case of entities of established reputations
engaged in the same or a similar business and similarly situated.
    Section 9.3.    Maintenance of Properties. The Company will, and will cause
each of its Subsidiaries to, maintain and keep (either directly or indirectly by
using commercially reasonable efforts to cause its tenants to maintain in
accordance with the lease agreement for leased properties) their respective
properties (other than Development Properties and Major Redevelopment
Properties) in good repair, working order and condition (other than ordinary
wear and tear and casualty and condemnation events), so that the business
carried on in connection therewith may be properly conducted at all times,
provided that this Section 9.3 shall not prevent the Company or any Subsidiary
from discontinuing the operation and the maintenance of any of its properties if
such discontinuance is desirable in the conduct of its
-24-

--------------------------------------------------------------------------------



business and the Company has concluded that such discontinuance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
    Section 9.4.    Payment of Taxes and Claims. The Company will, and will
cause each of its Subsidiaries to (either directly or indirectly by using
commercially reasonable efforts to cause its tenants to maintain in accordance
with the lease agreement for leased properties), file all tax returns required
to be filed in any jurisdiction and to pay and discharge all taxes shown to be
due and payable on such returns and all other taxes, assessments, governmental
charges, or levies imposed on them or any of their properties, assets, income or
franchises, to the extent the same have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a Lien on properties or assets of the Company or any
Subsidiary, provided that neither the Company nor any Subsidiary need file or
pay any such tax, assessment, charge, levy or claim if (i) the amount,
applicability or validity thereof is contested by the Company or such Subsidiary
on a timely basis in good faith and in appropriate proceedings, and the Company
or a Subsidiary has established adequate reserves therefor in accordance with
GAAP on the books of the Company or such Subsidiary or (ii) the nonpayment of
all such taxes, assessments, charges, levies and claims could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
    Section 9.5.    Corporate Existence, Etc. Subject to Section 10.2, the
Company will at all times preserve and keep its corporate existence in full
force and effect. Subject to Section 10.2, the Company will at all times
preserve and keep in full force and effect the partnership, limited liability
company, trust or corporate, as applicable, existence of each of its
Subsidiaries (unless merged into the Company or a Wholly-Owned Subsidiary or
otherwise merged into a Person in a transaction otherwise permitted under this
Agreement) and all rights and franchises of the Company and its Subsidiaries
unless, in the good faith judgment of the Company, the termination of or failure
to preserve and keep in full force and effect such partnership, limited
liability company, trust or corporate, as applicable, existence, right or
franchise could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
        Section 9.6.    Books and Records. The Company will, and will cause each
of its Subsidiaries to, maintain proper books of record and account in a manner
that permits the preparation of financial statements in conformity with GAAP and
in compliance in all material respects with all applicable requirements of any
Governmental Authority having legal or regulatory jurisdiction over the Company
or such Subsidiary, as the case may be. The Company will, and will cause each of
its Subsidiaries to, keep books, records and accounts which, in reasonable
detail, accurately reflect, in all material respects, all transactions and
dispositions of assets. The Company and its Subsidiaries have devised a system
of internal accounting controls sufficient to provide reasonable assurances that
their respective books, records, and accounts accurately reflect all
transactions and dispositions of assets and the Company will, and will cause
each of its Subsidiaries to, continue to maintain such system.
    Section 9.7.    Subsidiary Guarantors. (a) The Company will cause each of
its Subsidiaries that guarantees or otherwise becomes liable for the repayment
at any time, whether as a borrower or an additional co-borrower or otherwise,
for or in respect of any Indebtedness under any Material Credit Facility, to
concurrently therewith:
-25-

--------------------------------------------------------------------------------



    (i)        enter into an agreement in a guaranty or a supplement to the
guaranty substantially in the form of Schedule 9.7 (a “Subsidiary Guaranty”);
and
    (ii)        deliver the following to each holder of a Note:
(A)    an executed counterpart of such Subsidiary Guaranty or a supplement to
such Subsidiary Guaranty;
(B)    a certificate signed by an authorized Responsible Officer of such
Subsidiary containing representations and warranties on behalf of such
Subsidiary to the same effect, mutatis mutandis, as those contained in Sections
5.1, 5.2, 5.6, and 5.7 of this Agreement (but with respect to such Subsidiary
and such Subsidiary Guaranty rather than the Company);
(C)    a secretary’s certificate of such Subsidiary consistent with the
requirements of Section 4.3(b) (but with respect to such Subsidiary and such
Subsidiary Guaranty rather than the Company) with respect to the execution and
delivery of the Subsidiary Guaranty and the performance by such Subsidiary of
its obligations thereunder and, where, applicable, good standing of such
Subsidiary in its jurisdiction of organization dated not more than 30 days prior
to the date of the documents delivered pursuant to clause (ii)(A) above; and
(D)    to the extent required under any Material Credit Facility in connection
with such joinder as a Subsidiary Guarantor, an opinion of counsel (which may be
of in-house counsel) to the effect that all agreements or instruments effecting
such joinder are enforceable in accordance with their terms.
    (b)    At the election of the Company and by written notice to each holder
of Notes, any Subsidiary Guarantor that has provided a Subsidiary Guaranty under
subparagraph (a) of this Section 9.7 may be discharged from all of its
obligations and liabilities under its Subsidiary Guaranty and shall be
automatically released from its obligations thereunder effective upon the
satisfaction of the following conditions (and without the need for the execution
or delivery of any other document by the holders): (i) if such Subsidiary
Guarantor is a guarantor or is otherwise liable for or in respect of any
Material Credit Facility, then such Subsidiary Guarantor has been released and
discharged (or will be released and discharged concurrently with the release of
such Subsidiary Guarantor under its Subsidiary Guaranty) under such Material
Credit Facility, (ii) at the time of, and after giving effect to, such release
and discharge, no Default or Event of Default shall be existing, (iii) no amount
is then due and payable under such Subsidiary Guaranty, (iv) if in connection
with such Subsidiary Guarantor being released and discharged under any Material
Credit Facility, any fee is given to any holder of Indebtedness under such
Material Credit Facility for such release, the holders of the Notes shall
receive equivalent consideration on a pro rata basis (or other form of
consideration reasonably acceptable to the Required Holders) substantially
concurrently with the release hereunder; and (v) each holder shall have received
a certificate of a Responsible Officer certifying as to the matters set forth in
clauses (i) through
-26-

--------------------------------------------------------------------------------



(iv). In connection with such release, if requested by the Company, each holder
of Notes shall execute and deliver, at the sole cost and expense of the Company,
such documents as the Company may reasonably request to evidence such release.
    Section 9.8.    REIT Status . Prior to the Reorganization, the Company shall
maintain its status as, and election to be treated as, a REIT. On and after the
Reorganization, the REIT Entity shall maintain its status as, and election to be
treated as, a REIT.
    Section 9.9.    Exchange Listing. Prior to the Reorganization, the Company
shall maintain at least one class of common shares of the Company having trading
privileges on the New York Stock Exchange or NYSE Amex Equities or which is
subject to price quotations on The NASDAQ Stock Market’s National Market System.
On and after the Reorganization, the REIT Entity shall maintain at least one
class of common shares of the REIT Entity having trading privileges on the New
York Stock Exchange or NYSE Amex Equities or which is subject to price
quotations on The NASDAQ Stock Market’s National Market System.
        Although it will not be a Default or an Event of Default if the Company
fails to comply with any provision of Section 9 on or after the date of this
Agreement and prior to the Closing, if such a failure occurs, then any of the
Purchasers may elect not to purchase the Notes on the date of Closing that is
specified in Section 3.
Section 10.    Negative Covenants.
From the date of this Agreement until the Closing and thereafter, so long as any
of the Notes are outstanding, the Company covenants that:
    Section 10.1.    Transactions with Affiliates. The Company will not, and
will not permit any Subsidiary to, enter into directly or indirectly any
transaction or group of related transactions (including the purchase, lease,
sale or exchange of properties of any kind or the rendering of any service) with
any Affiliate (other than the Company or another Subsidiary), except (a) as set
forth on Schedule 10.1; (b) transactions in the ordinary course and pursuant to
the reasonable requirements of the Company’s or such Subsidiary’s business and
upon fair and reasonable terms, (c) transactions which are no less favorable to
the Company or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate; (d) following the
Reorganization, payments by the Company to the REIT Entity to the extent
required to fund administrative and operating expenses of the REIT Entity and
which are not prohibited by this Agreement; (e) transactions by and among
Subsidiaries and Unconsolidated Affiliates not otherwise prohibited by this
Agreement , (f) transactions not prohibited by Sections 10.2 or 10.7; and (g)
transactions necessary or convenient to consummate the Reorganization in
accordance with Section 23.
    Section 10.2.    Merger, Consolidation, Etc. The Company will not, and will
not permit any Subsidiary Guarantor to, consolidate with or merge with any other
Person or convey, transfer or lease all or substantially all of its assets in a
single transaction or series of transactions to any Person (other than the
Reorganization in compliance with Section 23), unless:
-27-

--------------------------------------------------------------------------------



    (a)    in the case of any such transaction involving the Company, the
successor formed by such consolidation or the survivor of such merger or the
Person that acquires by conveyance, transfer or lease all or substantially all
of the assets of the Company as an entirety, as the case may be, shall be a
solvent corporation, limited liability company, limited partnership or trust
organized and existing under the laws of the United States or any state thereof
(including the District of Columbia) (the “Surviving Entity”), and, if the
Company is not such Surviving Entity, (i) such Surviving Entity shall have
executed and delivered to each holder of any Notes its assumption of the due and
punctual performance and observance of each covenant and condition of this
Agreement and the Notes and (ii) such Surviving Entity shall have caused to be
delivered to each holder of any Notes a customary opinion of nationally
recognized independent counsel, or other independent counsel reasonably
satisfactory to the Required Holders, to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms;
    (b)    in the case of any such transaction involving a Subsidiary Guarantor,
the successor formed by such consolidation or the survivor of such merger or the
Person that acquires by conveyance, transfer or lease all or substantially all
of the assets of such Subsidiary Guarantor as an entirety, as the case may be,
shall be (1) the Company, such Subsidiary Guarantor or another Subsidiary
Guarantor; (2) a solvent corporation, limited liability company, trust or
partnership (other than the Company or another Subsidiary Guarantor) that is
organized and existing under the laws of the United States or any state thereof
(including the District of Columbia) and, if such successor is not a Subsidiary
Guarantor and is otherwise required to become a Subsidiary Guarantor pursuant to
Section 9.7, (A) such corporation, limited liability company, trust or
partnership shall have executed and delivered to each holder of Notes an
executed counterpart of the Subsidiary Guaranty or a supplement to such
Subsidiary Guaranty and (B) the Company shall have caused to be delivered to
each holder of Notes the items required pursuant to Section 9.7(b)(iii) and (iv)
in connection with such execution; or (3) any other Person so long as the
transaction is treated as a disposition of all of the assets of such Subsidiary
Guarantor for purposes of this Agreement and would not be in violation of any
term or provision of this Agreement before and after giving effect to such
transaction;
    (c)    in the case of any such transaction involving the Company, each
Subsidiary Guarantor under any Subsidiary Guaranty that is outstanding at the
time such transaction or each transaction in such a series of transactions
occurs reaffirms its obligations under such Subsidiary Guaranty in writing at
such time pursuant to documentation that is reasonably acceptable to the
Required Holders; and
    (d)    immediately before and immediately after giving effect to such
transaction or each transaction in any such series of transactions, no Default
or Event of Default shall have occurred and be continuing.
No such conveyance, transfer or lease of substantially all of the assets of the
Company or any Subsidiary Guarantor shall have the effect of releasing the
Company or such Subsidiary Guarantor, as the case may be, or any successor
corporation, limited liability company, trust or
-28-

--------------------------------------------------------------------------------



partnership that shall theretofore have become such in the manner prescribed in
this Section 10.2, from its liability under (x) this Agreement or the Notes (in
the case of the Company) or (y) the Subsidiary Guaranty (in the case of any
Subsidiary Guarantor), unless, in the case of the conveyance, transfer or lease
of substantially all of the assets of a Subsidiary Guarantor, such Subsidiary
Guarantor is released from its Subsidiary Guaranty in accordance with Section
9.7(b) in connection with or immediately following such conveyance, transfer or
lease.
    Section 10.3.    Line of Business. The Company will not and will not permit
any Subsidiary to engage in any business if, as a result, the general nature of
the business in which the Company and its Subsidiaries, taken as a whole, would
then be engaged would be substantially changed from the general nature of the
business (it being understood that the acquisition of properties in new
geographical regions or change in the balance of one asset class as a percentage
of all properties held shall not constitute a change in the general nature of
the Company’s business) in which the Company and its Subsidiaries, taken as a
whole, are engaged on the date of this Agreement as described in the Memorandum,
including the business of acquiring, developing, owning and operating
income-producing properties and such business activities and investments
incidental or reasonably related thereto.
    Section 10.4.    Economic Sanctions, Etc. The Company will not, and will not
permit any Controlled Entity to (a) become (including by virtue of being owned
or controlled by a Blocked Person), own or control a Blocked Person or (b)
directly or indirectly have any investment in or engage in any dealing or
transaction (including any investment, dealing or transaction involving the
proceeds of the Notes) with any Person if such investment, dealing or
transaction (i) would cause any Purchaser or holder or any Affiliate of such
holder to be in violation of, or subject to sanctions under, any law or
regulation applicable to such holder, or (ii) is prohibited by or subject to
sanctions under any U.S. Economic Sanctions Laws.
    Section 10.5.    Liens.
    The Company shall not, and shall not permit any of its Subsidiaries to,
secure any Indebtedness outstanding under or pursuant to any Material Credit
Facility unless and until the Notes (and any guaranty delivered in connection
therewith) shall concurrently be secured equally and ratably with such
Indebtedness pursuant to documentation reasonably acceptable to the Required
Holders (it being understood and agreed that any documentation substantially
similar to the documentation required by such Material Credit Facility shall be
deemed acceptable to the Required Holders) in substance and in form, including
an intercreditor agreement and opinions of counsel to the Company and/or any
such Subsidiary, as the case may be, from counsel that is reasonably acceptable
to the Required Holders.
Section 10.6.    Financial Covenants. Subject to the MFL Principles (as
applicable as provided in the definition thereof), the Company shall not at any
time permit the following to occur as of the end of any fiscal quarter:
(a)Ratio of Consolidated Total Indebtedness to Consolidated Total Asset Value.
The Company shall not permit the ratio of (i) Consolidated Total Indebtedness to
(ii) Consolidated Total Asset Value to exceed 0.60 to 1.00 as of the end of any
fiscal
-29-

--------------------------------------------------------------------------------



quarter; provided, however, that if such ratio is greater than 0.60 to 1.00 but
is not greater than 0.65 to 1.00, then the Company shall be deemed to be in
compliance with this paragraph (a) so long as (i) the Company completed a
Material Acquisition which resulted in such ratio (after giving effect to such
Material Acquisition) exceeding 0.60 to 1.00 at any time during the fiscal
quarter in which such Material Acquisition took place and for any subsequent
consecutive fiscal quarters (not exceeding four consecutive fiscal quarters in
the aggregate), (ii) the Company has not maintained compliance with this
paragraph (a) in reliance on this proviso for more than twelve fiscal quarters
(whether or not consecutive) and (iii) such ratio (after giving effect to such
Material Acquisition) is not greater than 0.65 to 1.00 as of the end of any
fiscal quarter. For the purpose of calculating such ratio, (a) Consolidated
Total Indebtedness shall be adjusted by deducting an amount equal to the lesser
of the amount of (i) Unrestricted Cash on the date of determination and (ii)
Consolidated Total Indebtedness and (b) Consolidated Total Asset Value shall be
adjusted by deducting therefrom the amount by which Consolidated Total
Indebtedness is adjusted under the immediately preceding clause (a).
(b)Ratio of Consolidated Secured Indebtedness to Consolidated Total Asset Value.
The Company shall not permit the ratio of (i) Consolidated Secured Indebtedness
to (ii) Consolidated Total Asset Value, to exceed 0.40 to 1.00 as of the end of
any fiscal quarter.
(c)Ratio of Consolidated Adjusted EBITDA to Consolidated Fixed Charges. The
Company shall not permit the ratio of (i) Consolidated Adjusted EBITDA for any
fiscal quarter to (ii) Consolidated Fixed Charges for such fiscal quarter, to be
less than 1.50 to 1.00 at the end of such fiscal quarter.
(d)Ratio of Unencumbered Adjusted NOI to Consolidated Interest Expense on
Consolidated Unsecured Indebtedness. The Company shall not permit the ratio of
(i) Unencumbered Adjusted NOI for any fiscal quarter to (ii) Consolidated
Interest Expense on Consolidated Unsecured Indebtedness for such fiscal quarter,
to be less than 1.75 to 1.00 at the end of such fiscal quarter.
(e)Ratio of Consolidated Unsecured Indebtedness to Unencumbered Pool Value. The
Company shall not permit the ratio of (i) Consolidated Unsecured Indebtedness to
(ii) Unencumbered Pool Value to exceed 0.60 to 1.00 as of the end of any fiscal
quarter, provided, however, that if such ratio is greater than 0.60 to 1.00 but
is not greater than 0.65 to 1.00, then the Company shall be deemed to be in
compliance with this paragraph (e) so long as (i) the Company completed a
Material Acquisition which resulted in such ratio (after giving effect to such
Material Acquisition) exceeding 0.60 to 1.00 at any time during the fiscal
quarter in which such Material Acquisition took place and for any subsequent
consecutive fiscal quarters (not exceeding four consecutive fiscal quarters in
the aggregate), (ii) the Company has not maintained compliance with this
paragraph (e) in reliance on this proviso for more than twelve fiscal quarters
(whether or not consecutive) and
-30-

--------------------------------------------------------------------------------



(iii) such ratio (after giving effect to such Material Acquisition) is not
greater than 0.65 to 1.00 as of the end of any fiscal quarter. For the purpose
of calculating such ratio, (a) Consolidated Unsecured Indebtedness shall be
adjusted by deducting an amount equal to the lesser of the amount of (i)
Unrestricted Cash on the date of determination and (ii) Consolidated Unsecured
Indebtedness and (b) Unencumbered Pool Value shall be adjusted by deducting
therefrom the amount by which Consolidated Unsecured Indebtedness is adjusted
under the immediately preceding clause (a).
Section 10.7.    Dividends and Restricted Payments. If (i) any Default or Event
of Default has occurred and is existing under Section 11(a), 11(b), 11(g), 11(h)
or 11(i) or (ii) as a result of the occurrence of any other Event of Default any
of the Notes have been accelerated pursuant to Section 12, neither the Company
nor any Subsidiary shall directly or indirectly declare or make, or incur any
liability to make any Restricted Payments. If any Event of Default other than
those specified in clause (i) of the immediately preceding sentence exists and
the Notes have not been accelerated pursuant to Section 12, (A) the Company may
only declare or make, or incur any liability to make, (x) cash distributions to
its shareholders (or, after the Reorganization, its members, partners or other
equity holders) during any fiscal year in an aggregate amount not to exceed the
amount reasonably estimated to be necessary for the Company (or following the
Reorganization, the REIT Entity) to maintain its status as a REIT under Sections
856 through 860 of the Code, and (y) cash distributions to its shareholders (or
following the Reorganization, its members, partners or other equity holders) in
an amount not to exceed the amount reasonably estimated to be necessary for the
Company (or following the Reorganization, the REIT Entity) to avoid income or
excise tax under the Code; provided, however, there shall not be any implied
requirement that the Company (or following the Reorganization, the REIT Entity)
utilize the dividend deferral options in Section 857(b)(9) or Section 858(a) of
the Code, (B) any Subsidiary of the Company may declare or make, or incur any
liability to make, cash distributions to permit the Company (or following the
Reorganization, its members, partners or other equity holders) to make
distributions of the type described in sub-clauses (x) and (y) of clause (A)
above, only to the extent such Subsidiary is required to make such distributions
pursuant to the organizational documents of such Subsidiary, and (C) any
Subsidiary of the Company that is intended to be treated as a REIT under the
Code may declare or make, or incur any liability to make, cash distributions of
the type described in sub-clauses (x) and (y) of clause (A) above with respect
to such Subsidiary’s REIT status and taxation.
Notwithstanding anything to the contrary in this Section 10.7, (i) Subsidiaries
may make Restricted Payments to the Company, to other Subsidiaries and to any
Person owning Equity Interests in such Subsidiary ratably in accordance with the
interest held by such Person or otherwise as may be required pursuant to the
organizational documents of such Subsidiary, (ii) following the consummation of
the Reorganization, the Company or any other Subsidiary of the REIT Entity may
redeem for cash limited partnership interests or membership interests in the
Company pursuant to the customary redemption rights granted to the applicable
limited partner or member, but only to the extent that, in the good faith
determination of the Company, issuing shares of the REIT Entity in redemption of
such partnership or membership interest reasonably could be considered to impair
its ability to maintain its status as a REIT, (iii) the Company and any of their
Subsidiaries may make repurchases, retirement or other acquisition of Equity
-31-

--------------------------------------------------------------------------------



Interests in the Company or any Subsidiary (or following the Reorganization, the
REIT Entity or any other parent entity of the Company) pursuant to any employee
or director equity or stock option plan entered into in the ordinary course of
business, (iv) the Company (or following the Reorganization, including the REIT
Entity) or any of its Subsidiaries may honor any conversion request by a holder
of convertible Indebtedness and make cash payments in lieu of fractional shares
in connection with any such conversion, and (v) following the consummation of
the Reorganization, to the extent constituting a Restricted Payment, payments
may be made by the Company to the REIT Entity to the extent required to fund
administrative and operating expenses of the REIT Entity to the extent
attributable to any activity of or with respect to the REIT Entity that is not
otherwise prohibited by this Agreement.
Although it will not be a Default or an Event of Default if the Company fails to
comply with any provision of Section 10 before or after giving effect to the
issuance of the Notes on a pro forma basis, if such a failure occurs, then any
of the Purchasers may elect not to purchase the Notes on the date of Closing
that is specified in Section 3.
Section 11.    Events of Default.
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
    (a)    the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
    (b)    the Company defaults in the payment of any interest on any Note for
more than five (5) Business Days after the same becomes due and payable; or
    (c)    the Company defaults in the performance of or compliance with any
term contained in Sections 7.1(d), 9.5 (solely with respect to the existence of
the Company) or 10; provided that if any such failure to observe or perform
results from the failure of a Property being treated as an Eligible Property
that is not in fact an Eligible Property, such failure shall be deemed to not
have occurred so long as the Company delivers to the holders of the Notes not
later than 15 days from the earlier of (x) the date on which a Responsible
Officer of the Company obtains knowledge of the occurrence of such failure and
(y) the date on which the Company has received written notice of such failure
from any holder of any Note, each of the following; (1) written notice thereof
and (2) a compliance certificate, prepared as of the last day of the most recent
fiscal quarter, evidencing compliance with the covenants set forth in Section
10.6 excluding such Property as an Eligible Property, as applicable; or
    (d)    the Company or any Subsidiary Guarantor defaults in the performance
of or compliance with any term contained herein (other than those referred to in
Sections 11(a), (b) and (c)) or in any Subsidiary Guaranty and such default is
not remedied within 30 days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default and (ii) the Company receiving
written notice of such default
-32-

--------------------------------------------------------------------------------



from any holder of a Note (any such written notice to be identified as a “notice
of default” and to refer specifically to this Section 11(d)); or
    (e)    any representation or warranty made in writing by or on behalf of the
Company or any Subsidiary Guarantor in this Agreement, in any Financing
Agreement, or any writing furnished in connection with the transactions
contemplated hereby proves to have been false or incorrect in any material
respect on the date as of which made; or
    (f)    (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness (other than the Notes and any
Nonrecourse Indebtedness) that is outstanding in an aggregate principal amount
(or, in the case of any Derivatives Contract, having, without regard to the
effect of any close-out netting provision, a Derivatives Termination Value) of
at least the greater of (x) $75,000,000 (or its equivalent in the relevant
currency of payment) or (y) 2.5% of Consolidated Total Asset Value (“Material
Recourse Indebtedness”) beyond any period of grace provided with respect
thereto, (ii) the Company or any Subsidiary is in default in the performance of
or compliance with any term of any Material Recourse Indebtedness or Nonrecourse
Indebtedness having an aggregate outstanding principal amount in excess of 5.0%
of Consolidated Total Asset Value (“Material Nonrecourse Indebtedness”) or of
any mortgage, indenture or other agreement relating thereto or any other
condition exists, and as a consequence of such default or condition such
Indebtedness has become, or has been declared (or one or more Persons are
entitled to declare such Indebtedness to be), due and payable before its stated
maturity or before its regularly scheduled dates of payment, or (iii) as a
consequence of the occurrence or continuation of any event or condition (other
than the right of the holder of Indebtedness to convert such Indebtedness into
equity interests or as a result of customary non-default mandatory prepayment
requirements associated with asset sales, casualty events, debt or equity
issuances, extraordinary receipts or borrowing base limitations) (x) the Company
or any Subsidiary has become obligated to purchase or repay any Material
Recourse Indebtedness or Material Nonrecourse Indebtedness before its regular
maturity or before its regularly scheduled dates of payment or (y) one or more
Persons have the right to require the Company or any Subsidiary so to purchase
or repay such Material Recourse Indebtedness or Material Nonrecourse
Indebtedness; or
    (g)    the Company or any Material Subsidiary (i) is generally not paying,
or admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
-33-

--------------------------------------------------------------------------------



    (h)    a court or other Governmental Authority of competent jurisdiction
enters an order appointing, without consent by the Company or any of its
Material Subsidiaries, a custodian, receiver, trustee or other officer with
similar powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company or any of its
Material Subsidiaries, or any such petition shall be filed against the Company
or any of its Material Subsidiaries and such petition shall continue without
being dismissed or stayed for a period of 90 consecutive calendar days; or
    (i)    any event occurs with respect to the Company or any Material
Subsidiary which under the laws of any jurisdiction is analogous to any of the
events described in Section 11(g) or Section 11(h), provided that the applicable
grace period, if any, which shall apply shall be the one applicable to the
relevant proceeding which most closely corresponds to the proceeding described
in Section 11(g) or Section 11(h); or
    (j)    one or more final judgments or orders for the payment of money (other
than any judgment or order for payment of money entered against a Subsidiary in
relation to Nonrecourse Indebtedness where recourse with respect to such
judgment remains limited to the assets securing such Nonrecourse Indebtedness)
aggregating in excess of the greater of (x) $75,000,000 and (y) 2.5% of
Consolidated Total Asset Value (not paid or for which insurance coverage has not
been denied in writing by the applicable insurance carrier), including any such
final order enforcing a binding arbitration decision, are rendered against one
or more of the Company and its Subsidiaries and which judgments are not, within
60 days after entry thereof, bonded, discharged or stayed pending appeal, or are
not discharged within 60 days after the expiration of such stay; or
    (k)    a warrant, writ of attachment, execution or similar process shall be
issued against any property of the Company or any Subsidiary (other than any
warrant, writ of attachment, execution or similar process issued against the
property of a Subsidiary in relation to Nonrecourse Indebtedness where such
warrant, writ of attachment, execution or similar process attaches only to the
assets securing such Nonrecourse Indebtedness), which exceeds, individually or
together with all other such warrants, writs, executions and processes, the
greater of (x) $75,000,000 and (y) 2.5% of Consolidated Total Asset Value in
amount and such warrant, writ, execution or process shall not be paid,
discharged, vacated, stayed or bonded for a period of 60 days; provided,
however, that if a bond has been issued in favor of the claimant or other Person
obtaining such warrant, writ, execution or process, the issuer of such bond
shall execute a waiver or subordination agreement in form and substance
substantially similar to the waiver or subordination agreement provided for the
benefit of any Material Credit Facility or otherwise reasonably satisfactory to
the Required Holders pursuant to which the issuer of such bond subordinates its
right of reimbursement, contribution or subrogation to the obligations under
this Agreement and the Notes and waives or subordinates any Lien it may have on
the assets of the Company or any Subsidiary;
-34-

--------------------------------------------------------------------------------



    (l)    if (i) any Plan shall fail to satisfy the minimum funding standards
of ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) there is any “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under one or more Plans, determined in
accordance with Title IV of ERISA, (iv) the aggregate present value of accrued
benefit liabilities under all funded Non-U.S. Plans exceeds the aggregate
current value of the assets of such Non-U.S. Plans allocable to such
liabilities, (v) the Company or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans, (vi) the Company or any ERISA Affiliate withdraws from any Multiemployer
Plan, (vii) the Company or any Subsidiary establishes or amends any employee
welfare benefit plan that provides post-employment welfare benefits in a manner
that would increase the liability of the Company or any Subsidiary thereunder,
(viii) the Company or any Subsidiary fails to administer or maintain a Non-U.S.
Plan in compliance with the requirements of any and all applicable laws,
statutes, rules, regulations or court orders or any Non-U.S. Plan is
involuntarily terminated or wound up, or (ix) the Company or any Subsidiary
becomes subject to the imposition of a financial penalty (which for this purpose
shall mean any tax, penalty or other liability, whether by way of indemnity or
otherwise) with respect to one or more Non-U.S. Plans; and any such event or
events described in clauses (i) through (ix) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect. As used in this Section 11(l), the terms
“employee benefit plan” and “employee welfare benefit plan” shall have the
respective meanings assigned to such terms in section 3 of ERISA; or
    (m)    any Subsidiary Guaranty shall cease to be in full force and effect,
any Subsidiary Guarantor or any Person acting on behalf of any Subsidiary
Guarantor shall contest in any manner the validity, binding nature or
enforceability of any Subsidiary Guaranty, or the obligations of any Subsidiary
Guarantor under any Subsidiary Guaranty are not or cease to be legal, valid,
binding and enforceable in accordance with the terms of such Subsidiary
Guaranty.
Section 12.    Remedies on Default, Etc.
    Section 12.1.    Acceleration. (a) If an Event of Default with respect to
the Company described in Section 11(g), (h) or (i) (other than an Event of
Default described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.
-35-

--------------------------------------------------------------------------------



    (b)    If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable.
    (c)    If any Event of Default described in Section 11(a) or (b) has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including interest accrued thereon at the Default Rate) and (y) the
Make-Whole Amount determined in respect of such principal amount, shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
    Section 12.2.    Other Remedies. If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note or Subsidiary Guaranty, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law or otherwise.
    Section 12.3.    Rescission. At any time after any Notes have been declared
due and payable pursuant to Section 12.1(b) or (c), the Required Holders, by
written notice to the Company, may rescind and annul any such declaration and
its consequences if (a) the Company has paid all overdue interest on the Notes,
all principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Company nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.
-36-

--------------------------------------------------------------------------------



    Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc. No
course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement, any Subsidiary Guaranty or any Note upon any
holder thereof shall be exclusive of any other right, power or remedy referred
to herein or therein or now or hereafter available at law, in equity, by statute
or otherwise. Without limiting the obligations of the Company under Section 15,
the Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including reasonable
attorneys’ fees, expenses and disbursements.
Section 13.    Registration; Exchange; Substitution of Notes.
    Section 13.1.    Registration of Notes. The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person in whose name any Note shall be registered shall be deemed and treated as
the owner and holder thereof for all purposes hereof, and the Company shall not
be affected by any notice or knowledge to the contrary. The Company shall give
to any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.
    Section 13.2.    Transfer and Exchange of Notes; No Transfer to Competitors.
(a) Upon surrender of any Note to the Company at the address and to the
attention of the designated officer (all as specified in Section 18(iii)), for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer accompanied by a written instrument of transfer duly
executed by the registered holder of such Note or such holder’s attorney duly
authorized in writing and accompanied by the relevant name, address and other
information for notices of each transferee of such Note or part thereof), within
10 Business Days thereafter (or such longer period as the registered holder of
such Note may permit in its sole discretion), the Company shall execute and
deliver, at the Company’s expense (except as provided below), one or more new
Notes (as requested by the holder thereof) in exchange therefor, in an aggregate
principal amount equal to the unpaid principal amount of the surrendered Note.
Each such new Note shall be payable to such Person as such holder may request
and shall be substantially in the form of Schedule 1. Each such new Note shall
be dated and bear interest from the date to which interest shall have been paid
on the surrendered Note or dated the date of the surrendered Note if no interest
shall have been paid thereon. The Company may require payment of a sum
sufficient to cover any stamp tax or governmental charge imposed in respect of
any such transfer of Notes. Notes shall not be transferred in denominations of
less than $100,000, provided that if necessary to enable the registration of
transfer by a holder of its entire holding of Notes, one Note may be in a
denomination of less than $100,000. Any transferee, by its acceptance of a Note
registered
-37-

--------------------------------------------------------------------------------



in its name (or the name of its nominee), shall be deemed to have made the
representations set forth in Section 6.
    (b) Without limiting the foregoing, each Purchaser and each subsequent
holder of any Note severally agrees that it will not, directly or indirectly,
resell any Notes purchased by it to a Person which it is aware is a Competitor
(it being understood that such Purchaser shall advise any broker or intermediary
acting on its behalf that such resale to a Competitor is limited hereby). The
Company shall not be required to recognize any sale or other transfer of a Note
to a Competitor and no such transfer shall confer any rights hereunder upon such
transferee.
    Section 13.3.    Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
    (a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
    (b)    in the case of mutilation, upon surrender and cancellation thereof,
within 10 Business Days thereafter, the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note, dated and bearing interest from the
date to which interest shall have been paid on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.
Section 14.    Payments on Notes.
    Section 14.1.    Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of Wells
Fargo Bank, National Association in such jurisdiction. The Company may at any
time, by notice to each holder of a Note, change the place of payment of the
Notes so long as such place of payment shall be either the principal office of
the Company in such jurisdiction or the principal office of a bank or trust
company in such jurisdiction.
    Section 14.2.    Payment by Wire Transfer. So long as any Purchaser or its
nominee shall be the holder of any Note, and notwithstanding anything contained
in Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in the Purchaser
Schedule, or by such other method or at such other address as such Purchaser
shall have from time to time specified to the Company in writing for such
purpose, without the
-38-

--------------------------------------------------------------------------------



presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to Section
14.1. Prior to any sale or other disposition of any Note held by a Purchaser or
its nominee, such Purchaser will, at its election, either endorse thereon the
amount of principal paid thereon and the last date to which interest has been
paid thereon or surrender such Note to the Company in exchange for a new Note or
Notes pursuant to Section 13.2. The Company will afford the benefits of this
Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 14.2.
    Section 14.3.    FATCA Information. By acceptance of any Note, the holder of
such Note agrees that such holder will with reasonable promptness duly complete
and deliver to the Company, or to such other Person at the time or times
prescribed by law and at such time or times as may be reasonably requested by
the Company, from time to time (a) in the case of any such holder that is a
United States Person, such holder’s United States tax identification number or
other forms necessary to establish such holder’s status as a United States
Person under FATCA and as may otherwise be necessary for the Company to comply
with its obligations under FATCA and (b) in the case of any such holder that is
not a United States Person, such documentation prescribed by applicable law
(including as prescribed by section 1471(b)(3)(C)(i) of the Code) and such
additional documentation as may be necessary for the Company to comply with its
obligations under FATCA and to determine that such holder has complied with such
holder’s obligations under FATCA or to determine the amount (if any) to deduct
and withhold from any such payment made to such holder. Nothing in this Section
14.3 shall require any holder to provide information that is confidential or
proprietary to such holder unless the Company is required to obtain such
information under FATCA and, in such event, the Company shall treat any such
information it receives as confidential.
Section 15.    Expenses, Etc.
    Section 15.1.    Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all documented
out-of-pocket costs and expenses (including reasonable and documented attorneys’
fees of a special counsel and, if reasonably required by the Required Holders,
local or other counsel) incurred by the Purchasers and each other holder of a
Note in connection with such transactions and in connection with any amendments,
waivers or consents under or in respect of this Agreement, any Subsidiary
Guaranty or the Notes (whether or not such amendment, waiver or consent becomes
effective), including: (a) the costs and expenses incurred in enforcing or
defending (or determining whether or how to enforce or defend) any rights under
this Agreement, any Subsidiary Guaranty or the Notes or in responding to any
subpoena or other legal process or informal investigative demand issued in
connection with this Agreement, any Subsidiary Guaranty or the Notes, or by
reason of being a holder of any Note, (b) the documented out-of-pocket costs and
expenses, including financial advisors’ fees, incurred in connection with the
insolvency or bankruptcy of the Company or any Subsidiary or in connection with
any work-out or restructuring of the
-39-

--------------------------------------------------------------------------------



transactions contemplated hereby and by the Notes and any Subsidiary Guaranty
and (c) the documented out-of-pocket costs and expenses incurred in connection
with the initial filing of this Agreement and all related documents and
financial information with the SVO provided, that such costs and expenses under
this clause (c) shall not exceed $5,500 for each series of Notes. If required by
the NAIC, the Company shall obtain and maintain at its own cost and expense a
Legal Entity Identifier (LEI).
    The Company will pay, and will save each Purchaser and each other holder of
a Note harmless from, (i) all claims in respect of any fees, costs or expenses,
if any, of brokers and finders (other than those, if any, retained by a
Purchaser or other holder in connection with its purchase of the Notes), (ii)
any and all wire transfer fees that any bank or other financial institution
deducts from any payment under such Note to such holder or otherwise charges to
a holder of a Note with respect to a payment under such Note and (iii) any
judgment, liability, claim, order, decree, fine, penalty, cost, fee, expense
(including reasonable attorneys’ fees and expenses) or obligation resulting from
the consummation of the transactions contemplated hereby, including the use of
the proceeds of the Notes by the Company.
    Section 15.2.    Certain Taxes. The Company agrees to pay all stamp,
documentary or similar taxes or fees which may be payable in respect of the
execution and delivery or the enforcement of this Agreement or any Subsidiary
Guaranty or the execution and delivery (but not the transfer) or the enforcement
of any of the Notes in the United States or any other jurisdiction where the
Company or any Subsidiary Guarantor has assets or of any amendment of, or waiver
or consent under or with respect to, this Agreement or any Subsidiary Guaranty
or of any of the Notes, and to pay any value added tax due and payable in
respect of reimbursement of costs and expenses by the Company pursuant to this
Section 15, and will save each holder of a Note to the extent permitted by
applicable law harmless against any loss or liability resulting from nonpayment
or delay in payment of any such tax or fee required to be paid by the Company
hereunder.
    Section 15.3.    Survival. The obligations of the Company under this Section
15 will survive the payment or transfer of any Note, the enforcement, amendment
or waiver of any provision of this Agreement, any Subsidiary Guaranty or the
Notes, and the termination of this Agreement.
Section 16.    Survival of Representations and Warranties; Entire Agreement.
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement, the Notes and any
Subsidiary Guaranties embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.
-40-

--------------------------------------------------------------------------------



Section 17.    Amendment and Waiver.
    Section 17.1.    Requirements. This Agreement and the Notes may be amended,
and the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders, except that:
    (a)    no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21
hereof, or any defined term (as it is used therein), will be effective as to any
Purchaser unless consented to by such Purchaser in writing; and
    (b)     no amendment or waiver may, without the written consent of each
Purchaser and the holder of each Note at the time outstanding, (i) subject to
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of (x) interest on the Notes or (y) the
Make-Whole Amount, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver,
or (iii) amend any of Sections 8 (except as set forth in the second sentence of
Section 8.2), 11(a), 11(b), 12, 17 or 20.
    Section 17.2.    Solicitation of Holders of Notes.
    (a)    Solicitation. The Company will provide each Purchaser and each holder
of a Note with sufficient information, sufficiently far in advance of the date a
decision is required, to enable such Purchaser and such holder to make an
informed and considered decision with respect to any proposed amendment, waiver
or consent in respect of any of the provisions hereof or of the Notes or any
Subsidiary Guaranty. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to this Section 17
or any Subsidiary Guaranty to each Purchaser and each holder of a Note promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite Purchasers or holders of Notes.
    (b)    Payment. The Company will not directly or indirectly pay or cause to
be paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
Purchaser or holder of a Note as consideration for or as an inducement to the
entering into by such Purchaser or holder of any waiver or amendment of any of
the terms and provisions hereof or of any Subsidiary Guaranty or any Note unless
such remuneration is concurrently paid, or security is concurrently granted or
other credit support concurrently provided, on the same terms, ratably to each
Purchaser and each holder of a Note even if such Purchaser or holder did not
consent to such waiver or amendment.
    (c)    Consent in Contemplation of Transfer. Any consent given pursuant to
this Section 17 or any Subsidiary Guaranty by a holder of a Note that has
transferred or has agreed to transfer its Note to (i) the Company, (ii) any
Subsidiary or any other Affiliate or (iii) any other Person in connection with,
or in anticipation of, such other Person acquiring, making a tender offer for or
merging with the Company and/or any of its Affiliates, in each case in
connection
-41-

--------------------------------------------------------------------------------



with such consent, shall be void and of no force or effect except solely as to
such holder, and any amendments effected or waivers granted or to be effected or
granted that would not have been or would not be so effected or granted but for
such consent (and the consents of all other holders of Notes that were acquired
under the same or similar conditions) shall be void and of no force or effect
except solely as to such holder.
    Section 17.3.    Binding Effect, Etc. Any amendment or waiver consented to
as provided in this Section 17 or any Subsidiary Guaranty applies equally to all
Purchasers and holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company and any Subsidiary Guarantor without
regard to whether such Note has been marked to indicate such amendment or
waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the
Company, a Subsidiary Guarantor and any Purchaser or holder of a Note and no
delay in exercising any rights hereunder or under any Note or Subsidiary
Guaranty shall operate as a waiver of any rights of any Purchaser or holder of
such Note.
    Section 17.4.    Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, any Subsidiary
Guaranty or the Notes, or have directed the taking of any action provided herein
or in any Subsidiary Guaranty or the Notes to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by the Company or any of
its Affiliates shall be deemed not to be outstanding.
Section 18.    Notices.
Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:
    (i)    if to any Purchaser or its nominee, to such Purchaser or nominee at
the address specified for such communications in the Purchaser Schedule, or at
such other address as such Purchaser or nominee shall have specified to the
Company in writing,
    (ii)    if to any other holder of any Note, to such holder at such address
as such other holder shall have specified to the Company in writing, or
    (iii)    if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the Chief Financial Officer, or at such
other address as the Company shall have specified to the holder of each Note in
writing.
-42-

--------------------------------------------------------------------------------



Notices under this Section 18 will be deemed given only when actually received.
Section 19.    Reproduction of Documents.
This Agreement and all documents relating thereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by any Purchaser at the Closing (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser, may be reproduced by such Purchaser by any photographic,
photostatic, electronic, digital, or other similar process and such Purchaser
may destroy any original document so reproduced. The Company agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Company or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.
Section 20.    Confidential Information.
For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement, provided that such term does not include information
that (a) was publicly known or otherwise known to such Purchaser prior to the
time of such disclosure, (b) subsequently becomes publicly known through no act
or omission by such Purchaser or any Person acting on such Purchaser’s behalf,
(c) otherwise becomes known to such Purchaser other than through disclosure by
the Company or any Subsidiary or (d) constitutes financial statements delivered
to such Purchaser under Section 7.1 that are otherwise publicly available. Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser, provided
that such Purchaser may deliver or disclose Confidential Information to (i) its
directors, officers, employees, agents, attorneys, trustees and Affiliates (to
the extent such disclosure reasonably relates to the administration of the
investment represented by its Notes), (ii) its auditors, financial advisors and
other professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (v) any Person from which it offers
to purchase any Security of the Company (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser, (vii) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio, or (viii) any other
Person to which such delivery or disclosure may be necessary or appropriate (w)
to effect compliance with
-43-

--------------------------------------------------------------------------------



any law, rule, regulation or order applicable to such Purchaser, (x) in response
to any subpoena or other legal process, (y) in connection with any litigation to
which such Purchaser is a party or (z) if an Event of Default has occurred and
is continuing, to the extent such Purchaser may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under such Purchaser’s Notes, this
Agreement or any Subsidiary Guaranty. Each holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 20 as though it were a party to this Agreement. On
reasonable request by the Company in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying this Section 20, unless expressly agreed in such
confidentiality undertaking by specific reference to this Section 20.
In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking unless expressly
agreed in such confidentiality undertaking by specific reference to this Section
20.
Section 21.    Substitution of Purchaser.
Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.
Section 22.    Miscellaneous.
    Section 22.1.    Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including
any subsequent holder of a Note) whether so
-44-

--------------------------------------------------------------------------------



expressed or not, except that, subject to Section 10.2, the Company may not
assign or otherwise transfer any of its rights or obligations hereunder or under
the Notes without the prior written consent of each holder. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto and their respective successors and assigns
permitted hereby) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
    Section 22.2.    Accounting Terms. (a) All accounting terms used herein
which are not expressly defined in this Agreement have the meanings respectively
given to them in accordance with GAAP. Except as otherwise specifically provided
herein, (i) all computations made pursuant to this Agreement shall be made in
accordance with GAAP, and (ii) all financial statements shall be prepared in
accordance with GAAP (provided all accounting terms, ratios and measurements
shall be determined without giving effect to Accounting Standards Codification
842 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) (and related interpretations) to the
extent any lease (or similar arrangement conveying the right to use) would be
required to be treated as a capital lease thereunder where such lease (or
similar arrangement) would have been treated as an operating lease under GAAP as
in effect immediately prior to the effectiveness of the Accounting Standards
Codification 842, provided that the Company shall provide to the holders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made in accordance with GAAP and made
without giving effect to Accounting Standards Codification 842). For purposes of
determining compliance with this Agreement (including Section 9, Section 10 and
the definition of “Indebtedness”), any election by the Company to measure any
financial liability using fair value (as permitted by Financial Accounting
Standards Board Accounting Standards Codification Topic No. 825-10-25 – Fair
Value Option, International Accounting Standard 39 – Financial Instruments:
Recognition and Measurement or any similar accounting standard) shall be
disregarded and such determination shall be made as if such election had not
been made.
        (b) Notwithstanding the foregoing, if the Company notifies the holders
of Notes that, in the Company’s reasonable opinion, or if the Required Holders
notify the Company that, in the Required Holders’ reasonable opinion, as a
result of changes in GAAP from time to time (“Subsequent Changes”), any of the
covenants contained in Sections 10.6 or any of the defined terms used therein,
no longer apply as intended such that such covenants are more or less
restrictive to the Company than are such covenants immediately prior to giving
effect to such Subsequent Changes, the Company and the holders of Notes shall
negotiate in good faith to reset or amend such covenants or defined terms, or
establish alternative covenants or defined terms, so as to negate such
Subsequent Changes. Until the Company and the Required Holders so agree to
reset, amend or establish alternative covenants or defined terms, the covenants
contained in Sections 10.6, together with the relevant defined terms, shall
continue to apply and compliance therewith shall be determined assuming that the
Subsequent Changes shall not have occurred (“Static GAAP”). During any period
that compliance with any covenants shall be determined pursuant to Static GAAP,
the Company shall include relevant reconciliations in reasonable detail between
GAAP and Static GAAP with respect to the applicable covenant compliance
-45-

--------------------------------------------------------------------------------



calculations contained in each certificate of a Senior Financial Officer
delivered pursuant to Section 7.2 during such period.
    Section 22.3.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
    Section 22.4.    Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 13, (b) subject to Section 22.1, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections and Schedules shall be construed to refer to Sections of, and
Schedules to, this Agreement, and (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.
    Section 22.5.    Counterparts; Electronic Signatures. This Agreement may be
executed in any number of counterparts, each of which shall be an original but
all of which together shall constitute one instrument. Each counterpart may
consist of a number of copies hereof, each signed by less than all, but together
signed by all, of the parties hereto. The parties agree to electronic
contracting and signatures with respect to this Agreement and the other
Financing Agreements. Delivery of an electronic signature to, or a signed copy
of, this Agreement and such other Financing Agreements by facsimile, email or
other electronic transmission shall be fully binding on the parties to the same
extent as the delivery of the signed originals and shall be admissible into
evidence for all purposes. The words “execution”, “execute”, “signed”,
“signature”, and words of like import in or related to any document to be signed
in connection with this Agreement and the other Financing Agreements shall be
deemed to include electronic
-46-

--------------------------------------------------------------------------------



signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Company, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
        Notwithstanding the foregoing, if any Purchaser shall request (whether
directly or through the Purchasers’ special counsel referred to in Section 4.4)
manually signed counterpart signatures to any Financing Agreement or a manually
signed Note, the Company hereby agrees to deliver such manually signed
counterpart signatures or Note to such Purchaser (or to such special counsel on
behalf of such Purchaser) within 15 Business Days of such request or such longer
period as the requesting Purchaser and the Company may agree.
    Section 22.6.    Governing Law. This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York excluding choiceoflaw principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.
    Section 22.7.    Jurisdiction and Process; Waiver of Jury Trial. (a) The
Company irrevocably submits to the non-exclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
    (b)    The Company agrees, to the fullest extent permitted by applicable
law, that a final judgment in any suit, action or proceeding of the nature
referred to in Section 22.7(a) brought in any such court shall be conclusive and
binding upon it subject to rights of appeal, as the case may be, and may be
enforced in the courts of the United States of America or the State of New York
(or any other courts to the jurisdiction of which it or any of its assets is or
may be subject) by a suit upon such judgment.
    (c)    The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.7(a) by mailing a copy thereof by registered, certified, priority or
express mail (or any substantially similar form of mail), postage prepaid,
return receipt or delivery confirmation requested, to it at its address
specified in Section 18 or at such other address of which such holder shall then
have been notified pursuant to said Section. The Company agrees that such
service upon receipt (i) shall be deemed in every respect effective service of
process upon it in any such suit, action or proceeding and (ii) shall, to the
fullest extent permitted by applicable law, be taken and held to be valid
personal service upon and personal delivery to it. Notices hereunder shall be
-47-

--------------------------------------------------------------------------------



conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.
    (d)    Nothing in this Section 22.7 shall affect the right of any holder of
a Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
    (e)    The parties hereto hereby waive trial by jury in any action brought
on or with respect to this Agreement, the Notes or any other document executed
in connection herewith or therewith.
Section 23.    UPREIT Reorganization
(a) If the Company elects to reorganize its corporate organizational structure
to implement an “umbrella partnership” real estate investment trust structure by
forming a limited partnership, limited liability company or other registered
business organization (other than a general partnership) under the laws of any
state of the United States or the District of Columbia (referred to in this
Section 23 as the “OP”) of which the Company (or a Wholly-Owned Subsidiary of
the Company) is to be the general partner, manager, or managing member, as
applicable (the “Reorganization”), the OP, subject to the satisfaction of the
conditions set forth in this clause (a) below, may assume all of the Company’s
liabilities and obligations under, and the Company may transfer and assign to
the OP all of the Company’s rights and benefits under, this Agreement and the
Notes (and the Company shall be released from all liabilities and obligations
under this Agreement and the Notes except to the extent the REIT Entity becomes
a guarantor in accordance with the requirements of Section 23(b)) (collectively,
the “Assumption Transaction”):
(i)the Company shall have given each of the holders of Notes prior written
notice of the Company’s intent to exercise its rights under this Section 23 at
least 30 days (or such shorter period as may be permitted by the Required
Holders) prior to the proposed effective date of the Assumption Transaction (the
“Assumption Date”);
(ii)each holder of Notes shall have received each of the following:
(A)an assignment and assumption agreement, executed by the Company and the OP,
acknowledged by any then Subsidiary Guarantor, providing for the OP’s assumption
of the due and punctual performance and observance of each covenant and
condition of this Agreement and the Notes (and the term “REIT Entity” shall
thereafter refer to Washington Real Estate Investment Trust (including any
successor entity thereto which becomes the general partner, manager, or managing
member, as applicable, of the OP, or the ultimate parent thereof) and, the term
“Company” shall thereafter refer to the OP for all purposes of this Agreement
and the Notes) which such assignment and assumption agreement may include a
revised
-48-

--------------------------------------------------------------------------------



version of this Agreement that incorporates the Reorganization in a manner that
is reasonably consistent for “umbrella partnership” real estate investment trust
structures for financings of this type, as may be mutually agreed by the Company
or the Required Holders in good faith, including such amendments to the
representations, covenants and events of default where any references to the
“Company” would be intended to refer to the REIT Entity and reflects the
“Company” as the OP in such structure; provided, however, that such revised
version of this Agreement shall in any event not be a condition to the
consummation of the Reorganization;
(B)amendments to this Agreement and the Notes (or replacement Notes complying
with the terms of Section 13 (it being understood that any previously issued
Notes shall be returned in exchange for such new replacement Notes)) executed by
the Company, the OP and the holders of the Notes, as appropriate, requested or
approved by the requisite holders as permitted pursuant to Section 17;
(C)an opinion of counsel to the OP, addressed to the holders of the Notes and
covering enforceability and such other matters relating thereto as the Required
Holders may reasonably request in relation to the Assumption Transaction that
are within the scope of the matters covered in the opinions delivered under
Section 4.4(a);
(D)the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of the OP certified as of a recent
date by the Secretary of State of the state of formation of the OP;
(E)a certificate of good standing (or certificate of similar meaning) with
respect to the OP issued as of a recent date by the Secretary of State of the
state of formation of the OP and certificates of qualification to transact
business or other comparable certificates issued as of a recent date by each
Secretary of State (and any state department of taxation, as applicable) of each
state in which the OP is required to be so qualified and where failure to be so
qualified could reasonably be expected to have a Material Adverse Effect;
(F)a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of the OP with respect to
each of the officers of the OP authorized to execute and deliver notices under
this Agreement and the Notes;
(G)copies certified by the Secretary or Assistant Secretary (or other individual
performing similar functions) of the OP of (1) the operating agreement of the
OP, if a limited liability company, the partnership agreement, if a limited or
general partnership, or other comparable document in the case
-49-

--------------------------------------------------------------------------------



of any other form of legal entity and (2) all corporate, partnership, member or
other necessary action taken by or on behalf of the OP to authorize the
Reorganization and the execution, delivery and performance of this Agreement and
the Notes, to which it is, or is to become, a party in connection therewith;
(H)The OP shall be a direct or indirect Subsidiary of the REIT Entity; and
(I)no Default or Event of Default shall exist as of the date the Reorganization,
or will exist immediately after giving effect thereto; and
(iii)the OP shall have provided all information requested by the holders of
Notes at least 10 days prior to the Assumption Date in order to comply with
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act.
    (b) If at any time the REIT Entity shall Guaranty the obligations of the
Company under any Material Credit Facility and for only so long as such Guaranty
under the Material Credit Facility remains in effect, then the REIT Entity shall
Guaranty the obligations of the Company under this Agreement and the Notes by
making the required deliveries under Section 9.7(a) hereof (and any such
Guaranty may be released as contemplated by Section 9.7(b) hereof).
(c) Following the consummation of the Reorganization, the Company will satisfy
its obligations with respect to the financial information relating to the
Company described in Sections 7.1(a) and (b) by furnishing financial information
relating to the OP; provided that, in the event the Company is unable to provide
such information, the Company may satisfy such obligations with respect to the
financial information relating to the Company described in Sections 7.1(a) and
(b) by furnishing financial information relating to the REIT Entity so long as
both (i) the same is accompanied by consolidating information that explains in
reasonable detail the differences between the information relating to the REIT
Entity and its Subsidiaries, on the one hand, and the information relating to
the Company and its Subsidiaries on a standalone basis, on the other hand, with
respect to the consolidated balance sheet and income statement and (ii) the
Company shall procure and maintain at all times a rating of the Notes by any one
of S&P, Moody’s or Fitch. Such rating shall be either a public or private letter
credit rating of the Notes, which rating (1) identifies each series of Notes by
Private Placement Number identified by Standard & Poor’s CUSIP Bureau, (2)
addresses the likelihood of payment of both the principal and interest of such
Notes (which requirement shall be deemed satisfied if the rating is silent on
the likelihood of payment of both principal and interest and does not otherwise
include any indication to the contrary), (3) does not include any prohibition
against a holder sharing such evidence with the SVO or any other regulatory
authority having jurisdiction over such holder and (4) to the extent not
confirmed directly to the SVO by the relevant Rating Agency via electronic feed,
be delivered by the Company to the holders at least annually (such that at all
times, the rating shall have been confirmed within the last 12 months) and
promptly upon any change in the rating.
* * * * *
-50-

--------------------------------------------------------------------------------



If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.




Very truly yours,


Washington Real Estate Investment Trust




By:     /s/ Stephen E. Riffee    
Name:     Stephen E. Riffee
Title:     Executive Vice President and Chief         Financial Officer










--------------------------------------------------------------------------------

Washington Real Estate Investment Trust        Note Purchase Agreement
This Agreement is hereby
accepted and agreed to as
of the date hereof.
The Prudential Insurance Company of America




By: /s/ Eric Seward    
    Second Vice President








--------------------------------------------------------------------------------

Washington Real Estate Investment Trust        Note Purchase Agreement
This Agreement is hereby
accepted and agreed to as
of the date hereof.
Athene Annuity & Life Assurance Company
By:    Apollo Insurance Solutions Group LP, its investment adviser
By:    Apollo Capital Management, L.P., its sub adviser
By:    Apollo Capital Management GP, LLC, its General Partner




By: /s/ Joseph D. Glatt    
Name:    Joseph D. Glatt
Title:    Vice President




Athene Annuity and Life Company
By:    Apollo Insurance Solutions Group LP, its investment adviser
By:    Apollo Capital Management, L.P., its sub adviser
By:    Apollo Capital Management GP, LLC, its General Partner




By: /s/ Joseph D. Glatt    
Name:    Joseph D. Glatt
Title:    Vice President




Jackson National Life Insurance Company
By:    Apollo Insurance Solutions Group LP, its investment adviser
By:    Apollo Capital Management, L.P., its sub adviser
By:    Apollo Capital Management GP, LLC, its General Partner




By: /s/ Joseph D. Glatt    
Name:    Joseph D. Glatt
Title:    Vice President






--------------------------------------------------------------------------------

Washington Real Estate Investment Trust        Note Purchase Agreement
This Agreement is hereby
accepted and agreed to as
of the date hereof.
Teachers Insurance and Annuity Association of America, a New York domiciled life
insurance company


By:    Nuveen Alternatives Advisors LLC,
    a Delaware limited liability company,
    its investment manager




By: /s/ Jeffrey J. Hughes    
Name:    Jeffrey J. Hughes
Title:    Senior Director








--------------------------------------------------------------------------------

Washington Real Estate Investment Trust        Note Purchase Agreement
This Agreement is hereby
accepted and agreed to as
of the date hereof.
American General Life Insurance Company
The Variable Annuity Life Insurance Company
National Union Fire Insurance Company of Pittsburgh, PA
The United States Life Insurance Company in the City of New York
American Home Assurance Company


By:    AIG Asset Management (U.S.), LLC, as Investment Adviser




By: /s/ Byron S. Douglass    
Name:    Byron S. Douglass
Title:    Managing Director








--------------------------------------------------------------------------------

Washington Real Estate Investment Trust        Note Purchase Agreement
This Agreement is hereby
accepted and agreed to as
of the date hereof.
Nationwide Life and Annuity Insurance Company




By: /s/ Thomas A. Gleason    
Name:    Thomas A. Gleason
Title:    Authorized Signatory








--------------------------------------------------------------------------------

Washington Real Estate Investment Trust        Note Purchase Agreement
This Agreement is hereby
accepted and agreed to as
of the date hereof.
Allianz Life Insurance Company of North America


By:    Allianz Global Investors U.S. LLC
    As the authorized signatory and investment manager




By: /s/ Lawrence Halliday    
Name:    Lawrence Halliday
Title:    Managing Director








--------------------------------------------------------------------------------

Washington Real Estate Investment Trust        Note Purchase Agreement
This Agreement is hereby
accepted and agreed to as
of the date hereof.
Thrivent Financial for Lutherans




By: /s/ Martin Rosacker    
Name:    Martin Rosacker
Title:    Managing Director








--------------------------------------------------------------------------------

Washington Real Estate Investment Trust        Note Purchase Agreement
This Agreement is hereby
accepted and agreed to as
of the date hereof.
Genworth Life Insurance Company




By: /s/ Kevin R. Kearns    
Name:    Kevin R. Kearns
Title:    Investment Officer








--------------------------------------------------------------------------------

Washington Real Estate Investment Trust        Note Purchase Agreement
This Agreement is hereby
accepted and agreed to as
of the date hereof.
Continental General Insurance Company
By:    Continental Insurance Group Ltd., on behalf of Continental General
Insurance Company as Manager under the Investment Management Agreement dated
January 1, 2017




By: /s/ David Watters    
Name:    David Watters
Title:    Authorized Signatory








--------------------------------------------------------------------------------

Washington Real Estate Investment Trust        Note Purchase Agreement
This Agreement is hereby
accepted and agreed to as
of the date hereof.
Primerica Life Insurance Company
Pinnacol Assurance
American Health and Life Insurance Company
Illinois Mutual Life Insurance Company
Pekin Life Insurance Company
Penn National Security Insurance Company
Associated Industries of Massachusetts Mutual Insurance Company
Kentucky Employers’ Mutual Insurance Authority
Pennsylvania National Mutual Casualty Insurance Company
5 Star Life Insurance Company
Missouri Employers Mutual Insurance Company
Triton Insurance Company
Mt. Hawley Insurance Company
RLI Insurance Company


By:    Conning, Inc., as Investment Manager




By: /s/ Samuel Otchere    
Name:    Samuel Otchere
Title:    Director








--------------------------------------------------------------------------------

Washington Real Estate Investment Trust        Note Purchase Agreement
This Agreement is hereby
accepted and agreed to as
of the date hereof.
The Ohio National Life Insurance Company




By: /s/ Brenda Kalb    
Name:    Brenda Kalb
Title:    Vice President




Sunrise Captive RE, LLC




By: /s/ Brenda Kalb    
Name:    Brenda Kalb
Title:    Vice President










--------------------------------------------------------------------------------

Washington Real Estate Investment Trust        Note Purchase Agreement
This Agreement is hereby
accepted and agreed to as
of the date hereof.
Ameritas Life Insurance Corp.
Ameritas Life Insurance Corp. of New York


By:    Ameritas Investment Partners Inc., as Agent




By: /s/ Tina Udell    
Name:    Tina Udell
Title:    Vice President & Managing Director








--------------------------------------------------------------------------------

Washington Real Estate Investment Trust        Note Purchase Agreement
This Agreement is hereby
accepted and agreed to as
of the date hereof.
CMFG Life Insurance Company


By:    MEMBERS Capital Advisors, Inc.
    acting as Investment Advisor




By: /s/ Allen R. Cantrell    
Name:    Allen R. Cantrell
Title:    Managing Director, Investments








--------------------------------------------------------------------------------

Washington Real Estate Investment Trust        Note Purchase Agreement
This Agreement is hereby
accepted and agreed to as
of the date hereof.
Life Insurance Company of the Southwest




By: /s/ Paul Wolters    
Name:    Paul Wolters
Title:    Head of Commercial Real Estate and Mortgages Sentinel Asset
Management, Inc.








--------------------------------------------------------------------------------



This Agreement is hereby
accepted and agreed to as
of the date hereof.
Southern Farm Bureau Life Insurance Company




By: /s/ David Divine    
Name:    David Divine
Title:    Director, Securities Management








ACTIVE 52023593v8


--------------------------------------------------------------------------------





Defined Terms
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:


“1031 Property” means any Property that is at any time held by a “qualified
intermediary” (a “QI”), as defined in the Treasury Regulations promulgated
pursuant to Section 1031 of the Internal Revenue Code, or an “exchange
accommodation titleholder” (an “EAT”), as defined in Internal Revenue Service
Revenue Procedure 2000-37, as modified by Internal Revenue Procedure 2004-51,
(or in either case, by one or more Wholly-Owned Subsidiaries thereof, singly or
as tenants in common) which is a single purpose entity and has entered into an
“exchange agreement” or a “qualified exchange accommodation agreement” with the
Company or a Wholly-Owned Subsidiary in connection with the acquisition (or
possible disposition) of such Property by the Company or a Wholly-Owned
Subsidiary pursuant to, and intended to qualify for tax treatment under, Section
1031 of the Code.
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any Person of which the
Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company.
“Agreement” means this Note Purchase Agreement, including all Schedules attached
to this Agreement.
“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.
“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.


“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and
Schedule A
(to Note Purchase Agreement)



--------------------------------------------------------------------------------



permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.
“Assumption Transaction” is defined in Section 23.
“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).
“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed.


“Capital Reserves” means, for any period and with respect to any Property, an
amount equal to (a)(i) for any commercial Property which is not a multifamily
Property (A) the aggregate square footage of all completed space of such
Property times (B) $0.15 and (ii) for any multifamily Property (A) the number of
multifamily units located on such Property times (B) $250, times (b) the number
of days in such period divided by (c) 365. If the term Capital Reserves is used
without reference to any specific Property or group of Properties, then it shall
be determined on an aggregate basis with respect to all Properties of the
Company and its Subsidiaries and the applicable Ownership Shares of all
Properties of all Unconsolidated Affiliates.


“Capitalization Rate” means, subject to the MFL Principles, (a) 6.00% for office
Properties, (b) 6.50% for retail Properties and (c) 6.00% for multifamily
Properties. For purposes of this definition, if a Property is a mixed use
Property, then the Capitalization Rate for such Property shall be determined by
the use to which the greatest proportion of revenue is attributable for the
preceding fiscal quarter.


“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts
that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP.


“Cash Equivalents” means (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized
A-2



--------------------------------------------------------------------------------



standing, or a commercial bank organized under the laws of any other country
which is a member of the Organisation for Economic Cooperation and Development,
or a political subdivision of any such country, acting through a branch or
agency, which bank has capital and unimpaired surplus in excess of $500,000,000
and which bank or its holding company has a short-term commercial paper rating
of at least A-2 or the equivalent by S&P or at least P-2 or the equivalent by
Moody’s; (c) reverse repurchase agreements with terms of not more than seven
days from the date acquired, for securities of the type described in clause (a)
above and entered into only with commercial banks having the qualifications
described in clause (b) above; (d) commercial paper issued by any Person
incorporated under the laws of the United States of America or any State thereof
and rated at least A-2 or the equivalent thereof by S&P or at least P-2 or the
equivalent thereof by Moody’s, in each case with maturities of not more than one
year from the date acquired; and (e) investments in money market funds
registered under the Investment Company Act of 1940, as amended, which have net
assets of at least $500,000,000 and at least eighty-five percent (85%) of whose
assets consist of securities and other obligations of the type described in
clauses (a) through (d) above.
“Change of Control” is defined in Section 8.8.
“Closing” is defined in Section 3.
“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder from time to time.
“Company” is defined in the first paragraph of this Agreement.
“Competitor” means a company, partnership, investment vehicle or trust which has
a controlling interest in any company, partnership, trust or other entity which
invests, as one of its primary lines of business, in real estate assets similar
to the Property owned by the Company or any of its Subsidiaries, provided that:
(a)the provision of investment advisory services by a Person to a Plan which is
owned or controlled by a Person which would otherwise be a Competitor shall not
of itself cause the Person providing such services to be deemed to be a
Competitor if such Person has established procedures which will prevent
confidential information supplied to such Person by any member of the Company
from being transmitted or otherwise made available to such Plan or Person owning
or controlling such Plan; and
(b)in no event shall an Institutional Investor which (i) maintains passive
investments in any Person which is a Competitor be deemed a Competitor it being
agreed that the normal administration of the investment and enforcement thereof
shall be deemed not to cause such Institutional Investor to be a “Competitor” or
(ii) is an insurance company, bank, trust company, savings and loan association,
any pension plan, any broker or dealer or any other similar financial
institution be deemed a “Competitor” (so long as such Institutional Investor is
not itself a real estate investment trust that invests in real estate assets
similar to the Property
A-3



--------------------------------------------------------------------------------



owned by the Company or any of its Subsidiaries and regardless of whether any of
its Affiliates are deemed Competitors).
“Confidential Information” is defined in Section 20.


“Consolidated Adjusted EBITDA” means, for any period (a) Consolidated EBITDA for
such period minus (b) Capital Reserves for such period.


“Consolidated EBITDA” means, with respect to the Company and its Subsidiaries,
determined on a consolidated basis for any period and without duplication, net
earnings (loss) for such period excluding the following amounts (but only to the
extent included in determining net earnings (loss) for such period): (a)
depreciation and amortization expense and other non-cash charges for such
period; (b) interest expense for such period; (c) income tax expense in respect
of such period; (d) gains, losses, charges or expenses resulting from
extraordinary, unusual or nonrecurring transactions for such period, including
without limitation, non-recurring severance payments, sales of assets, early
extinguishment or restructuring of Indebtedness (including prepayment premiums),
acquisition costs, Reorganization costs, write-offs and forgiveness of debt; and
(e) other non-cash charges, including amortization expense for stock options and
impairment charges or expenses (other than non-cash charges that constitute an
accrual of a reserve for future cash payments). For purposes of this definition,
net earnings (loss) shall (x) be determined before minority interests and
distributions to holders of Preferred Equity Interest and (y) include the
Company’s Ownership Share of net earnings (loss) of its Unconsolidated
Affiliates, determined in a manner consistent with the determination of
consolidated net earnings (loss) pursuant to the first sentence of this
definition.


“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Interest Expense for such period, (b) all regularly scheduled principal payments
made with respect to Indebtedness of the Company and its Subsidiaries,
determined on a consolidated basis, during such period, other than any balloon,
bullet or similar principal payment which repays such Indebtedness in full and
(c) subject to the MFL Principles, all Preferred Dividends paid during such
period. The Company’s Ownership Share of the expenses, payments, and dividends
described in the foregoing clauses (a) through (c) of its Unconsolidated
Affiliates, to the extent not already covered in such clauses, shall be included
in determinations of Consolidated Fixed Charges.


“Consolidated Interest Expense” means, with respect to the Company and its
Subsidiaries, determined on a consolidated basis for any period, (a) all paid or
accrued interest expense, including all letter of credit fees and all interest
expense with respect to any Indebtedness in respect of which the Company or any
of its Subsidiaries is wholly or partially liable whether pursuant to any
repayment, interest carry, performance guarantee or otherwise (excluding (i)
capitalized interest expense, (ii) amortization of deferred financing costs,
(iii) any non-cash portion of interest expense attributable to “convertible
debt” under FASB ASC 470-20, (iv) non-cash interest related to the
reclassification of accumulated other comprehensive income
(loss) related to settled hedges, and (v) charges related to early
extinguishment or restructuring of Indebtedness), plus (b) to the extent not
already included in the foregoing clause (a) the
A-4



--------------------------------------------------------------------------------



Company’s Ownership Share of all interest expense described in such clause (a)
for such period of its Unconsolidated Affiliates.


“Consolidated Secured Indebtedness” means, with respect to the Company and its
Subsidiaries, determined on a consolidated basis at the time of computation, any
Indebtedness that is secured in any manner by any Lien on any property and shall
include the Company’s Ownership Share of the Indebtedness of any of its
Unconsolidated Affiliates that is secured in any manner by any Lien on any
property of its Unconsolidated Affiliates; provided, however, that any
Indebtedness that is secured only by a pledge of Equity Interests shall not be
deemed to be Consolidated Secured Indebtedness.


“Consolidated Total Asset Value” means, at a given time, the sum (without
duplication) of all of the following of the Company and its Subsidiaries
determined on a consolidated basis in accordance with GAAP applied on a
consistent basis: (a) Unrestricted Cash; plus (b) the quotient of (i) the Net
Operating Income for each Property owned, or leased as lessee under a ground
lease, by the Company or any Subsidiary (including any 1031 Property but
excluding a Property the value of which is included in the determination of
Consolidated Total Asset Value under any of the immediately following clauses
(c), (e) or (f)), for the fiscal quarter most recently ended multiplied by 4,
divided by (ii) the applicable Capitalization Rate; plus (c) the acquisition
cost of Properties (including any 1031 Property) acquired during the period of
six fiscal quarters most recently ended; provided that the Company may
irrevocably elect that the value of a recently acquired Property not yet owned
for six quarters be determined in accordance with the preceding clause (b); plus
(d) all Construction-in-Process for all Development Properties; plus (e) the
aggregate Major Redevelopment Property Values of all Major Redevelopment
Properties; plus (f) the aggregate Low Occupancy Property Values of Low
Occupancy Properties; plus (g) the GAAP book value of Unimproved Land; plus (h)
the contractual purchase price of Properties of the Company and its Subsidiaries
subject to purchase obligations, repurchase obligations, forward commitments and
unfunded obligations but only to the extent such amounts are included in
determinations of Consolidated Total Indebtedness; plus (i) Marketable
Securities, valued at the lower of cost or Fair Market Value (to the extent that
the Fair Market Value of such Marketable Securities is reasonably capable of
being verified in good faith by the Company); plus (j) the aggregate book value
of Mortgage Receivables. The Company’s Ownership Share of assets held by
Unconsolidated Affiliates (excluding assets of the type described in the
immediately preceding clause (a) and (i)) will be included in the calculation of
Consolidated Total Asset Value consistent with the above described treatment for
wholly owned assets. Properties disposed of during the fiscal quarter most
recently ended shall not be included in the calculation of Consolidated Total
Asset Value. Other Commercial Properties may only contribute to Consolidated
Total Asset Value to the extent applicable under clause (c) above. In addition,
to the extent (A) the amount of Consolidated Total Asset Value attributable to
assets held by Unconsolidated Affiliates would exceed 20.0% of Consolidated
Total Asset Value, such excess shall be excluded from Consolidated Total Asset
Value, (B) the amount of Consolidated Total Asset Value attributable to
Marketable Securities, Development Properties, Major Redevelopment Properties,
Unimproved Land and Mortgage Receivables in the aggregate would exceed 30.0% of
Consolidated Total Asset Value, such excess shall be excluded from Consolidated
Total Asset Value and (C) the amount of Consolidated Total Asset Value
A-5



--------------------------------------------------------------------------------



attributable to Low Occupancy Properties would exceed 10.0% of Consolidated
Total Asset Value, such excess shall be excluded from Consolidated Total Asset
Value.


“Consolidated Total Indebtedness” means, at any time of determination and
without duplication, (a) the Indebtedness of the Company and its Subsidiaries,
determined on a consolidated basis plus (b) the Company’s Ownership Share of the
Indebtedness of the Company’s Unconsolidated Affiliates.


“Consolidated Unsecured Indebtedness” means, with respect to the Company and its
Subsidiaries, determined on a consolidated basis at any time of determination,
Consolidated Total Indebtedness (other than Indebtedness described in clauses
(b) and (h) of the definition of such term) which is not Consolidated Secured
Indebtedness; provided, however, that any Indebtedness that is secured only by a
pledge of Equity Interests shall be deemed to be Consolidated Unsecured
Indebtedness.


“Construction-in-Process” means construction in process as determined in
accordance with GAAP (including the book value for the portion of the land owned
by the Company or a Subsidiary related to such Construction-in-Process).
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.
“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.


“Controlled JV Subsidiary” means a Subsidiary (a) that is not a Wholly-Owned
Subsidiary of the Company and (b) subject to the MFL Principles, in respect of
which the Company or a Wholly-Owned Subsidiary of the Company owns or controls
at least 90.0% of all outstanding Equity Interests.
“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” means that rate of interest per annum that is the greater of
(a) 2.0% above the rate of interest stated in clause (a) of the first paragraph
of the Notes or (b) 2.0% over the rate of interest publicly announced by Wells
Fargo Bank, National Association in New York, New York as its “base” or “prime”
rate.
A-6



--------------------------------------------------------------------------------



“Derivatives Contract” means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code.
“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts.


“Development Property” means a Property currently under development or
redevelopment (or which (as determined in good faith by the Company) will
commence development or redevelopment within 12 months) that (i) has not
achieved, does not or will not maintain an Occupancy Rate of 80% or more or,
subject to the last sentence of this definition, on which the improvements
(other than tenant improvements on unoccupied space) related to the development
or redevelopment have not been completed and (ii) the Company has elected to
classify as a Development Property. The term “Development Property” shall
include real property of the type described in the immediately preceding
sentence that satisfies both of the following conditions: (i) it is expected to
be (but has not yet been) acquired by the Company, any Subsidiary or any
Unconsolidated Affiliate upon completion of construction pursuant to a contract
in which the seller of such real property is required to develop or renovate
prior to, and as a condition precedent to, such acquisition and (ii) a third
party is developing such property using the proceeds of a loan that is
guaranteed by, or is otherwise recourse to, the Company, any Subsidiary or any
Unconsolidated Affiliate. A Development Property shall cease to be a Development
Property at such time as either (i) all improvements (other than tenant
improvements on unoccupied space) related to the development of such Property
have been substantially completed for at least 4 full fiscal quarters
(notwithstanding the fact that such Property may not achieved an Occupancy Rate
of at least 80%) or (ii) the Company irrevocably elects to no longer treat such
Property as a Development Property.
“Disclosure Documents” is defined in Section 5.3.
“EAT” has the meaning given that term in the definition of 1031 Property.
“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.


“Eligible 1031 Property” means a 1031 Property which satisfies all of the
following requirements: (a) such Property is (i) an office, retail or
multifamily Property or (ii) an Other Commercial Property; (b) such Property is
located in a State of the United States of America or in the District of
Columbia; (c) the Company or a Wholly-Owned Subsidiary thereof leases such 1031
Property from the applicable EAT (or Wholly-Owned Subsidiary(ies) thereof, as
applicable) and the Company or a Wholly-Owned Subsidiary thereof manages such
1031
A-7



--------------------------------------------------------------------------------



Property; (d) the Company or a Wholly-Owned Subsidiary thereof is obligated to
purchase such 1031 Property (or Wholly-Owned Subsidiary(ies) of the applicable
EAT that owns such 1031 Property) from the applicable EAT (or such Wholly-Owned
Subsidiary(ies) of the EAT, as applicable) (other than in circumstances where
the 1031 Property is disposed of by the Company or any Subsidiary); (e) the
applicable EAT is obligated to transfer such 1031 Property (or its Wholly-Owned
Subsidiary(ies) that owns such 1031 Property, as applicable) to the Company or a
Wholly-Owned Subsidiary thereof, directly or indirectly (including through a
QI); (f) the applicable EAT (or Wholly-Owned Subsidiary(ies) thereof that owns
such 1031 Property, as applicable) acquired such 1031 Property with the proceeds
of a loan made by the Company or a Wholly-Owned Subsidiary, which loan is
secured either by a Mortgage on such 1031 Property and/or a pledge of all of the
Equity Interests of the applicable Wholly-Owned Subsidiary(ies) of an EAT that
owns such 1031 Property, as applicable); (g) neither such 1031 Property, nor if
such Property is owned or leased by a Subsidiary, any of the Company’s direct or
indirect ownership interest in such Subsidiary, is subject to (i) any Lien
(other than Permitted Liens or the Lien of a Mortgage or pledge referred to in
the immediately preceding clause (e)) or (ii) a Negative Pledge, except (x)
Permitted Negative Pledge Provisions and (y) a Negative Pledge binding on the
EAT in favor of the Company or any Wholly-Owned Subsidiary; and (h) such 1031
Property is either (i) free of all structural defects or major architectural
deficiencies, title defects, environmental conditions or other adverse matters
except for defects, deficiencies, conditions or other matters individually or
collectively which are not material to the profitable operation of such Property
or (ii) the Company has identified all structural defects, major architectural
deficiencies, title defects, environmental conditions or other adverse matters
related to such Property which are material to the profitable operation of such
Property and delivered any documents, reports, appraisals or other information
relating to such Property including, without limitation, a copy of a recent ALTA
Owner’s Policy of Title Insurance and a “Phase I” environmental assessment in
accordance with ASTM E 1527-00 standards (or ASTM E 1527-05 standards, if
applicable) as reasonably requested by the Required Holders, and the
administrative agent under the Principal Credit Facility shall have agreed to
allow such Property to be an Eligible 1031 Property subject to any discounts in
the amount of the Unencumbered Pool Value attributable to such Property
reasonably deemed necessary by the administrative agent under the Principal
Credit Facility as a result of such structural defects, title defects,
environmental conditions or other adverse matters. In no event shall a 1031
Property qualify as an Eligible 1031 Property for a period in excess of 185
consecutive days or such later period (plus 5 consecutive days) if the relevant
period under Section 1031 of the Code (including the Treasury Regulations
thereunder, and including as provided under Rev. Proc. 2000-37 (as modified by
Rev. Proc. 2004-51)) is extended pursuant to Rev. Proc. 2007-56 (or relevant
successor or replacement guidance). A Property shall be excluded from
calculations of Unencumbered NOI and Unencumbered Pool Value as an Eligible 1031
Property if such Property shall cease to be an Eligible 1031 Property; provided,
that a Property so excluded shall again be included in such calculations upon
satisfying the requirements of an Eligible 1031 Property. Notwithstanding
anything to the contrary set forth herein, for purposes of determining
Consolidated Total Asset Value and Unencumbered NOI, such 1031 Property shall be
deemed to have been owned or leased by a Wholly-Owned Subsidiary of the Company
from the date acquired by the applicable EAT (or Wholly-Owned Subsidiary(ies) of
the EAT that owns such 1031 Property, as applicable).
A-8



--------------------------------------------------------------------------------





“Eligible Ground Lease” means a ground lease pursuant to which the Company or
any of its Subsidiaries is a lessee and that contains terms and conditions
customarily required by mortgagees making a loan secured by the interest of the
holder of the leasehold estate demised pursuant to a ground lease, including
without limitation, the following: (a) a remaining term (including renewal
options exercisable at lessee’s sole option) of 25 years or more from the date
of this Agreement or, in the case of a shorter term, the leasehold interest of
the Company or applicable Subsidiary therein reverts to a fee interest of the
Company or such Subsidiary without requirement that the Company or such
Subsidiary pay any consideration for such reversion other than consideration
that is nominal or reasonably estimated by the Company to be less than twenty
percent (20%) of the Fair Market Value of such Property, as confirmed to the
holders; (b) the right of the lessee to pledge, mortgage and encumber its
interest in the leased property, and to amend the terms of any such pledge,
mortgage or encumbrance, in each case, without the consent of the lessor; (c)
the obligation of the lessor to give the holder of any mortgage Lien on such
leased property written notice of any defaults on the part of the lessee and
agreement of such lessor that such lease will not be terminated until such
holder has had a reasonable opportunity to cure or complete foreclosures, and
fails to do so; (d) reasonable transferability of the lessee’s interest under
such lease, including ability to sublease; (e) acceptable limitations on the use
of the leased property; and (f) clearly determinable rental payment terms which
in no event contain profit participation rights. Notwithstanding the foregoing,
in the case of a surface parking lot or structure ancillary to a Property
subject to a ground lease, the requirements of this definition shall not be
required to be satisfied with respect to such surface parking lot or structure
if the rights associated therewith are not material to the profitable operation
of such Property.


“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is (i) an office, retail or multifamily Property
or (ii) an Other Commercial Property; (b) such Property is owned in fee simple,
or leased under an Eligible Ground Lease, by the Company, a Wholly-Owned
Subsidiary or a Controlled JV Subsidiary; (c) such Property is located in a
State of the United States of America or in the District of Columbia; (d) if
such Property is owned or leased by a Subsidiary, neither that Subsidiary nor
any other Subsidiary that owns any direct or indirect Equity Interest in such
Subsidiary shall have, or be liable in respect of, any Indebtedness for borrowed
money (other than (i) intercompany Indebtedness, (ii) Indebtedness permitted
pursuant to clauses (g) or (h) of the definition of Permitted Liens, and (iii)
in the case of Indebtedness of any Subsidiary owing direct or indirect Equity
Interests in such Subsidiary, any Nonrecourse Indebtedness Guarantees) (unless
such Subsidiary delivers a Subsidiary Guaranty pursuant to Section 9.7); (e)
neither such Property, nor if such Property is owned or leased by a Subsidiary,
any of the Company’s direct or indirect ownership interest in such Subsidiary,
is subject to (i) any Lien (other than Permitted Liens) or (ii) a Negative
Pledge, except (x) Permitted Negative Pledge Provisions and (y) a Property owned
or leased by a Controlled JV Subsidiary, and the Company’s direct or indirect
ownership interest in such Controlled JV Subsidiary, may be subject to a
Negative Pledge arising out of the consent rights of any holder of Equity
Interests in such Controlled JV Subsidiary described in the following clause
(f); (f) if such Property is owned or leased by a Subsidiary, the Company
directly, or indirectly through a Subsidiary, has the right to take the
following actions without the need to obtain the consent of any Person (except
in the case of a Property owned or leased by a
A-9



--------------------------------------------------------------------------------



Controlled JV Subsidiary, for the consent of any holder of Equity Interests in
such Controlled JV Subsidiary): (x) to sell, transfer or otherwise dispose of
such Property and (y) to create Liens on such Property as security for
Indebtedness of the Company or such Subsidiary, as applicable; and (g) such
Property is either (i) free of all structural defects or major architectural
deficiencies, title defects, environmental conditions or other adverse matters
except for defects, deficiencies, conditions or other matters individually or
collectively which are not material to the profitable operation of such Property
or (ii) the Company has identified all structural defects, major architectural
deficiencies, title defects, environmental conditions or other adverse matters
related to such Property which are material to the profitable operation of such
Property and delivered any documents, reports, appraisals or other information
relating to such Property including, without limitation, a copy of a recent ALTA
Owner’s Policy of Title Insurance and a “Phase I” environmental assessment in
accordance with ASTM E 1527-00 standards (or ASTM E 1527-05 standards, if
applicable) as reasonably requested by the Required Holders, and the
administrative agent under the Principal Credit Facility shall have agreed to
allow such Property to be Eligible Property subject to any discounts in the
amount of the Unencumbered Pool Value attributable to such Property reasonably
deemed necessary by the administrative agent under the Principal Credit Facility
as a result of such structural defects, title defects, environmental conditions
or other adverse matters. A Property shall be excluded from calculations of
Unencumbered NOI and Unencumbered Pool Value if such Property shall cease to be
an Eligible Property; provided, that a Property so excluded shall again be
included in such calculations upon satisfying the requirements of an Eligible
Property. Notwithstanding anything to the contrary above in this definition, an
Eligible 1031 Property shall also constitute an Eligible Property.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials.


“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder from time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
A-10



--------------------------------------------------------------------------------





“Event of Default” is defined in Section 11.
“Execution Date” is defined in Section 3.


“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.
“FATCA” means (a) sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together with any current or
future regulations or official interpretations thereof, (b) any agreements
entered into pursuant to section 1471(b)(1) of the Code, and (c) any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such sections of the Code.
“Financing Agreements” means the Notes, this Agreement, and the Subsidiary
Guaranty.
“Fitch” means Fitch, Inc., or any successor.
“Form 10K” is defined in Section 7.1(b).
“Form 10Q” is defined in Section 7.1(a).
“Funds From Operations” means, with respect to a Person and for a given period,
Funds from Operations as defined from time to time by the National Association
of Real Estate Investment Trusts.
“GAAP” means (a) generally accepted accounting principles as in effect from time
to time in the United States of America and (b) in certain circumstances as set
forth in Section 22.2(c) of this Agreement, Static GAAP.
“Governmental Authority” means
    (a)    the government of
    (i)    the United States of America or any state or other political
subdivision thereof, or
A-11



--------------------------------------------------------------------------------



    (ii)    any other jurisdiction in which the Company or any Subsidiary
conducts all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
    (b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.


“Gross Construction Budget” means the fully-budgeted costs for the acquisition
of, and construction or renovation of improvements on, a Property (or phase of
development or renovation of a Property), including without limitation the cost
of acquiring such Property (if applicable), reserves for construction interest
and operating deficits, tenant improvements, leasing commissions, and
infrastructure costs, all as reasonably determined by the Company in good faith.
“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including obligations incurred through an
agreement, contingent or otherwise, by such Person:
    (a)    to purchase such Indebtedness or obligation or any property
constituting security therefor;
    (b)    to advance or supply funds (i) for the purchase or payment of such
Indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
Indebtedness or obligation;
    (c)    to lease properties or to purchase properties or services primarily
for the purpose of assuring the owner of such Indebtedness or obligation of the
ability of any other Person to make payment of the Indebtedness or obligation;
or
    (d)    otherwise to assure the owner of such Indebtedness or obligation
against loss in respect thereof.
In any computation of the Indebtedness or other liabilities of the obligor under
any Guaranty, the Indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required
A-12



--------------------------------------------------------------------------------



or the generation, manufacture, refining, production, processing, treatment,
storage, handling, transportation, transfer, use, disposal, release, discharge,
spillage, seepage or filtration of which is or shall be restricted, prohibited
or penalized by any applicable law, including asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, petroleum, petroleum products, lead based
paint, radon gas or similar restricted, prohibited or penalized substances.
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.
“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):
(a)    all obligations of such Person in respect of money borrowed;
(b)     all obligations for the deferred purchase price of property or services
(other than trade debt, accruals or bank drafts arising in the ordinary course
of business);
(c)     all obligations of such Person, whether or not for money borrowed (i)
represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or for services rendered (other than
trade debt, accruals or bank drafts arising in the ordinary course of business);
(d)     Capitalized Lease Obligations of such Person;
(e)     all reimbursement obligations (contingent or otherwise) of such Person
under or in respect of any letters of credit or acceptances (whether or not the
same have been presented for payment);
(f)    all Off-Balance Sheet Liabilities of such Person;
(g)     all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Mandatorily Redeemable Stock issued
by such Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends;
(h)     all obligations of such Person in respect of any purchase obligation,
repurchase obligation, takeout commitment or forward equity commitment, in each
case evidenced by a binding agreement (excluding any such obligation (x) that
would not then be required to be reflected as a liability on a balance sheet of
such Person prepared in accordance with GAAP or
A-13



--------------------------------------------------------------------------------



(y) to the extent the obligation can be satisfied by the issuance of Equity
Interests (other than Mandatorily Redeemable Stock));
(i)     net obligations under any Derivatives Contract not entered into as a
hedge against existing interest rate risk in respect of Indebtedness (which
shall be deemed to have an amount equal to the Derivatives Termination Value
thereof at such time but in no event shall be less than zero);
(j)     all Indebtedness of other Persons which such Person has guaranteed or is
otherwise recourse to such Person (except for Nonrecourse Indebtedness
Guarantees); and
(k) all Indebtedness of another Person secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property or assets owned by such Person, even though such Person
has not assumed or become liable for the payment of such Indebtedness or other
payment obligation (valued, in the case of any such Indebtedness as to which
recourse for the payment thereof is expressly limited to the property or assets
on which such Lien is granted, at the lesser of (i) the stated or determinable
amount of the Indebtedness that is so secured or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) and (ii) the Fair Market Value of such
property or assets).
Indebtedness of any Person shall include Indebtedness of any partnership or
joint venture in which such Person is a general partner or joint venturer to the
extent of such Person’s Ownership Share of such partnership or joint venture
(except if such Indebtedness, or portion thereof, is recourse to such Person, in
which case the greater of such Person’s Ownership Share of such Indebtedness or
the amount of the recourse portion of such Indebtedness, shall be included as
Indebtedness of such Person). Notwithstanding the use of GAAP, the calculation
of Indebtedness shall not include any fair value adjustments to the carrying
value of liabilities to record such liabilities at fair value pursuant to
electing the fair value option election under FASB ASC 825-10-25 (formerly known
as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other FASB standards allowing entities to elect fair value
option for financial liabilities.
“INHAM Exemption” is defined in Section 6.2(e).
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its Affiliates) more than 10% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.


“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, whether by means of
any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, guaranty of Indebtedness of, or purchase or other
A-14



--------------------------------------------------------------------------------



acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person. Any commitment to make an Investment in any other Person, as
well as any option of another Person to require an Investment in such Person,
shall constitute an Investment. Cash Equivalents shall not constitute
Investments. Except as expressly provided otherwise, for purposes of determining
compliance with any covenant, the amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment.
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capitalized Lease Obligation, upon or
with respect to any property or asset of such Person.


“Low Occupancy Property” means a Property that has an Occupancy Rate of less
than 80.0% in respect of which the Company has elected to value such Property at
the Low Occupancy Property Value as set forth in the applicable Officer’s
Certificate delivered in accordance with Section 7.2.


“Low Occupancy Property Value” means 80.0% of undepreciated GAAP book value for
up to four consecutive quarters, after which time such Property may be carried
at 50.0% of undepreciated GAAP book value.


“Major Redevelopment Property” means a Property (i) owned by the Company, any
Subsidiary or any Unconsolidated Affiliate undergoing redevelopment (or which
(as determined in good faith by the Company) will commence redevelopment within
12 months) where the Gross Construction Budget for such redevelopment is equal
to or greater than 25.0% of the undepreciated GAAP book value of such Property
immediately prior to the commencement of such redevelopment and (ii) the Company
has elected to classify such Property as a Major Redevelopment Property. A Major
Redevelopment Property shall cease to be a Major Redevelopment Property upon the
first to occur of (i) such time as all improvements (other than tenant
improvements on unoccupied space) related to the redevelopment of such Property
have been substantially completed for at least 4 full fiscal quarters
(notwithstanding the fact that such Property may not achieved an Occupancy Rate
of at least 80%) and (ii) the Company’s irrevocable election to no longer treat
such Property as a Major Redevelopment Property.


“Major Redevelopment Property Value” means, with respect to a Major
Redevelopment Property, at the Company’s election, either (a) 80.0% of the
undepreciated GAAP book value of such Major Redevelopment Property immediately
prior to the commencement of such redevelopment plus all incremental
redevelopment cost incurred to date with respect to such Major Redevelopment
Property or (b) the sum of (i) the quotient of (x) the NOI of such Major
Redevelopment Property for the period of two fiscal quarters most recently ended
immediately prior to the designation of such Property as a Major Redevelopment
Property times 2 divided by (y) the applicable Capitalization Rate, plus (ii)
all incremental redevelopment
A-15



--------------------------------------------------------------------------------



cost incurred to date with respect to such Major Redevelopment Property;
provided, however, that a Major Redevelopment Property shall only be eligible
for valuation pursuant to clause (b) hereof for up to 24 months following the
commencement of the redevelopment of such Major Redevelopment Property.
“Make-Whole Amount” is defined in Section 8.6.


“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for common stock or
other equivalent common Equity Interests), in the case of each of clauses (a)
through (c), on or prior to the latest Maturity Date.


“Marketable Securities” means: (a) common or preferred Equity Interests of
Persons located in, and formed under the laws of, any State of the United States
or America or the District of Columbia, which Equity Interests are subject to
price quotations (quoted at least daily) on The NASDAQ Stock Market’s National
Market System or shall have trading privileges on the New York Stock Exchange,
the American Stock Exchange or another recognized national United States
securities exchange and (b) securities evidencing Indebtedness issued by Persons
located in, and formed under the laws of, any State of the United States or
America or the District of Columbia, which Persons have a Credit Rating of BBB-
or Baa3 or better.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.
“Material Acquisition” means any acquisition by the Company or any Subsidiary in
which the assets acquired exceed 10.0% of the consolidated total assets of the
Company and its Subsidiaries determined under GAAP as of the last day of the
most recently ending fiscal quarter of the Company for which financial
statements are publicly available.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, financial condition, results of operations or business of
the Company and its Subsidiaries taken as a whole, (b) the ability of the
Company and the Subsidiary Guarantors, taken as a whole, to perform their
material obligations under this Agreement, the Notes or the other Financing
Agreements, or (c) the validity or enforceability of this Agreement, the Notes
or any Subsidiary Guaranty.
“Material Credit Facility” means:
A-16



--------------------------------------------------------------------------------



(a)the Principal Credit Facility;
(b)the Indenture, dated August 1, 1996, between the Company and The Bank of New
York Trust Company, N.A., as supplemented by that certain Supplemental Indenture
dated July 3, 2007, pursuant to which the Company issued the 3.95% Senior Note
due October 15, 2022 in the principal amount of $300,000,000;
(c)the Term Loan Agreement, dated as of May 6, 2020, among the Company, the
lenders from time to time party thereto and PNC Bank, National Association, as
administrative agent, providing for term loans in the principal amount of
$150,000,000; and
(d)    any other agreement(s) creating or evidencing indebtedness for borrowed
money entered into on or after the Execution Date by the Company, or in respect
of which the Company is an obligor or otherwise provides a guarantee or other
credit support for the repayment of such indebtedness, in a principal amount
outstanding or available for borrowing (or if less, the amount of which the
maximum principal amount of which the Company is liable) equal to or greater
than the greater of (x) $150,000,000 and (y) 5.0% of Consolidated Total Asset
Value; provided, however, that this clause (b) shall in any event exclude (i)
Nonrecourse Indebtedness Guarantees, (ii) Nonrecourse Indebtedness where
recourse against the Company is limited to equity interests owned by the Company
in the Subsidiary or Subsidiaries incurring the Indebtedness secured by the
pledge of such equity interests, (iii) completion and repayment guarantees in
respect of construction financings, and (iv) any intercompany indebtedness among
the Company and its Subsidiaries.


“Material Subsidiary” means any Person that (a) is a Subsidiary and (b) has
assets with a Fair Market Value equal to or greater than 10.0% of Consolidated
Total Asset Value.
“Maturity Date” is defined in the first paragraph of each Note.
“Memorandum” is defined in Section 5.3.
“MFL Covenant” is defined in the definition of “MFL Principles.”
“MFL Modification” is defined in the definition of “MFL Principles.”
“MFL Principles” means:
(a)Subject to paragraph (b) below, with respect to the following provisions in
this Agreement, each of which are expressly stated to be subject to the “MFL
Principles”:
(i)in the case of the proviso in Section 10.6(a), if the correlative provision
(or the equivalent thereof, however expressed) in clause (i) and the
parenthetical in clause (iii) of the proviso of Section 10.6(a) is subsequently
amended, modified, deleted or reinstated, including any
A-17



--------------------------------------------------------------------------------



definition as used therein (but for avoidance of doubt, not as used in any other
provision of this Agreement), in the Principal Credit Facility in a manner to
not require a Material Acquisition to have occurred in order for the maximum
ratio to increase, such amendment, modification, deletion or reinstatement shall
be deemed incorporated by reference into this Agreement, mutatis mutandi, as if
set forth fully in, or deleted from, this Agreement, effective beginning on the
date on which such amendment, modification, deletion or reinstatement is
effective in the Principal Credit Facility;
(ii)in the case of Section 10.6(b), to the extent and for as long as required by
the Principal Credit Facility, the ratio of Consolidated Secured Indebtedness to
Consolidated Total Asset Value shall increase or decrease consistent with the
Principal Credit Facility (provided that in no event shall such ratio exceed
0.45 to 1.00 at any time);
(iii)in the case of Section 10.6(d), if the correlative provision (or the
equivalent thereof, however expressed) is subsequently amended, modified,
deleted or reinstated, including any definition as used therein (but for
avoidance of doubt, not as used in any other provision of this Agreement), in
the Principal Credit Facility, such amendment, modification, deletion or
reinstatement shall be deemed incorporated by reference into this Agreement,
mutatis mutandi, as if set forth fully in, or deleted from, this Agreement,
effective beginning on the date on which such amendment, modification, deletion
or reinstatement is effective in the Principal Credit Facility;
(iv)in the case of the proviso in Section 10.6(e), if the correlative provision
(or the equivalent thereof, however expressed) in clause (i) and the
parenthetical in clause (iii) of the proviso of Section 10.6(e) is subsequently
amended, modified, deleted or reinstated, including any definition as used
therein (but for avoidance of doubt, not as used in any other provision of this
Agreement), in the Principal Credit Facility in a manner to not require a
Material Acquisition to have occurred in order for the maximum ratio to
increase, such amendment, modification, deletion or reinstatement shall be
deemed incorporated by reference into this Agreement, mutatis mutandi, as if set
forth fully in, or deleted from, this Agreement, effective beginning on the date
on which such amendment, modification, deletion or reinstatement is effective in
the Principal Credit Facility;
(v)in the case of the definition of “Capitalization Rate”, if the correlative
definition (or the equivalent thereof, however expressed) is subsequently
amended or modified in the Principal Credit Facility to increase or reduce the
capitalization rate percentages therein, such amendment or modification shall be
deemed incorporated by reference into this
A-18



--------------------------------------------------------------------------------



Agreement, mutatis mutandi, as if set forth fully in this Agreement, effective
beginning on the date on which such amendment or modification is effective in
the Principal Credit Facility; provided that in no event shall the
Capitalization Rate be less than: (a) for office Properties, 5.50%, (b) for
retail Properties, 6.00%, and (c) for multifamily Properties, 5.50%;
(vi)in the case of the definition of “Consolidated Fixed Charges”, if the
correlative definition (or the equivalent thereof, however expressed) is
subsequently amended or modified in the Principal Credit Facility with respect
to the treatment of Preferred Dividends in clause (c) of that definition, such
amendment or modification shall be deemed incorporated by reference into this
Agreement, mutatis mutandi, as if set forth fully in, or deleted from, this
Agreement, effective beginning on the date on which such amendment or
modification is effective in the Principal Credit Facility;
(vii)in the case of the definition of “Controlled JV Subsidiary”, if the
correlative definition (or the equivalent thereof, however expressed) is
subsequently amended or modified in the Principal Credit Facility to increase or
reduce the required minimum percentage ownership in a Subsidiary in clause (b)
of that definition, such amendment or modification shall be deemed incorporated
by reference into this Agreement, mutatis mutandi, as if set forth fully in this
Agreement, effective beginning on the date on which such amendment or
modification is effective in the Principal Credit Facility; provided that in no
event shall the minimum percentage ownership in a Subsidiary be less than 80.0%;
(viii)in the case of the definition of “Unencumbered Pool Value”, if the
correlative definition (or the equivalent thereof, however expressed) is
subsequently amended or modified in the Principal Credit Facility to:
a.increase or decrease the maximum percentage concentration limit with respect
to Unencumbered Pool Value attributable to Development Properties, Major
Redevelopment Properties, Low Occupancy Properties, Unimproved Land, assets held
by Controlled JV Subsidiaries, Properties subject to a ground lease (other than
the Property located at 2000 M Street, Washington D.C.) and Other Commercial
Properties exceeding in the aggregate 25.0% of Unencumbered Pool Value, such
amendment or modification shall be deemed incorporated by reference into this
Agreement, mutatis mutandi, as if set forth fully in this Agreement, effective
beginning on the date on which such amendment or modification is effective in
the Principal Credit Facility; provided that in no event shall the maximum
percentage concentration limit be greater than 35% of Unencumbered Pool Value in
the aggregate for all such properties; and
A-19



--------------------------------------------------------------------------------



b.increase or decrease the maximum percentage concentration limit with respect
to assets held by Controlled JV Subsidiaries exceeding 10.0% of the Unencumbered
Pool Value, such amendment or modification shall be deemed incorporated by
reference into this Agreement, mutatis mutandi, as if set forth fully in this
Agreement, effective beginning on the date on which such amendment or
modification is effective in the Principal Credit Facility; provided that in no
event shall the maximum percentage concentration limit be greater than 20% of
Unencumbered Pool Value for such assets.
Each of the covenants described in clauses (i) through (viii) above, as
contemplated to be amended, modified, deleted or reinstated (as applicable), as
specifically described therein, is referred to as an “MFL Covenant”.
(b)If at any time a modification, amendment, deletion or reinstatement of an MFL
Covenant would be incorporated into this Agreement (any such modification,
amendment, deletion or reinstatement being referred to herein as an “MFL
Modification”), and the result is to make such covenant or definition in this
Agreement less restrictive, then, as condition to the effectiveness of such MFL
Modification, no Default or Event of Default shall have occurred and be
continuing at such time.
(c)The Company shall, within 10 Business Days after any MFL Modification,
provide notice and a certification thereof by way of delivery of an Officer’s
Certificate to each holder of Notes (which notice shall also include a
certification that no Default or Event of Default has occurred and is
continuing), together with any consideration, if any, owing in connection
therewith pursuant to clause (e); provided that any failure to deliver such
notice and certification shall have no effect other than to delay the
effectiveness of such MFL Modification until such time as such failure is
remedied.
(d)Upon the request of the Company or the Required Holders, the Company and the
holders of Notes shall enter into an additional agreement or an amendment to
this Agreement evidencing any MFL Modification, provided that the execution and
delivery of any such additional agreement or amendment shall not be a
precondition to the effectiveness of such MFL Modification.
(e)If in connection with any MFL Modification that makes an MFL Covenant less
restrictive, any form of a consent, amendment, waiver or other similar fee
(excluding, for the avoidance of doubt, arranger fees, structuring fees,
underwriting fees and other similar fees that are not paid to all consenting
lenders) is given to any consenting lender under the Principal Credit Facility
(expressed as a percentage of the amount of the Indebtedness held by such
consenting lender (the “Consent Fee Percentage”)) as a condition to the
effectiveness of such MFL Modification solely as compensation for such MFL
Modification and not for any
A-20



--------------------------------------------------------------------------------



other concurrent amendment or modification to the Principal Credit Facility (it
being understood that this clause (e) shall not apply to any amendment or
modification to the Principal Credit Facility that implements additional changes
to provisions of the Principal Credit Facility that do not correspond to MFL
Covenants, including, without limitation, any increase of commitments, extension
of maturity, change in interest rate, or modification of affirmative or negative
covenants or events of default that do not correspond to MFL Covenants), the
Company shall, as a condition to the effectiveness of such MFL Modification, pay
to holders of the Notes an amount equal to the Consent Fee Percentage of the
then outstanding amount of the Notes at the time that notice is given pursuant
to clause (c).
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.
“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Company or a Subsidiary is the holder and retains the rights of collection of
all payments thereunder (but excluding any such promissory note made by a Wholly
Owned Subsidiary or a Controlled JV Subsidiary).
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
“NAIC” means the National Association of Insurance Commissioners.


“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than this Agreement) which prohibits or
purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.


“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods): (a) rents and other revenues received in the ordinary
course from such Property (including proceeds of rent loss or business
interruption insurance (but not in excess of the actual rent otherwise payable)
but excluding pre-paid rents and revenues and security deposits except to the
extent applied in satisfaction of tenants’ obligations for rent) minus (b) all
expenses paid (excluding interest but including an appropriate accrual for
property taxes and insurance) related to the ownership, operation or maintenance
of such Property, including but not limited to
A-21



--------------------------------------------------------------------------------



property taxes, assessments and the like, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses, marketing expenses, and general
and administrative expenses with respect to such Property (including an
appropriate allocation for legal, accounting, advertising, marketing and other
expenses incurred in connection with such Property, but specifically excluding
acquisition costs, general overhead expenses of the Company and its Subsidiaries
and any property management fees) minus (c) the greater of (i) the actual
property management fee paid during such period and (ii) an imputed management
fee in the amount of 3.0% of the gross revenues for such Property for such
period.
“Notes” is defined in Section 1.
“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America of a Person
primarily for the benefit of employees of such Person residing outside the
United States of America, which plan, fund or other similar program provides, or
results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination of employment, and (b) is not
subject to ERISA or the Code.


“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
prohibited transfers, failure to pay taxes, non-compliance with “separateness
covenants,” voluntary bankruptcy, collusive involuntary bankruptcy and other
exceptions to nonrecourse liability that are customary in non-recourse
financings for real estate as determined by the Company in good faith) is
contractually limited to specific assets of such Person (including without
limitation Equity Interest in other Persons held by such Person) encumbered by a
Lien securing such Indebtedness.


“Nonrecourse Indebtedness Guarantees” means any Guaranty in respect of
Nonrecourse Indebtedness where liability of the guarantor is limited to
customary exceptions for fraud, misapplication of funds, environmental
indemnities, prohibited transfers, failure to pay taxes, non-compliance with
“separateness covenants,” voluntary bankruptcy, collusive involuntary bankruptcy
and other exceptions to nonrecourse liability that are either customary in
non-recourse financings for real estate as determined by the Company in good
faith.


“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the number of units in the case of a
multifamily Property or square feet in the case of any other Property leased to
tenants that are not affiliated with the Company pursuant to binding leases to
(b) the aggregate number of units or square feet, as applicable, of such
Property.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
A-22



--------------------------------------------------------------------------------



“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.


“Off-Balance Sheet Liabilities” means liabilities and obligations of the
Company, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Company would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Company’s report on Form 10-Q or Form 10-K (or their
equivalents) which the Company is required to file with the SEC.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
“OP” is defined in Section 23.
“Other Commercial Property” means a commercial Property other than an office,
retail or multifamily Property.


“Ownership Share” means, with respect to any Subsidiary (other than a Wholly
Owned Subsidiary) or any Unconsolidated Affiliate of the Company, the greater of
(a) the Company’s relative nominal direct and indirect ownership interest
(expressed as a percentage) in such Subsidiary or Unconsolidated Affiliate or
(b) the Company’s relative direct and indirect economic interest (calculated as
a percentage) in such Subsidiary or Unconsolidated Affiliate determined in
accordance with the applicable provisions of the declaration of trust, articles
or certificate of incorporation, articles of organization, partnership
agreement, joint venture agreement or other applicable organizational document
of such Subsidiary or Unconsolidated Affiliate.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.


“Permitted Liens” means, with respect to any asset or property of a Person, (a)
Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in each case, are not at the time required to be paid or discharged under
Section 9.4; (b) Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
intended use thereof in the business of such Person; (d) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (e) Liens in favor of the
A-23



--------------------------------------------------------------------------------



Company’s creditors, including in favor of the holders of Notes for their
benefit; (f) Liens in favor of the Company or any other Wholly Owned Subsidiary
securing Indebtedness owing by a Subsidiary to the Company or such Wholly Owned
Subsidiary; (g) Capitalized Lease Obligations and purchase money obligations in
respect of personal property, in an aggregate amount (excluding any purchase
money obligations associated with trade payables that do not constitute
Indebtedness) with respect to the Eligible Properties not to exceed 1.0% of the
Unencumbered Pool Value in the aggregate; (h) any ground lease that constitutes
a Capitalized Lease Obligation: and (i) to the extent constituting a Lien, any
Permitted Negative Pledge Provision of the type described in clauses (b) and (c)
of the definition thereof.


“Permitted Negative Pledge Provision” means a Negative Pledge contained in any
agreement (a) evidencing unsecured Indebtedness which contains restrictions on
encumbering assets that are substantially the same as the corresponding
restrictions contained in this Agreement or in the Principal Credit Facility,
(b) related to assets or equity interests to be sold where such Negative Pledge
relates only to such assets pending such sale or (c) Permitted Transfer
Restrictions.


“Permitted Transfer Restrictions” means (a) reasonable and customary
restrictions on transfer, mortgage liens, pledges and changes in beneficial
ownership arising under management agreements and Eligible Ground Leases entered
into in the ordinary course of business (including in connection with any
acquisition or development of any applicable Property, without regard to the
transaction value), including rights of first offer or refusal arising under
such agreements and leases, in each case, that limit, but do not prohibit, sale
or mortgage transactions, and (b) solely with respect to an asset or Property of
a Controlled JV Subsidiary or, after the Reorganization, the Company, reasonable
and customary obligations, encumbrances or restrictions contained in agreements
not constituting Indebtedness entered into with limited partners, members or
other equity holders of a Controlled JV Subsidiary (or, after the
Reorganization, the Company) imposing obligations in respect of contingent
obligations to make any tax “make whole” or similar tax payment arising out of
the sale or other transfer of assets reasonably related to such limited
partners’, members’ or other equity holders’ interest in the Company or such
Subsidiary pursuant to “tax protection” or other similar agreements.


“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.


“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Company or any Subsidiary. Preferred Dividends shall not include
dividends or distributions (a) paid or payable solely in Equity Interests (other
than Mandatorily Redeemable Stock) payable to holders of such
A-24



--------------------------------------------------------------------------------



class of Equity Interests, (b) paid or payable to the Company or a Subsidiary,
or (c) constituting unscheduled partial redemptions or balloon, bullet or
similar redemptions in full of Preferred Equity Interests.


“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.


“Principal Credit Facility” means that certain Amended and Restated Credit
Agreement dated as of March 29, 2018 by and among the Company, Wells Fargo Bank,
National Association, as administrative agent and the other lender parties
thereto, including any renewals, extensions, amendments, supplements,
restatements, replacements or refinancing thereof (whether such renewal,
extension, amendment, restatement, replacement or refinancing of such agreement
is entered into substantially concurrently with the termination of the existing
agreement or at any time before or after if no new agreement is then
substantially concurrently entered into).
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“Property” means, with respect to a Person, any parcel of real property (whether
owned in fee or subject to a lease), together with any building, facility,
structure, equipment or other asset located on such parcel of real property, in
each case owned or leased by such Person.
“PTE” is defined in Section 6.2(a).
“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.
“Purchaser Schedule” means the Purchaser Schedule to this Agreement listing the
Purchasers of the Notes and including their notice and payment information.
“QI” is defined in the definition of “1031 Property”.
“QPAM Exemption” is defined in Section 6.2(d).
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
“Rating Agency” means S&P, Moody’s or Fitch.
A-25



--------------------------------------------------------------------------------



“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.
“REIT Entity” is defined in Section 23.
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an Affiliate of
such holder or such investment advisor.
“Reorganization” is defined in Section 23.
“Required Holders” means at any time (i) prior to the Closing, the Purchasers
and (ii) on or after the Closing, the holders of more than 50% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates).
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interests of the Company or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
Equity Interests to the holders of such Equity Interests; (b) any redemption,
conversion, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interest of the
Company or any of its Subsidiaries now or hereafter outstanding; and (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire any Equity Interests of the Company or any of
its Subsidiaries now or hereafter outstanding.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.
“SEC” means the Securities and Exchange Commission of the United States of
America, or any successor thereto.
“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.
“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder from time to time in effect.
“Senior Financial Officer” means the chief financial officer, chief accounting
officer, vice president of finance, treasurer or controller of the Company.
“Source” is defined in Section 6.2.
“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other
A-26



--------------------------------------------------------------------------------



commercial activities in Iran or any other country that is a target of economic
sanctions imposed under U.S. Economic Sanctions Laws.
“Static GAAP” is defined in Section 22.2(b).
“Subsequent Changes” is defined in Section 22.2(b).
“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company, trust or other entity of which at least a majority of the
Equity Interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors, trustees or other individuals performing
similar functions of such corporation, partnership, limited liability company,
trust or other entity (without regard to the occurrence of any contingency) is,
at the time of determination thereof, directly or indirectly owned or controlled
by such Person or one or more Subsidiaries of such Person and shall include all
Persons the accounts of which are consolidated with those of such Person
pursuant to GAAP. Unless the context otherwise clearly requires, any reference
to a “Subsidiary” is a reference to a Subsidiary of the Company.
“Subsidiary Guarantor” means each Subsidiary that has executed and delivered a
Subsidiary Guaranty.
“Subsidiary Guaranty” is defined in Section 9.7(a).
“Substitute Purchaser” is defined in Section 21.
“SVO” means the Securities Valuation Office of the NAIC.


“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.


“Unencumbered Adjusted NOI” means, for any period, (a) Unencumbered NOI minus
(b) Capital Reserves for such period attributable to Eligible Properties
included in Unencumbered NOI.


“Unencumbered NOI” means, for any period, the aggregate Net Operating Income for
such period of all Eligible Properties the Net Operating Income of which the
Company has elected pursuant to clause (i) of the second sentence of Section
7.2(a) to include for purposes of calculating Unencumbered Pool Value.


“Unencumbered Pool Value” means, without duplication (a) (x) the Unencumbered
NOI (excluding Unencumbered NOI from any Property the value of which is included
in the determination of Unencumbered Pool Value under any of the immediately
following clauses (b), (d) or (e)) for the fiscal quarter most recently ended
(y) multiplied by 4, (z) divided by the
A-27



--------------------------------------------------------------------------------



applicable Capitalization Rate; plus (b) the acquisition cost of all Eligible
Properties (including Eligible Properties that are Other Commercial Properties)
acquired during the period of six fiscal quarters most recently ended; provided
that the Company may irrevocably elect that the value of a recently acquired
Eligible Property not yet owned for six quarters be determined in accordance
with the preceding clause (a); plus (c) all Construction-in-Process for all
Eligible Properties that are Development Properties; plus (d) the aggregate
Major Redevelopment Property Values of all Eligible Properties that are Major
Redevelopment Properties; plus (e) the aggregate Low Occupancy Property Values
of all Eligible Properties that are Low Occupancy Properties; plus (f) the GAAP
book value of each parcel of Unimproved Land that satisfies all of the
requirements of the definition of “Eligible Property” other than clause (a) of
such definition; plus (g) Unrestricted Cash. Eligible Properties disposed of
during the fiscal quarter most recently ended shall not be included in the
calculation of Unencumbered Pool Value. Other Commercial Properties may only
contribute to Unencumbered Pool Value to the extent applicable under clause (b)
above.


In addition, subject to the MFL Principles, to the extent the amount of
Unencumbered Pool Value attributable to Development Properties, Major
Redevelopment Properties, Low Occupancy Properties, Unimproved Land, assets held
by Controlled JV Subsidiaries, Properties subject to a ground lease (other than
the Property located at 2000 M Street, Washington D.C.) and Other Commercial
Properties would exceed 25.0% of Unencumbered Pool Value, such excess shall be
excluded from Unencumbered Pool Value; provided, however that to the extent the
amount of Unencumbered Pool Value attributable to (i) Development Properties
exceeds 20.0% of the Unencumbered Pool Value, (ii) Major Redevelopment
Properties exceeds 20.0% of the Unencumbered Pool Value, (iii) Low Occupancy
Properties exceeds 10.0% of the Unencumbered Pool Value, (iv) Unimproved Land
exceeds 5% of the Unencumbered Pool Value, (v) assets held by Controlled JV
Subsidiaries exceeds 10.0% of the Unencumbered Pool Value, (vi) Properties
subject to a ground lease (other than the Property located at 2000 M Street,
Washington D.C.) exceed 10.0% of the Unencumbered Pool Value and (vii) Other
Commercial Properties exceed 5.0% of the Unencumbered Pool Value, such excesses
shall be excluded from Unencumbered Pool Value.


“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.


“United States Person” has the meaning set forth in Section 7701(a)(30) of the
Code.


“Unrestricted Cash” means cash and Cash Equivalents held by the Company and its
Subsidiaries (other than tenant deposits and other cash and Cash Equivalents
that are subject to a Lien or a Negative Pledge or the disposition of which is
restricted, it being understood by the parties that cash and Cash Equivalents
representing proceeds from the sale of an asset, which proceeds have been
escrowed in anticipation of a like-kind exchange, will not be considered
restricted).
“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct
A-28



--------------------------------------------------------------------------------



Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.
“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.


“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ or trustees’ qualifying shares) and voting
interests of which are owned by any one or more of the Company and the Company’s
other Wholly-Owned Subsidiaries at such time. In addition, the term “Wholly
Owned Subsidiary” means a Subsidiary of the Company that has elected to be
treated as a “real estate investment trust” in accordance with Section 856
through 860 of the Code and in which either the Company or a Subsidiary of the
Company described in the preceding sentence owns 100% of the outstanding common
Equity Interests and has management control.


A-29




--------------------------------------------------------------------------------



[Form of Note]
Washington Real Estate Investment Trust
3.44% Senior Note Due December 29, 2030
No. [_____]    [Date]
$[_______]    PPN 939653 A*2


For Value Received, the undersigned, Washington Real Estate Investment Trust
(herein called the “Company”), a real estate investment trust organized and
existing under the laws of the State of Maryland, hereby promises to pay to
[____________], or registered assigns, the principal sum of
[_____________________] Dollars (or so much thereof as shall not have been
prepaid) on December 29, 2030 (the “Maturity Date”), with interest (computed on
the basis of a 360-day year of twelve 30day months) (a) on the unpaid balance
hereof at the rate of 3.44% per annum from the date hereof, payable
semiannually, on the 15th day of January and July in each year, commencing with
[the January 15th or July 15th next succeeding the date hereof][July 15, 2021],
and on the Maturity Date, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, (x) on any overdue payment of
interest and (y) during the continuance of an Event of Default, upon notice from
the Required Holders, on such unpaid balance and on any overdue payment of any
Make-Whole Amount, at a rate per annum from time to time equal to 5.44% payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
Wells Fargo Bank, National Association, New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated September 29, 2020 (as from time
to time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the
Schedule 1
(to Note Purchase Agreement)



--------------------------------------------------------------------------------







Person in whose name this Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


Washington Real Estate Investment Trust




By ______________________________     
Name:
Title:




    -2-




--------------------------------------------------------------------------------



Form of Opinion of Special Counsel
For The Company


Matters To Be Covered in Opinion of Special Counsel for the Company.


1.The Company being validly existing and in good standing under the laws of
Maryland and having the corporate power and authority to execute, deliver and
perform the Note Purchase Agreement and the Notes.
2.Due authorization, execution and delivery by the Company of the Note Purchase
Agreement and the Notes and such documents being valid, binding and enforceable
against the Company.
3.All New York and federal government consents required to issue and sell the
Notes and to execute and deliver the documents having been obtained.
4.The Notes not requiring registration under the Securities Act of 1933, as
amended; no need to qualify an indenture in respect of the Notes under the Trust
Indenture Act of 1939, as amended.
5.No conflicts with charter documents, New York or federal laws or other
specific agreements.
6.The Company is not an “investment company” within the meaning of the
Investment Company Act of 1940.
7.No violation of Regulations T, U or X of the Federal Reserve Board.
Schedule 4.4(a)
(to Note Purchase Agreement)




--------------------------------------------------------------------------------



Form of Opinion of Special Counsel
For The Purchasers
[To Be Provided on a Case by Case Basis]




Schedule 4.4(b)
(to Note Purchase Agreement)




--------------------------------------------------------------------------------



Schedule 5.3
Disclosure Materials


WashREIT Investor Presentation








Schedule 5.3
(to Note Purchase Agreement)




--------------------------------------------------------------------------------



Schedule 5.4
Subsidiaries of the Company and Ownership of Subsidiary Stock


(i) Subsidiaries


There are no Subsidiary Guarantors.


* denotes that the property of the entity has been sold and the entity will be
evaluated for dissolution after September 30, 2020; provided, no entity will be
dissolved until all tax filings have been completed and any related property or
other tax appeals are closed.



NameJurisdictionOwners with Ownership PercentagesWRIT Frederick Crossing Land,
LLC*DEWashington Real Estate Investment Trust: 100%Frederick Crossing Associates
L.C.*VA
WRIT Frederick Crossing Lease, LLC 99%


WRIT Frederick Crossing Associates, Inc. 1%
Frederick Crossing Retail Associates, L.C.*VAFrederick Crossing Associates, L.C.
100%WRIT Frederick Crossing Lease, LLC*DEWashington Real Estate Investment
Trust: 100%WRIT Frederick Crossing Associates, Inc.*MDWRIT Frederick Crossing
Lease, LLC: 100%WRIT-Kenmore, LLCDEWashREIT OP Sub DC LLC: 100%
WRIT - 2445 M LLC (property of this entity has been sold and the entity will be
evaluated for dissolution after outstanding tax appeals are closed)
DEWashington Real Estate Investment Trust: 100%WRIT GATEWAY OVERLOOK
LLC*DEWashington Real Estate Investment Trust: 100%WRIT 1140 CT LLCDEWashREIT OP
Sub DC LLC: 100%WRIT Limited PartnershipDE
Washington Real Estate Investment Trust: 99% (General Partner)


Real Estate Management, Inc.: 1% (Limited Partner)
Real Estate Management, Inc. (REMI)MDWashington Real Estate Investment Trust:
100%

Schedule 5.4
(to Note Purchase Agreement)



--------------------------------------------------------------------------------








Washington Parking, Inc.MDWashington Real Estate Investment Trust:
100%Washington Metro, Inc.MDWashington Parking, Inc.: 100%WRIT 1227 25th Street
LLCDEWashREIT OP Sub DC LLC: 100%WRIT 8283 Greensboro Drive LLC*DEWashington
Real Estate Investment Trust: 100%WRIT Crimson On Glebe Member LLCDEWashington
Real Estate Investment Trust: 100%650 N. Glebe, LLCDEWRIT Crimson On Glebe
Member LLC: 100%WRIT Olney Village Center LLC*DEWashington Real Estate
Investment Trust: 100%WRIT Fairgate LLCDEWashington Real Estate Investment
Trust: 100%WRIT Yale West LLCDEWashREIT OP Sub DC: 100%WRIT Paramount
LLCDEWashington Real Estate Investment Trust: 100%WRIT ANC LLCDEWashREIT OP Sub
DC LLC:100%WRIT 1775 EYE STREET LLCDEWashREIT OP Sub DC LLC: 100%WRIT SPRING
VALLEY LLCDEWashREIT OP Sub DC LLC: 100%WashREIT Wellington LLCDEWashington Real
Estate Investment Trust: 100%WashREIT OP LLCDEWashington Real Estate Investment
Trust: 100%WashREIT OP Sub DC LLCDEWashREIT OP LLC: 100%WashREIT 1901
Pennsylvania Ave Grantor Trust Ownership LLCDEWashREIT OP Sub DC LLC: 100%
WashREIT 1901 Pennsylvania Ave Trustee LLC


DEWashREIT 1901 Pennsylvania Ave Grantor Trust Ownership LLC: 100%WashREIT
Courthouse Square LLCDEWashington Real Estate Investment Trust: 100%WashREIT 515
King St LLCDEWashington Real Estate Investment Trust: 100%WashREIT Frederick
County Square LLC*DEWashington Real Estate Investment Trust: 100%WashREIT
Wellington Apartments LLCDEWashREIT Wellington LLC: 100%WashREIT Monument II
LLCDEWashington Real Estate Investment Trust: 100%

5.4-2



--------------------------------------------------------------------------------








WashREIT Park Adams Apartments LLCDEWashington Real Estate Investment Trust:
100%WashREIT Roosevelt Towers LLCDEWashington Real Estate Investment Trust:
100%WashREIT Randolph Shopping Center LLCDEWashington Real Estate Investment
Trust: 100%WashREIT Takoma Park Shopping Center LLCDEWashington Real Estate
Investment Trust: 100%WashREIT Wheaton Park Shopping Center LLC*DEWashington
Real Estate Investment Trust: 100%WashREIT Centre at Hagerstown LLC*DEWashington
Real Estate Investment Trust: 100%WashREIT Westminster Shopping Center
LLCDEWashington Real Estate Investment Trust: 100%WashREIT Shoppes at Foxchase
LLC*DEWashington Real Estate Investment Trust: 100%WashREIT Bradlee Shopping
Center LLC*DEWashington Real Estate Investment Trust: 100%WashREIT Chevy Chase
Metro Center Grantor Trust Ownership LLCDEWashREIT OP Sub DC LLC: 100%WashREIT
Chevy Chase Metro Center Trustee LLCDEWashREIT Chevy Chase Metro Center Grantor
Ownership LLC: 100%WashREIT 1776 G St Grantor Trust Ownership LLCDEWashREIT OP
Sub DC LLC: 100%WashREIT 1776 G St Trustee LLCDEWashREIT 1776 G St Grantor Trust
Ownership LLC: 100%WashREIT 1220 19th St Grantor Trust Ownership LLCDEWashREIT
OP Sub DC LLC: 100%WashREIT 1220 19th St Trustee LLCDEWashREIT 1220 19th St
Grantor Trust Ownership LLC: 100%WashREIT 2000 M St Grantor Trust Ownership
LLCDEWashREIT OP Sub DC LLC: 100%WashREIT 2000 M St Trustee LLCDEWashREIT 2000 M
St Grantor Trust Ownership LLC: 100%WashREIT Riverside LLCDEWashington Real
Estate Investment Trust: 100%WashREIT Riverside Apartments LLCDEWashREIT
Riverside LLC: 100%WashREIT 3801 Connecticut Ave Trust Ownership LLCDEWashREIT
OP Sub DC LLC: 100%

5.4-3



--------------------------------------------------------------------------------








WashREIT 3801 Connecticut Ave Trustee LLCDEWashREIT 3801 Connecticut Ave Trust
Ownership LLC: 100%WashREIT Watergate 600 OP LP (f/k/a WashReit HW LP)DE
WashREIT OP LLC: ~99.6%


Watergate Holdings I LLC and Watergate Holdings II LLC - Limited Partners: ~0.4%
WashREIT Arlington Tower LLCDEWashREIT OP LLC: 100%WashREIT Virginia Lender
LLCDEWashREIT OP LLC: 100%
Trade Rock Manager, Inc. (to be dissolved)
DEWashington Real Estate Investment Trust: 100%WashREIT Alexandria LLCDEWashREIT
OP LLC: 100%WashREIT Bull Run LLCDEWashREIT OP LLC: 100%WashREIT Dulles
LLCDEWashREIT OP LLC: 100%WashREIT Germantown LLCDEWashREIT OP LLC: 100%WashREIT
Leesburg LLCDEWashREIT OP LLC: 100%WashREIT McNair Farms LLCDEWashREIT OP LLC:
100%WashREIT Watkins Mill LLCDEWashREIT OP LLC: 100%WashREIT Landmark
LLCDEWashREIT OP LLC: 100%WashREIT Trove Apartments LLCDEWashREIT OP LLC: 100%



(ii) Unconsolidated Affiliates (other than Subsidiaries)


None.


(iii) Trustees and Senior Officers


Board of Trustees:
•Paul T. McDermott
•Benjamin S. Butcher
•William G. Byrnes
•Edward S. Civera
•Ellen M. Goitia
•Thomas H. Nolan, Jr.
•Anthony L. Winns
Officers:
•Paul T. McDermott, Chairman and CEO
•Stephen E. Riffee, Executive Vice President and Chief Financial Officer
•Taryn D. Fielder, Senior Vice President, General Counsel and Corporate
Secretary
•W. Drew Hammond, Vice President, Chief Accounting Officer and Treasurer
5.4-4



--------------------------------------------------------------------------------











5.4-5




--------------------------------------------------------------------------------



Schedule 5.5
Financial Statements




Company’s Form 10-K for the fiscal years ending December 31, 2019 (including
Form 10-K/A, Amendment No. 1), December 31, 2018, December 31, 2017, December
31, 2016 and December 31, 2015.


Company’s Form 10-Q for the fiscal quarters ending March 31, 2020 and June 30,
2020.




Schedule 5.5
(to Note Purchase Agreement)




--------------------------------------------------------------------------------



Schedule 5.10
Real Estate Assets





PropertiesLocationYear AcquiredMajor Redevelopment/ Development
Office Buildings
1901 Pennsylvania AvenueWashington, DC1977515 King StreetAlexandria,
VA1992Watergate 600Washington, DC20171220 19th StreetWashington, DC19951600
Wilson BoulevardArlington, VA1997Silverline CenterTysons, VA1997Arlington
TowerArlington, VA2018Courthouse SquareAlexandria, VA2000Monument IIHerndon,
VA20072000 M Street, NWWashington, DC20071140 Connecticut AvenueWashington,
DC20111227 25th StreetWashington, DC2011Fairgate at BallstonArlington,
VA2012Army Navy BuildingWashington, DC20141775 Eye StreetWashington,
DC2014Retail CentersTakoma ParkTakoma Park, MD1963WestminsterWestminster,
MD1972Concord CentreSpringfield, VA1973Chevy Chase Metro PlazaWashington,
DC1985800 S. Washington StreetAlexandria, VA1998/2003Randolph Shopping
CenterRockville, MD2006Montrose Shopping CenterRockville, MD2006Spring Valley
VillageWashington, DC2014Multifamily Buildings / # unitsAssembly
AlexandriaAlexandria, VA2019Assembly ManassasManassas, VA2019Assembly
DullesHerndon, VA2019Assembly LeesburgLeesburg, VA2019Assembly HerndonHerndon,
VA2019Assembly GermantownGermantown, MD2019Assembly Watkins MillGermantown,
MD2019

Schedule 5.10
(to Note Purchase Agreement)



--------------------------------------------------------------------------------








Cascade at LandmarkAlexandria, VA20193801 Connecticut AvenueWashington,
DC1963Roosevelt TowersFalls Church, VA1965Park AdamsArlington, VA1969The Ashby
at McLeanMcLean, VA1996Bethesda Hill ApartmentsBethesda, MD1997Bennett
ParkArlington, VA2007Clayborne ApartmentsAlexandria, VA2008Kenmore
ApartmentsWashington, DC2008The MaxwellArlington, VA2011The ParamountArlington,
VA2013Yale West ApartmentsWashington, DC2014The WellingtonArlington, VA2015The
TroveArlington, VA2015XRiverside ApartmentsAlexandria, VA2016X







5.10-2




--------------------------------------------------------------------------------



Schedule 5.15


Existing Indebtedness as of June 30, 2020




1.That certain Indenture, dated as of August 1, 1996, between the Company and
The Bank of New York Trust Company, N.A., as supplemented by that certain
Supplemental Indenture dated July 3, 2007, pursuant to which the Company issued
the 3.95% Senior Note due October 15, 2022 in the principal amount of
$300,000,000.


2.That certain Remarketing Agreement, dated as of February 25, 1998, between the
Company and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as remarketing
dealer, pursuant to which the Company issued the 7¼% Senior Notes due February
25, 2028 in the principal amount of $50,000,000.


3.That certain Amended and Restated Credit Agreement, dated March 29, 2018,
among the Company, the lenders from time to time party thereto and Wells Fargo
Bank, National Association, as administrative agent, providing for term loans in
the principal amount of $400,000,000 and revolving commitments in the amount of
$700,000,000. As of June 30, 2020, the outstanding principal balance of
revolving loans was $181,000,000.


4.Term Loan Agreement, dated as of May 6, 2020, among the Company, the lenders
from time to time party thereto and PNC Bank, National Association, as
administrative agent, providing for terms loans in the principal amount of
$150,000,000.






Schedule 5.15
(to Note Purchase Agreement)




--------------------------------------------------------------------------------



Schedule 7.2


Form of Compliance Certificate


[For the Fiscal [Quarter][Year] ended______________, ____][As of ___________,
20__]


To: Each holder of a Note under the Agreement that is an Institutional Investor
Ladies and Gentlemen:
Reference is made to that certain Note Purchase Agreement, dated as of September
[29], 2020 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement”), among Washington Real Estate
Investment Trust, a Maryland real estate investment trust (the “Company”) and
each holder of a Note from time to time party thereto (collectively, the
“holders” and individually, a “holder”). Capitalized terms used and not defined
herein shall have the meanings assigned thereto in the Agreement. This
Compliance Certificate is being delivered pursuant to Section 7.2 of the
Agreement.
The undersigned Senior Financial Officer hereby certifies as of the date hereof
that [he][she] is the __________________________________ of the Company, and
that, as such, [he][she] is authorized to execute and deliver this Compliance
Certificate to the holders that are Institutional Investors on the behalf of the
Company in [his][her] capacity as an officer of the Company and not
individually, and that:
1.The financial statements attached hereto as Schedule 1 and delivered herewith
pursuant to Section 7.1[a][b] of the Agreement have been prepared in accordance
with GAAP, and fairly present in all material respects the financial position of
the companies being reported on and their results of operations and cash flows
[(subject to changes resulting from year-end adjustments and the absence of
footnotes)] 1/.


2.I have reviewed the terms of the Agreement and have made, or caused to be made
under my supervision, a review in reasonable detail of the transactions and the
condition of the Company and its Subsidiaries during the accounting period
covered by the financial statements referred to in Paragraph 1 above. [Such
review has not disclosed the existence during or at the end of such accounting
period of any condition or event that constitutes a Default or an Event of
Default.] [Such review has disclosed the existence during or at the end of such
accounting period of a condition or event that constitutes a Default or an Event
of Default, and set forth below is a description of the nature and period of
existence thereof and what action the Parent or the Company, as applicable, has
taken or proposes to take with respect thereto:]


3.The Borrower is in compliance with the financial covenants in Section 10.6 of
the Agreement as of the last day of the accounting period covered by the
financial statements referred to in Paragraph 1 above. Attached hereto as
Schedule 2 is the information from such financial

1/    Include only for quarterly certifications.
Schedule 7.2
(to Note Purchase Agreement)



--------------------------------------------------------------------------------







statements required in order to establish such compliance (including with
respect to each such provision that involves mathematical calculations, the
information from such financial statements that is required to perform such
calculations) and a statement of the maximum or minimum amount, ratio or
percentage, as the case may be, permissible under the terms of Section 10.6, and
the calculation of the amount, ratio or percentage then in existence
demonstrating such compliance.


4.[Included as part of the calculations on Schedule 2 is a reconciliation of the
financial statements referred to in Paragraph 1 above with Static GAAP, showing
in reasonable detail the effect of the application of Static GAAP.] 2/


5.[Included as part of the calculations on Schedule 2 is a reconciliation from
GAAP resulting from the Parent, the Company or any Subsidiary making an election
to measure any financial liability using fair value (which election is being
disregarded for purposes of determining compliance with the Agreement pursuant
to Section 22.2) as to the period covered by the financial statements referred
to in Paragraph 1 above.]  3/


6.Attached hereto as Schedule 3 is a summary with respect to each Property which
the Company has elected to include in calculations of Unencumbered NOI and
Unencumbered Pool Value for the fiscal period covered by the financial
statements referred to in Paragraph 1 above (it being understood that so long as
no Default or Event of Default exists or would occur as a result of such
election, the Company shall be free to include or exclude from such calculations
any Property that would otherwise be eligible for inclusion), including without
limitation, a quarterly and year-to-date statement of Net Operating Income.


7.Attached hereto as Schedule 4 is a statement of Funds From Operations for the
fiscal period covered by the financial statements referred to in Paragraph 1
above.


8.Attached hereto as Schedule 5 is a report listing Properties acquired in the
most recently ended fiscal quarter setting forth for each such Property the
purchase price and Net Operating

2/    Include only if, as a result of changes to GAAP, any of the covenants in
Section 10.6 no longer apply as intended, and Static GAAP is therefore being
applied (see Section 22.2(b) of the Agreement).
3/    Include only if the Company has elected to measure any financial liability
using fair value (as permitted by Financial Accounting Standards Board
Accounting Standards Codification Topic No. 825-10-25 – Fair Value Option,
International Accounting Standard 39 – Financial Instruments: Recognition and
Measurement) pursuant to Section 22.2 of the Agreement.
7.2-2



--------------------------------------------------------------------------------







Income for such Property and indicating whether such Property is collateral for
any Indebtedness of the owner of such Property that is secured in any manner by
any Lien and, if so, a description of such Indebtedness.


9.Attached hereto as Schedule 6 is a list of all Subsidiaries that are
Subsidiary Guarantors (if any). Each Subsidiary that is required to be a
Subsidiary Guarantor pursuant to Section 9.7 of the Agreement is a Subsidiary
Guarantor on the date hereof.


[Signature Page to Follow]


7.2-3



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of __________, ____.

Name:
Title:



7.2-4



--------------------------------------------------------------------------------












SCHEDULE 1
Financial Statements
See attached.


7.2-5



--------------------------------------------------------------------------------







SCHEDULE 2
Financial Covenant Compliance Calculations
See attached.

7.2-6



--------------------------------------------------------------------------------







SCHEDULE 3
Summary of Properties
See attached.

7.2-7



--------------------------------------------------------------------------------







SCHEDULE 4
Funds From Operations
See attached.














    




7.2-8



--------------------------------------------------------------------------------







SCHEDULE 5
Recently Acquired Properties
[See attached.] / [None]


7.2-9



--------------------------------------------------------------------------------







SCHEDULE 6
Subsidiary Guarantors


[None.]




7.2-10




--------------------------------------------------------------------------------



Schedule 9.7


Form of Subsidiary Guaranty


    THIS SUBSIDIARY GUARANTY dated as of [______________], 20[__] (this
“Subsidiary Guaranty”) executed and delivered by each of the undersigned and the
other Persons from time to time party hereto pursuant to the execution and
delivery of an Accession Agreement in the form of Annex I hereto (all of the
undersigned, together with such other Persons each a “Subsidiary Guarantor” and
collectively, the “Subsidiary Guarantors”) in favor of the Purchasers listed in
the Purchaser Schedule to the hereinafter defined Note Purchase Agreement (the
“Purchasers”) and the holders from time to time of the Notes. The Purchasers and
such holders are collectively called the “holders”, and individually a “holder.”


Washington Real Estate Investment Trust, a real estate investment trust formed
under the laws of the State of Maryland (the “Company”), has entered into a Note
Purchase Agreement dated as of September 29, 2020 (as amended, modified,
supplemented or restated from time to time, the “Note Purchase Agreement”) with
each of the Purchasers (together with the holders of Notes, each individually a
“Guarantied Party” and collectively, the “Guarantied Parties”). All capitalized
terms used herein and not otherwise defined shall have the meanings ascribed to
such terms in the Note Purchase Agreement.


    WHEREAS, the Company has authorized the issuance and sale of $350,000,000
aggregate principal amount of its 3.44% Senior Notes due December 29, 2030 (the
“Notes”) pursuant to the Note Purchase Agreement;


    WHEREAS, the Purchasers have agreed to purchase the Notes pursuant to the
terms and conditions set forth in the Note Purchase Agreement, including, but
not limited to, the condition that the Subsidiary Guarantors execute and deliver
this Subsidiary Guaranty as required by Section 9.7 of the Note Purchase
Agreement;


    WHEREAS, the Company has executed and delivered or will execute and deliver
to the Purchasers the Notes;


WHEREAS, each Subsidiary Guarantor is owned or controlled by the Company, or is
otherwise a Subsidiary of the Company;


    WHEREAS, the Company and the Subsidiary Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financial accommodations from the
Guarantied Parties through their collective efforts;


    WHEREAS, each Subsidiary Guarantor acknowledges that it will receive direct
and indirect benefits from the Guarantied Parties making such financial
accommodations; and


    WHEREAS, each Subsidiary Guarantor’s execution and delivery of this
Subsidiary Guaranty is a condition to the Guarantied Parties’ making, and
continuing to make, such financial accommodations.


    NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each Subsidiary Guarantor, each
Subsidiary Guarantor agrees as follows:


Schedule 9.7
(to Note Purchase Agreement)



--------------------------------------------------------------------------------







    Section 1. Guaranty. Each Subsidiary Guarantor hereby absolutely,
irrevocably and unconditionally guaranties the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all of the following (collectively referred to as the “Guarantied
Obligations”): (a) all indebtedness and obligations owing by the Company to any
holder of a Note under or in connection with the Note Purchase Agreement, the
Notes or any other Financing Agreement, including without limitation, the
repayment of all principal of, and the payment of all interest on, Make-Whole
Amount, if any, fees, charges, reasonable attorneys’ fees and other amounts
payable to any holder of a Note thereunder or in connection therewith
(including, to the extent permitted by Applicable Law, interest, fees and other
amounts that would accrue and become due after the filing of a case or other
proceeding under the Bankruptcy Code (as defined below) or other similar
Applicable Law but for the commencement of such case or proceeding, whether or
not such amounts are allowed or allowable in whole or in part in such case or
proceeding); (b) all existing or future payment and other obligations owing by
the Company or any Subsidiary Guarantor; (c) any and all extensions, renewals,
modifications, amendments or substitutions of the foregoing; (d) all expenses,
including, without limitation, reasonable and documented outofpocket
attorneys’ fees and disbursements, that are incurred by any Guarantied Party in
the enforcement of any of the foregoing or any obligation of such Subsidiary
Guarantor hereunder; and (e) all other Guarantied Obligations.


    Section 2. Guaranty of Payment and Not of Collection. This Subsidiary
Guaranty is a guaranty of payment, and not of collection, and a debt of each
Subsidiary Guarantor for its own account. Accordingly, the Guarantied Parties
shall not be obligated or required before enforcing this Subsidiary Guaranty
against any Subsidiary Guarantor: (a) to pursue any right or remedy the
Guarantied Parties may have against the Company, any other Subsidiary Guarantor
or any other Person or commence any suit or other proceeding against the
Company, any other Subsidiary Guarantor or any other Person in any court or
other tribunal; (b) to make any claim in a liquidation or bankruptcy of the
Company, any other Subsidiary Guarantor or any other Person; or (c) to make
demand of the Company, any other Subsidiary Guarantor or any other Person or to
enforce or seek to enforce or realize upon any collateral security held by the
Guarantied Parties which may secure any of the Guarantied Obligations.


    Section 3. Guaranty Absolute. Each Subsidiary Guarantor guarantees that the
Guarantied Obligations will be paid strictly in accordance with the terms of the
documents evidencing the same, regardless of any Applicable Law now or hereafter
in effect in any jurisdiction affecting any of such terms or the rights of the
Guarantied Parties with respect thereto. The liability of each Subsidiary
Guarantor under this Subsidiary Guaranty shall be absolute, irrevocable and
unconditional in accordance with its terms and shall remain in full force and
effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
including without limitation, the following (whether or not such Subsidiary
Guarantor consents thereto or has notice thereof):


    (a)    (i) any change in the amount, interest rate or due date or other term
of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Note Purchase Agreement, the Notes, any other Financing
Agreement or any other document, instrument or agreement evidencing or relating
to any Guarantied Obligations (the “Guarantied Documents”), or (iv) any waiver,
renewal, extension, addition, or supplement to, or deletion from, or any other
action or inaction under or in respect of, any Guarantied Document or any
assignment or transfer of any Guarantied Document;


9.7-2



--------------------------------------------------------------------------------







    (b)    any lack of validity or enforceability of any Guarantied Document or
any assignment or transfer of any Guarantied Document;


    (c)    any furnishing to any of the Guarantied Parties of any security for
any of the Guarantied Obligations, or any sale, exchange, release or surrender
of, or realization on, any collateral securing any of the Guarantied
Obligations;


    (d)    any settlement or compromise of any of the Guarantied Obligations,
any security therefor, or any liability of any other party with respect to any
of the Guarantied Obligations, or any subordination of the payment of any of the
Guarantied Obligations to the payment of any other liability of the Company or
any Subsidiary Guarantor;


    (e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Subsidiary
Guarantor, any other Subsidiary Guarantor, the Company or any other Person, or
any action taken with respect to this Subsidiary Guaranty by any trustee or
receiver, or by any court, in any such proceeding;


    (f)    any act or failure to act by the Company, any Subsidiary Guarantor or
any other Person which may adversely affect such Subsidiary Guarantor’s
subrogation rights, if any, against the Company, any other Subsidiary Guarantor
or any other Person to recover payments made under this Subsidiary Guaranty;


    (g)    any nonperfection or impairment of any security interest or other
Lien on any collateral, if any, securing in any way any of the Guarantied
Obligations;


    (h)    any application of sums paid by the Company, any Subsidiary Guaranty
or any other Person with respect to the liabilities of the Company or any
Subsidiary Guarantor to any of the Guarantied Parties, regardless of what
liabilities of the Company remain unpaid;


    (i)    any defect, limitation or insufficiency in the borrowing powers of
the Company or in the exercise thereof;


    (j)    any defense, set off, claim or counterclaim (other than indefeasible
payment and performance in full) which may at any time be available to or be
asserted by the Company, any Subsidiary Guarantor or any other Person against
any Guarantied Party;


    (k)    any change in the corporate existence, structure or ownership of the
Company or any Subsidiary Guarantor;


    (l)    any statement, representation or warranty made or deemed made by or
on behalf of the Company or any Subsidiary Guarantor under any Guarantied
Document, or any amendment hereto or thereto, proves to have been incorrect or
misleading in any respect; or


    (m)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Subsidiary Guarantor hereunder (other than
indefeasible payment and performance in full or release or termination of the
obligations of any Subsidiary Guarantor hereunder as provided by the terms of
the Note Purchase Agreement).


    Section 4. Action with Respect to Guarantied Obligations. The Guarantied
Parties may, at any time and from time to time, without the consent of, or
notice to, any Subsidiary Guarantor, and without discharging any Subsidiary
Guarantor from its obligations hereunder, take any and all actions described in
Section 3. and may otherwise: (a) amend, modify, alter or supplement the
9.7-3



--------------------------------------------------------------------------------







terms of any of the Guarantied Obligations, including, but not limited to,
extending or shortening the time of payment of any of the Guarantied Obligations
or changing the interest rate that may accrue on any of the Guarantied
Obligations; (b) amend, modify, alter or supplement any Guarantied Document; (c)
sell, exchange, release or otherwise deal with all, or any part, of any
collateral securing any of the Guarantied Obligations; (d) release the Company,
any Subsidiary Guarantor or other Person liable in any manner for the payment or
collection of any of the Guarantied Obligations; (e) exercise, or refrain from
exercising, any rights against the Company, any Subsidiary Guarantor or any
other Person; and (f) apply any sum, by whomsoever paid or however realized, to
the Guarantied Obligations in such order as the Guarantied Parties shall elect.


    Section 5. Representations and Warranties. Each Subsidiary Guarantor hereby
makes to the Guarantied Parties all of the representations and warranties made
by the Company with respect to or in any way relating to such Subsidiary
Guarantor in the Note Purchase Agreement and the other Guarantied Documents, as
if the same were set forth herein in full.


    Section 6. Covenants. Each Subsidiary Guarantor will comply with all
covenants with which the Company is to cause such Subsidiary Guarantor to comply
under the terms of the Note Purchase Agreement or any of the other Guarantied
Documents.


    Section 7. Waiver. Each Subsidiary Guarantor, to the fullest extent
permitted by Applicable Law, hereby waives notice of acceptance hereof or any
presentment, demand, protest or notice of any kind, and any other act or thing,
or omission or delay to do any other act or thing, which in any manner or to any
extent might vary the risk of such Subsidiary Guarantor or which otherwise might
operate to discharge such Subsidiary Guarantor from its obligations hereunder.


    Section 8. Inability to Accelerate. If the Guarantied Parties or any of them
are prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, the Guarantied Parties shall be entitled to receive from each
Subsidiary Guarantor, upon demand therefor, the sums which otherwise would have
been due had such demand or acceleration occurred.


    Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on
any Guarantied Party for repayment or recovery of any amount or amounts received
in payment or on account of any of the Guarantied Obligations, and such
Guarantied Party repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such claim effected by
such Guarantied Party with any such claimant (including the Company or a trustee
in bankruptcy for the Company), then and in such event each Subsidiary Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of any
of the Guarantied Documents and such Subsidiary Guarantor shall be and remain
liable to such Guarantied Party for the amounts so repaid or recovered to the
same extent as if such amount had never originally been paid to such Guarantied
Party.


    Section 10. Subrogation. Upon the making by any Subsidiary Guarantor of any
payment hereunder for the account of the Company or another Subsidiary
Guarantor, such Subsidiary Guarantor shall be subrogated to the rights of the
payee against the Company or such Subsidiary Guarantor; provided, however, that
such Subsidiary Guarantor shall not enforce any right or receive any payment by
way of subrogation or otherwise take any action in respect of any other claim or
cause of action such Subsidiary Guarantor may have against the Company or such
Subsidiary Guarantor arising by reason of any payment or performance by such
Subsidiary
9.7-4



--------------------------------------------------------------------------------







Guarantor pursuant to this Subsidiary Guaranty, unless and until all of the
Guarantied Obligations have been indefeasibly paid and performed in full. If any
amount shall be paid to such Subsidiary Guarantor on account of or in respect of
such subrogation rights or other claims or causes of action, such Subsidiary
Guarantor shall hold such amount in trust for the benefit of the Guarantied
Parties and shall forthwith pay such amount to the Guarantied Parties to be
credited and applied against the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the Note Purchase Agreement or to be
held by the holders of Notes as collateral security for any Guarantied
Obligations existing.


    Section 11. Payments Free and Clear. All sums payable by each Subsidiary
Guarantor hereunder, whether of principal, interest, Make-Whole Amount, if any,
fees, expenses, premiums or otherwise, shall be paid in full, without set-off or
counterclaim or any deduction or withholding whatsoever (including any taxes,
subject to Section 15.2 of the Note Purchase Agreement), and if such Subsidiary
Guarantor is required by Applicable Law or by any Governmental Authority to make
any such deduction or withholding, subject to Section 15.2 of the Note Purchase
Agreement, such Subsidiary Guarantor shall pay to the Guarantied Parties such
additional amount as will result in the receipt by the Guarantied Parties of the
full amount payable hereunder had such deduction or withholding not occurred or
been required.


    Section 12. Subordination. Each Subsidiary Guarantor hereby expressly
covenants and agrees for the benefit of the Guarantied Parties that all
obligations and liabilities of the Company or any other Subsidiary Guarantor to
such Subsidiary Guarantor of whatever description, including without limitation,
all intercompany receivables of such Subsidiary Guarantor from the Company or
any other Subsidiary Guarantor (collectively, the “Junior Claims”) shall be
subordinate and junior in right of payment to all Guarantied Obligations. If an
Event of Default shall exist, no Subsidiary Guarantor shall accept any direct or
indirect payment (in cash, property or securities, by setoff or otherwise) from
the Company or any other Subsidiary Guarantor on account of or in any manner in
respect of any Junior Claim until all of the Guarantied Obligations have been
indefeasibly paid in full.


    Section 13. Avoidance Provisions. It is the intent of each Subsidiary
Guarantor and the Guarantied Parties that in any Proceeding, such Subsidiary
Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such
Subsidiary Guarantor hereunder (or any other obligations of such Subsidiary
Guarantor to the Guarantied Parties) to be avoidable or unenforceable against
such Subsidiary Guarantor in such Proceeding as a result of Applicable Law,
including without limitation, (a) Section 548 of the Bankruptcy Code and (b) any
state fraudulent transfer or fraudulent conveyance act or statute applied in
such Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise. The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Subsidiary Guarantor hereunder (or
any other obligations of such Subsidiary Guarantor to the Guarantied Parties)
shall be determined in any such Proceeding are referred to as the “Avoidance
Provisions”. Accordingly, to the extent that the obligations of any Subsidiary
Guarantor hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum Guarantied Obligations for which such Subsidiary
Guarantor shall be liable hereunder shall be reduced to that amount which, as of
the time any of the Guarantied Obligations are deemed to have been incurred
under the Avoidance Provisions, would not cause the obligations of any
Subsidiary Guarantor hereunder (or any other obligations of such Subsidiary
Guarantor to the Guarantied Parties), to be subject to avoidance under the
Avoidance Provisions. This Section is intended solely to preserve the rights of
the Guarantied Parties hereunder to the maximum extent that would not cause the
obligations of any Subsidiary Guarantor hereunder to be subject to avoidance
under the Avoidance Provisions, and no Subsidiary Guarantor or any other Person
shall have any right or claim under this Section as
9.7-5



--------------------------------------------------------------------------------







against the Guarantied Parties that would not otherwise be available to such
Person under the Avoidance Provisions.


    Section 14. Information. Each Subsidiary Guarantor assumes all
responsibility for being and keeping itself informed of the financial condition
of the Company and any other Subsidiary Guarantor, and of all other
circumstances bearing upon the risk of nonpayment of any of the Guarantied
Obligations and the nature, scope and extent of the risks that such Subsidiary
Guarantor assumes and incurs hereunder, and agrees that no Guarantied Party
shall have any duty whatsoever to advise any Subsidiary Guarantor of information
regarding such circumstances or risks.


    Section 15. Governing Law. THIS SUBSIDIARY GUARANTY SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


    SECTION 16. WAIVER OF JURY TRIAL.


    (a)    EACH SUBSIDIARY GUARANTOR, AND EACH OF THE GUARANTIED PARTIES BY
ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG SUCH SUBSIDIARY GUARANTOR AND ANY OF THE GUARANTIED PARTIES
WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT
IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE SUBSIDIARY GUARANTORS, AND THE GUARANTIED PARTIES BY
ACCEPTING THE BENEFITS HEREOF, HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN
ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS
SUBSIDIARY GUARANTY.


    (b)    EACH SUBSIDIARY GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST ANY GUARANTIED PARTY OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS SUBSIDIARY GUARANTY OR ANY OTHER FINANCING AGREEMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS SUBSIDIARY
GUARANTY OR IN ANY OTHER FINANCING AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY
GUARANTIED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
9.7-6



--------------------------------------------------------------------------------







PROCEEDING RELATING TO THIS SUBSIDIARY GUARANTY OR ANY OTHER FINANCING AGREEMENT
AGAINST ANY SUBSIDIARY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY ANY
GUARANTIED PARTY OR THE ENFORCEMENT BY ANY GUARANTIED PARTY OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.


    (c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE NOTES AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER GUARANTIED DOCUMENTS AND THE
TERMINATION OF THIS SUBSIDIARY GUARANTY.


    Section 17. Waiver of Remedies. No delay or failure on the part of any
Guarantied Party in the exercise of any right or remedy it may have against any
Subsidiary Guarantor hereunder or otherwise shall operate as a waiver thereof,
and no single or partial exercise by any Guarantied Party of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other such right or remedy.


    Section 18. Termination/Release of Subsidiary Guarantor. This Subsidiary
Guaranty shall remain in full force and effect with respect to each Subsidiary
Guarantor until payment in full of the Guarantied Obligations and the
termination or cancellation of all Guarantied Documents in accordance with their
respective terms. Notwithstanding the foregoing, once a Subsidiary Guarantor has
been released from the Subsidiary Guaranty in accordance with Section 9.7(b) of
the Note Purchase Agreement, such Subsidiary Guarantor shall have no further
liability for the Guarantied Obligations, whether accrued prior to or after the
date of its release as a Subsidiary Guarantor.


    Section 19. Successors and Assigns. Each reference herein to any Guarantied
Party shall be deemed to include such Person’s respective successors and assigns
(including, but not limited to, any holder of the Guarantied Obligations) in
whose favor the provisions of this Subsidiary Guaranty also shall inure, and
each reference herein to each Subsidiary Guarantor shall be deemed to include
such Subsidiary Guarantor’s successors and assigns, upon whom this Subsidiary
Guaranty also shall be binding. The Guarantied Parties may, in accordance with
the applicable provisions of the Note Purchase Agreement, assign, transfer or
sell any Guarantied Obligation to any Person without the consent of, or notice
to, any Subsidiary Guarantor and without releasing, discharging or modifying any
Subsidiary Guarantor’s obligations hereunder. Subject to Section 20 of the Note
Purchase Agreement, each Subsidiary Guarantor hereby consents to the delivery by
any holder of a Note to any third-party (or any prospective holder of a Note) of
any financial or other information regarding the Company or any Subsidiary
Guarantor. No Subsidiary Guarantor may assign or transfer its obligations
hereunder to any Person without the prior written consent of all holders of
Notes and any such assignment or other transfer to which all of the holders of
Notes have not so consented shall be null and void.


    Section 20. Joint and Several Obligations. the obligationS of the SUBSIDIARY
Guarantors HEREUNDER SHALL BE joint and several, and ACCORDINGLY, each
SUBSIDIARY Guarantor CONFIRMS THAT IT is liable for the full amount of the
9.7-7



--------------------------------------------------------------------------------







“GUARANTiED Obligations” AND ALL OF THE OBLIGATIONS AND LIABILITIES OF EACH OF
THE OTHER SUBSIDIARy gUARANTORS HEREUNDER.


    Section 21. Amendments. This Subsidiary Guaranty may not be amended except
in writing signed by the Required Holders and each Subsidiary Guarantor, subject
to Section 17 of the Note Purchase Agreement.


    Section 22. Payments. All payments to be made by any Subsidiary Guarantor
pursuant to this Subsidiary Guaranty shall be made in lawful money of the United
States of America, in immediately available funds at Wells Fargo Bank, National
Association, New York, New York or at such other place as the Company shall have
designated by written notice to each holder of the Notes by written notice as
provided in the Note Purchase Agreement.
Section 23. Notices. All notices, requests and other communications hereunder
shall be in writing and sent (a) by telecopy if the sender on the same day sends
a confirming copy of such notice by an internationally recognized overnight
delivery service (charges prepaid), or (b) by registered or certified mail with
return receipt requested (postage prepaid), or (c) by an internationally
recognized overnight delivery service (with charges prepaid). Any such notice
must be sent:
    (i)    if to any Guarantied Party, at the address specified for such
communications provided for in the Guarantied Documents, as applicable, or at
such other address as such Guarantied Party shall have specified to the Company
in writing; or
    (ii)    if to any Subsidiary Guarantor, to the Subsidiary Guarantor at its
address set forth below its signature hereto, or at such other address as such
Subsidiary Guarantor shall have specified to the Guarantied Parties in a written
notice to the other parties.
Notices under this Section 23 will be deemed given only when actually received.


    Section 24. Severability. In case any provision of this Subsidiary Guaranty
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.


    Section 25. Headings. Section headings used in this Subsidiary Guaranty are
for convenience only and shall not affect the construction of this Subsidiary
Guaranty.


    Section 26. Limitation of Liability. None of the Guarantied Parties or any
of their respective Related Parties shall have any liability with respect to,
and each Subsidiary Guarantor hereby waives, releases, and agrees not to sue any
of them upon, any claim for any special, indirect, incidental, or consequential
damages suffered or incurred by a Subsidiary Guarantor in connection with,
arising out of, or in any way related to, this Subsidiary Guaranty, any of the
other Guarantied Documents, or any of the transactions contemplated by this
Subsidiary Guaranty or any of the other Guarantied Documents. Each Subsidiary
Guarantor hereby waives, releases, and agrees not to sue any Guarantied Party or
any of their respective Affiliates, advisors, employees, officers, agents,
counsel, representatives or related parties for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Subsidiary Guaranty, any of the other Guarantied Documents, or any of the
transactions contemplated by thereby.


9.7-8



--------------------------------------------------------------------------------







    Section 27. Electronic Delivery of Certain Information. Each Subsidiary
Guarantor acknowledges and agrees that information regarding the Subsidiary
Guarantor may be delivered electronically pursuant to Section 7.4 of the Note
Purchase Agreement.


    Section 28. Right of Contribution. The Subsidiary Guarantors hereby agree as
among themselves that, if any Subsidiary Guarantor shall make an Excess Payment,
such Guarantor shall have a right of contribution from each other Subsidiary
Guarantor in an amount equal to such other Subsidiary Guarantor’s Contribution
Share of such Excess Payment. The payment obligations of any Subsidiary
Guarantor under this Section shall be subordinate and subject in right of
payment to the Guarantied Obligations until such time as the Guarantied
Obligations have been indefeasibly paid in full in cash and performed in full
and the obligations of the Company and any Subsidiary Guarantors under the Notes
and the Note Purchase Agreement have been satisfied, canceled, expired or
terminated, and none of the Subsidiary Guarantors shall exercise any right or
remedy under this Section against any other Subsidiary Guarantor until such
obligations have been indefeasibly paid and performed in full and the
obligations under the Notes and the Note Purchase Agreement have been satisfied,
canceled, expired or terminated. Subject to Section 10 of this Subsidiary
Guaranty, this Section shall not be deemed to affect any right of subrogation,
indemnity, reimbursement or contribution that any Subsidiary Guarantor may have
under Applicable Law against the Company or any other Subsidiary Guarantor in
respect of any payment of Guarantied Obligations. Notwithstanding the foregoing,
all rights of contribution against any Subsidiary Guarantor shall terminate from
and after such time, if ever, that such Subsidiary Guarantor shall cease to be a
Subsidiary Guarantor in accordance with the applicable provisions of the
Financing Agreements.


Section 29. Definitions. (a) For the purposes of this Subsidiary Guaranty:


    “Contribution Share” means, for any Subsidiary Guarantor in respect of any
Excess Payment made by any other Subsidiary Guarantor, the ratio (expressed as a
percentage) as of the date of such Excess Payment of (i) the amount by which the
aggregate present fair salable value of all of its assets and properties exceeds
the amount of all debts and liabilities of such Subsidiary Guarantor (including
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of such Subsidiary Guarantor hereunder) to (ii) the amount by
which the aggregate present fair salable value of all assets and other
properties of the Company or any Subsidiary Guarantor other than the maker of
such Excess Payment exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Company or any Subsidiary Guarantor) of the
Company or any Subsidiary Guarantor other than the maker of such Excess Payment;
provided, however, that, for purposes of calculating the Contribution Shares of
the Subsidiary Guarantors in respect of any Excess Payment, any Subsidiary
Guarantor that became a Subsidiary Guarantor subsequent to the date of any such
Excess Payment shall be deemed to have been a Subsidiary Guarantor on the date
of such Excess Payment and the financial information for such Subsidiary
Guarantor as of the date such Subsidiary Guarantor became a Subsidiary Guarantor
shall be utilized for such Subsidiary Guarantor in connection with such Excess
Payment.


    “Excess Payment” means the amount paid by any Subsidiary Guarantor in excess
of its Ratable Share of any Guarantied Obligations.


    “Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Subsidiary Guarantor shall be commenced under the Bankruptcy
Code; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Subsidiary Guarantor; (iii) any other
proceeding under any Applicable Law, domestic or foreign, relating to
bankruptcy,
9.7-9



--------------------------------------------------------------------------------







insolvency, reorganization, windingup or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Subsidiary
Guarantor; (iv) any Subsidiary Guarantor is adjudicated insolvent or bankrupt;
(v) any order of relief or other order approving any such case or proceeding is
entered by a court of competent jurisdiction; (vi) any Subsidiary Guarantor
makes a general assignment for the benefit of creditors; (vii) any Subsidiary
Guarantor shall fail to pay, or shall state that it is unable to pay, or shall
be unable to pay, its debts generally as they become due; (viii) any Subsidiary
Guarantor shall call a meeting of its creditors with a view to arranging a
composition or adjustment of its debts; (ix) any Subsidiary Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Subsidiary Guarantor for the purpose of effecting any of the foregoing.


    “Ratable Share” means, for any Subsidiary Guarantor in respect of any
payment of Guarantied Obligations, the ratio (expressed as a percentage) as of
the date of such payment of Guarantied Obligations of (i) the amount by which
the aggregate present fair salable value of all of its assets and properties
exceeds the amount of all debts and liabilities of such Subsidiary Guarantor
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of such Subsidiary Guarantor hereunder) to
(ii) the amount by which the aggregate present fair salable value of all assets
and other properties of all of the Company and any Subsidiary Guarantor exceeds
the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of the Company and any Subsidiary Guarantor hereunder) of the
Company and any Subsidiary Guarantor; provided, however, that, for purposes of
calculating the Ratable Shares of the Subsidiary Guarantors in respect of any
payment of Guarantied Obligations, any Subsidiary Guarantor that became a
Subsidiary Guarantor subsequent to the date of any such payment shall be deemed
to have been a Subsidiary Guarantor on the date of such payment and the
financial information for such Subsidiary     Guarantor as of the date such
Subsidiary Guarantor became a Subsidiary Guarantor shall be utilized for such
Subsidiary Guarantor in connection with such payment.


    (b)    As used herein, “Subsidiary Guarantors” shall mean, as the context
requires, collectively, (a) each Subsidiary identified as a “Subsidiary
Guarantor” on the signature pages hereto, (b) each Person that joins this
Subsidiary Guaranty as a Subsidiary Guarantor pursuant to Section 9.7 of the
Note Purchase Agreement, and (c) the successors and permitted assigns of the
foregoing.


    (c)    Terms not otherwise defined herein are used herein with the
respective meanings given them in the Note Purchase Agreement.


[Signatures on Following Page]


    
9.7-10



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Subsidiary Guarantor has duly executed and delivered
this Subsidiary Guaranty as of the date and year first written above.


SUBSIDIARY GUARANTORS:


[Name of SUBSIDIARY Guarantor]


By: _____________________    
Name: _____________________    
Title: _____________________    




Address for Notices for all Subsidiary Guarantors:


c/o Washington Real Estate Investment Trust
_____________________
_____________________
Attention:______________________
Telecopier: (_____) ______________
Telephone: (_____) ______________


COMPANY:


WASHINGTON REAL ESTATE INVESTMENT TRUST


By: _____________________    
Name: _____________________    
Title: _____________________    





9.7-11



--------------------------------------------------------------------------------







ANNEX I


FORM OF ACCESSION AGREEMENT


    THIS ACCESSION AGREEMENT dated as of ____________, ____, executed and
delivered by ______________________, a _____________ (the “New Subsidiary
Guarantor”) in favor of the holders of the 3.44% Senior Notes due December 29,
2030 (as amended, restated, supplemented or otherwise modified from time to
time, the “Notes”) of Washington Real Estate Investment Trust, a Maryland real
estate investment trust (the “Company”), pursuant to the Note Purchase Agreement
dated as of September 29, 2020 by and among the Company and the Purchasers
listed in the Purchaser Schedule thereto (as amended, restated, supplemented or
otherwise modified from time to time, the “Note Purchase Agreement”), for the
benefit of the Guarantied Parties.


    WHEREAS, pursuant to the Note Purchase Agreement, the Company has agreed
that certain Subsidiaries are to become a party to the Subsidiary Guaranty as a
Subsidiary Guarantor;


    WHEREAS, the New Subsidiary Guarantor is owned or controlled by the Company,
or is otherwise a Subsidiary of the Company;


    WHEREAS, the Company, the New Subsidiary Guarantor and the other Subsidiary
Guarantors, though separate legal entities, are mutually dependent on each other
in the conduct of their respective businesses as an integrated operation and
have determined it to be in their mutual best interests to obtain financial
accommodations from the Guarantied Parties through their collective efforts; and


    WHEREAS, the New Subsidiary Guarantor acknowledges that it will receive
direct and indirect benefits from the Guarantied Parties making such financial
accommodations available.
    
    NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the New Subsidiary Guarantor,
the New Subsidiary Guarantor agrees as follows:


    Section 1. Accession to Subsidiary Guaranty. The New Subsidiary Guarantor
hereby agrees that it is a “Subsidiary Guarantor” under the Subsidiary Guaranty
dated as of ___________, 20__ (as amended, restated, supplemented or otherwise
modified from time to time, the “Subsidiary Guaranty”), made by the Subsidiary
Guarantors party thereto in favor of the Guarantied Parties, and assumes all
obligations of a “Subsidiary Guarantor” thereunder, all as if the New Subsidiary
Guarantor had been an original signatory to the Subsidiary Guaranty. Without
limiting the generality of the foregoing, the New Subsidiary Guarantor hereby:


    (a)    irrevocably and unconditionally guarantees the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Subsidiary
Guaranty);


    (b)    makes to the Guarantied Parties as of the date hereof each of the
representations and warranties contained in Section 5 of the Subsidiary Guaranty
and agrees to be bound by each of the covenants contained in Section 6 of the
Subsidiary Guaranty; and


    (c)    consents and agrees to each provision set forth in the Subsidiary
Guaranty.


9.7-12



--------------------------------------------------------------------------------







    SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


    Section 3. Definitions. Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Note Purchase Agreement.




[Signatures on Following Page]


    
9.7-13



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the New Subsidiary Guarantor has caused this Accession
Agreement to be duly executed and delivered by its duly authorized officers as
of the date first written above.


[NEW SUBSIDIARY GUARANTOR]




By: _____________________    
Name: _____________________    
Title: _____________________    




Address for Notices:


c/o Washington Real Estate Investment Trust
____________________________
____________________________
Attention:______________________
Telecopier: (_____) ______________
Telephone: (_____) ______________










9.7-14




--------------------------------------------------------------------------------



Information Relating to Purchasers


Name and Address of Purchaser
Principal Amount of Notes to be Purchased
The Prudential Insurance Company of America
c/o Prudential Private Capital
1114 Avenue of Americas, 30th Floor
New York, NY 10036
$50,000,000
$5,000,000



Payments


All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:


JPMorgan Chase Bank, NA4,5
New York, NY
ABA No.: [ ]


Account Name: [ ]
Account No.: [ ]
(in the case of payments on account of the Note originally issued in the
principal amount of $50,000,000.00)


Account Name: [ ]
Account No.: [ ]
(in the case of payments on account of the Note originally issued in the
principal amount of $5,000,000.00)


Each such wire transfer shall set forth the name of the Company, a reference to
[ ]



4 If Borrower's account is with JPMorgan Chase, use the following wiring
instructions:
JPMorgan Chase Bank, NA
New York, NY
ABA No.: [ ]
Account No.: [ ]
Account Name: [ ]
FFC: [ ]
(in the case of payments on account of the Note originally issued in the
principal amount of $5,000,000.00)


5 If Borrower's account is with JPMorgan Chase, use the following wiring
instructions:
JPMorgan Chase Bank, NA
New York, NY
ABA No.: [ ]
Account No.: [ ]
Account Name: [ ]
FFC: [ ]
(in the case of payments on account of the Note originally issued in the
principal amount of $50,000,000.00)


Purchaser Schedule
(to Note Purchase Agreement)



--------------------------------------------------------------------------------



Notices


Address for all communications and notices:


The Prudential Insurance Company of America
c/o Prudential Private Capital
1114 Avenue of Americas
30th Floor
New York, NY 10036
Attention: Managing Director
cc: Vice President and Corporate Counsel


All notices relating solely to scheduled principal and interest payments to:


The Prudential Insurance Company of America
c/o PGIM, Inc.
Prudential Tower
655 Broad Street
14th Floor - South Tower
Newark, NJ 07102
Attention: PIM Private Accounting Processing Team
Email: Pim.Private.Accounting.Processing.Team@prudential.com


External audit confirmations of loan balances for transactions closed by PPC
should be sent to the address(es) outlined below:


Via e-mail (preferred): PPCauditconfirms@prudential.com


By U.S. Mail:
PGIM Private Placement Operations
655 Broad Street, 14th Floor South
Mail Stop # NJ 08-14-75
Newark, New Jersey 07102-5096
Attn: PPC Audit Confirmation Coordinator


For any questions or assistance with audit confirmations, please contact our
centralized audit confirmation telephone number, (973) 367-7561


Name of Nominee in which Notes are to be issued: None


Taxpayer I.D. Number: [ ]


Jurisdiction of Tax Residence: United States of America


Original Notes to be delivered to:
PS-2



--------------------------------------------------------------------------------





PGIM, Inc.
655 Broad Street
14th Floor - South Tower
Newark, NJ 07102
Attention: Trade Management Manager


Send copy by email to:


[ ]


and


[ ]




PS-3



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
Athene Annuity & Life Assurance Company
c/o Apollo Global Management Inc.
Attn: Private Fixed Income
7700 Mills Civic Parkway
West Des Moines, IA 50266
$27,000,000



Payments


All payments by Federal Funds Wire Transfer of immediately available funds to:


Citibank NA
ABA number: [ ]
FFC Account #: [ ]
Account Name: [ ]
Citi’s SWIFT address: [ ]


Reference: [ ]


Notices


Address for all Notices, including Financials, Compliance and Requests:


PREFERRED REMITTANCE: privateplacements@apollo.com


Athene Annuity & Life Assurance Company
c/o Apollo Global Management Inc.
Attn: Private Fixed Income
7700 Mills Civic Parkway
West Des Moines, IA 50266


Name of Nominee in which Notes are to be issued:    GERLACH & CO F/B/O Athene
Annuity & Life Assurance Company


Taxpayer I.D. Number:    [ ] (Athene Annuity & Life Assurance Company)
    [ ] (Gerlach & Co.)


Jurisdiction of Tax Residence: United States of America




PS-4



--------------------------------------------------------------------------------



Original Notes to be delivered to:


Citibank NA
Attn: [ ]
399 Park Ave
Level B Vault
New York, NY 10022
A/C Number: [ ]




PS-5



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
Jackson National Life Insurance Company
c/o Apollo Global Management Inc.
Attn: Private Fixed Income
7700 Mills Civic Parkway
West Des Moines, IA 50266
$11,000,000



Payments


All payments by Federal Funds Wire Transfer of immediately available funds to:


The Bank of New York Mellon
ABA number: [ ]
Account #: [ ]
Account Name: [ ]
SWIFT address: [ ]


Reference: [ ]


Notices


Address for all Notices, including Financials, Compliance and Requests:


PREFERRED REMITTANCE: privateplacements@apollo.com


Jackson National Insurance Company
c/o Apollo Global Management Inc.
Attn: Private Fixed Income
7700 Mills Civic Parkway
West Des Moines, IA 50266


Name of Nominee in which Notes are to be issued:    HARE & CO., LLC F/B/O
Jackson National Life Insurance Company


Taxpayer I.D. Number:    [ ] (Jackson National Life Insurance Company)
    [ ] (Hare & Co., LLC)


Jurisdiction of Tax Residence: United States of America




PS-6



--------------------------------------------------------------------------------



Original Notes to be delivered to:


The Depository Trust Company (DTC)
570 Washington Blvd - 5th Floor
Jersey City, NJ 07310
Attn: BNY Mellon / Branch Deposit Department
Account Number: [ ]




PS-7



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
Athene Annuity and Life Company
c/o Apollo Global Management Inc.
Attn: Private Fixed Income
7700 Mills Civic Parkway
West Des Moines, IA 50266
$7,000,000



Payments


All payments by Federal Funds Wire Transfer of immediately available funds to:


Citibank NA
ABA number: [ ]
FFC Account #: [ ]
Account Name: [ ]
Citi’s SWIFT address: [ ]


Reference: [ ]


Notices


Address for all Notices, including Financials, Compliance and Requests:


PREFERRED REMITTANCE: privateplacements@apollo.com


Athene Annuity and Life Company
c/o Apollo Global Management Inc.
Attn: Private Fixed Income
7700 Mills Civic Parkway
West Des Moines, IA 50266


Name of Nominee in which Notes are to be issued:    GERLACH & CO F/B/O Athene
Annuity and Life Company


Taxpayer I.D. Number:    [ ] (Athene Annuity and Life Company)
    [ ] (Gerlach & Co.)


Jurisdiction of Tax Residence: United States of America


PS-8



--------------------------------------------------------------------------------



Original Notes to be delivered to:


Citibank NA
Attn: [ ]
399 Park Ave
Level B Vault
New York, NY 10022
A/C Number: [ ]




PS-9



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
Athene Annuity & Life Assurance Company
c/o Apollo Global Management Inc.
Attn: Private Fixed Income
7700 Mills Civic Parkway
West Des Moines, IA 50266
$5,000,000



Payments


All payments by Federal Funds Wire Transfer of immediately available funds to:


Citibank NA
ABA number: [ ]
FFC Account #: [ ]
Account Name: [ ]
Citi’s SWIFT address: [ ]


Reference: [ ]


Notices


Address for all Notices, including Financials, Compliance and Requests:


PREFERRED REMITTANCE: privateplacements@apollo.com


Athene Annuity & Life Assurance Company
c/o Apollo Global Management Inc.
Attn: Private Fixed Income
7700 Mills Civic Parkway
West Des Moines, IA 50266


Name of Nominee in which Notes are to be issued:    GERLACH & CO F/B/O Athene
Annuity & Life Assurance Company


Taxpayer I.D. Number:    [ ] (Athene Annuity & Life Assurance Company)
    [ ] (Gerlach & Co.)


Jurisdiction of Tax Residence: United States of America


PS-10



--------------------------------------------------------------------------------



Original Notes to be delivered to:


Citibank NA
Attn: [ ]
399 Park Ave
Level B Vault
New York, NY 10022
A/C Number: [ ]




PS-11



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
Athene Annuity & Life Assurance Company
c/o Apollo Global Management Inc.
Attn: Private Fixed Income
7700 Mills Civic Parkway
West Des Moines, IA 50266
$5,000,000



Payments


All payments by Federal Funds Wire Transfer of immediately available funds to:


Citibank NA
ABA number: [ ]
FFC Account #: [ ]
Account Name: [ ]
Citi’s SWIFT address: [ ]


Reference: [ ]


Notices


Address for all Notices, including Financials, Compliance and Requests:


PREFERRED REMITTANCE: privateplacements@apollo.com


Athene Annuity & Life Assurance Company
c/o Apollo Global Management Inc.
Attn: Private Fixed Income
7700 Mills Civic Parkway
West Des Moines, IA 50266


Name of Nominee in which Notes are to be issued:    GERLACH & CO F/B/O Athene
Annuity & Life Assurance Company


Taxpayer I.D. Number:    [ ] (Athene Annuity & Life Assurance Company)
    [ ] (Gerlach & Co.)


Jurisdiction of Tax Residence: United States of America




PS-12



--------------------------------------------------------------------------------



Original Notes to be delivered to:


Citibank NA
Attn: [ ]
399 Park Ave
Level B Vault
New York, NY 10022
A/C Number: [ ]




PS-13



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
Teachers Insurance and Annuity Association of America
730 Third Avenue
New York, New York 10017
$55,000,000



Payments


All payments on or in respect of the Notes shall be made in immediately
available funds on the due date by electronic funds transfer, through the
Automated Clearing House System, to the account provided by separate cover to
the Company.


Notices


All notices with respect to payments and prepayments of the Notes shall be sent
to:


Teachers Insurance and Annuity Association of America
730 Third Avenue
New York, New York 10017
Attention: Securities Accounting Division
Phone: (212) 916-5504
Facsimile: (212) 916-4699


With a copy to:


JPMorgan Chase Bank, N.A.
P.O. Box 35308
Newark, New Jersey 07101


Contemporaneous written confirmation of any electronic funds transfer shall be
sent to the above addresses setting forth (1) the full name, private placement
number, interest rate and maturity date of the Notes, (2) allocation of payment
between principal, interest, Make-Whole Amount, other premium or any special
payment and (3) the name and address of the bank from which such electronic
funds transfer was sent.


All notices and communications, including notices with respect to payments and
prepayments, shall be delivered or mailed to:


Teachers Insurance and Annuity Association of America
c/o Nuveen Alternatives Advisors LLC
8500 Andrew Carnegie Boulevard
Charlotte, North Carolina 28262
Attention: Private Placements
E-mail:    NuveenPrivatePlacements@nuveen.com
    DL_InvestmentsCenterofExcellence@tiaa.org
PS-14



--------------------------------------------------------------------------------



    KCTIAAGenCustodian@StateStreet.com
    KCTIAAGenInvManagers@StateStreet.com
Telephone:    [ ] (Name: [ ])
    (212) 916-4000 (General Number)
Facsimile:    (704) 988-4916


With a copy to:


Nuveen Alternatives Advisors LLC
8500 Andrew Carnegie Boulevard
Charlotte, North Carolina 28262-8500
Attention:     Legal Department
Attention:    [ ], Associate General Counsel
E-mail:    [ ]
Telephone:    [ ]
    (212) 916-4000 (General Number)


All Servicer Reports (or the equivalent) shall be delivered electronically to:


Email:    NuveenPrivatePlacements@nuveen.com
    DL_Valuations-PrivateABS@tiaa.org


Name of Nominee in which Notes are to be issued: None


Taxpayer I.D. Number: [ ]


Jurisdiction of Tax Residence: United States of America


Original Notes to be delivered to:


Address provided under separate cover to the Company.




PS-15



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
American General Life Insurance Company
c/o AIG Asset Management
2929 Allen Parkway, A36-04
Houston, Texas 77019-2155
$25,400,000



Payments


All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:


The Bank of New York Mellon
ABA # [ ]
Account Name:    [ ]
Account Number:    [ ]
For Further Credit to:    [ ]
Reference:    PPN: [ ]_


Notices


Payment notices, audit confirmations and related note correspondence to:


American General Life Insurance Company (886623)
c/o AIG Asset Management
2929 Allen Parkway, A36-04
Houston, Texas 77019-2155
Attn: PCG Investment Portfolio Support
Email: PPGIPS@aig.com


Duplicate payment notices (only) to:


American General Life Insurance Company (886623)
c/o The Bank of New York Mellon
Attn: P & I Department
Fax: (718) 315-3076


*Compliance reporting information (financial docs, officer’s certificates, etc.)
to:


AIG Asset Management
2929 Allen Parkway, A36-04
Houston, Texas 77019-2155
Attn: Private Placements Compliance
Email: complianceprivateplacements@aig.com
PS-16



--------------------------------------------------------------------------------





*Note:    Only two (2) complete sets of compliance information are required for
all companies for which AIG Asset Management Group serves as investment adviser.


Name of Nominee in which Notes are to be issued: HARE & CO., LLC


Taxpayer I.D. Number:    [ ] (American General Life Insurance Company)
    [ ] (HARE & CO., LLC)


Jurisdiction of Tax Residence: United States of America


Original Notes to be delivered to:


DTCC
570 Washington Blvd.
Jersey City, NJ 07310
Attn: BNY Mellon / Branch Deposit Department – 5th Floor
Contact: [ ]
Account Name: [ ]
Account Number: [ ]


With a copy to:
[ ]




PS-17



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
The Variable Annuity Life Insurance Company
c/o AIG Asset Management
2929 Allen Parkway, A36-04
Houston, Texas 77019-2155
$12,900,000



Payments


All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:


The Bank of New York Mellon
ABA # 021-000-018
Account Name:     BNYM Income
Account Number:     [ ]
For Further Credit to:     [ ]
Account No. [ ]
Reference: PPN: [ ]


Notices


Payment notices, audit confirmations and related note correspondence to:


The Variable Annuity Life Insurance Company (260735)
c/o AIG Asset Management
2929 Allen Parkway, A36-04
Houston, Texas 77019-2155
Attn: PCG Investment Portfolio Support
Email: PPGIPS@aig.com


Duplicate payment notices (only) to:


The Variable Annuity Life Insurance Company (260735)
c/o The Bank of New York Mellon
Attn: P & I Department
Fax: (718) 315-3076


*Compliance reporting information (financial docs, officer’s certificates, etc.)
to:


AIG Asset Management
2929 Allen Parkway, A36-04
Houston, Texas 77019-2155
Attn: Private Placements Compliance
PS-18



--------------------------------------------------------------------------------



Email: complianceprivateplacements@aig.com


*Note:    Only two (2) complete sets of compliance information are required for
all companies for which AIG Asset Management Group serves as investment adviser.


Name of Nominee in which Notes are to be issued: HARE & CO., LLC


Taxpayer I.D. Number:    [ ] (The Variable Annuity Life Insurance Company)
    [ ] (HARE & CO., LLC)


Jurisdiction of Tax Residence: United States of America


Original Notes to be delivered to:


DTCC
570 Washington Blvd.
Jersey City, NJ 07310
Attn: BNY Mellon / Branch Deposit Department – 5th Floor
Contact: [ ]
Account Name: [ ]
Account Number: [ ]


With a copy to:
[ ]




PS-19



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
American Home Assurance Company
c/o AIG Asset Management
2929 Allen Parkway, A36-04
Houston, Texas 77019-2155
$10,050,000



Payments


All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:


The Bank of New York Mellon
ABA # [ ]
Account Name:    [ ]
Account Number:    [ ]
For Further Credit to:    [ ].; Account No: [ ]
Reference:    PPN: [ ]


Notices


Payment notices, audit confirmations and related note correspondence to:


American Home Assurance Company (554933)
c/o AIG Asset Management
2929 Allen Parkway, A36-04
Houston, Texas 77019-2155
Attn: PCG Investment Portfolio Support
Email: PPGIPS@aig.com


Duplicate payment notices (only) to:


American Home Assurance Company (554933)
c/o The Bank of New York Mellon
Attn: P & I Department
Fax: (718) 315-3076


*Compliance reporting information (financial docs, officer’s certificates, etc.)
to:


AIG Asset Management
2929 Allen Parkway, A36-04
Houston, Texas 77019-2155
Attn: Private Placements Compliance
Email: complianceprivateplacements@aig.com
PS-20



--------------------------------------------------------------------------------





*Note:    Only two (2) complete sets of compliance information are required for
all companies for which AIG Asset Management Group serves as investment adviser.


Name of Nominee in which Notes are to be issued: HARE & CO., LLC


Taxpayer I.D. Number:    [ ] (American Home Assurance Company)
    [ ] (HARE & CO., LLC)


Jurisdiction of Tax Residence: United States of America


Original Notes to be delivered to:


DTCC
570 Washington Blvd.
Jersey City, NJ 07310
Attn: BNY Mellon / Branch Deposit Department – 5th Floor
Contact: [ ]
Account Name: [ ]
Account Number: [ ]


With a copy to:
[ ]






PS-21



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
American General Life Insurance Company
c/o AIG Asset Management
2929 Allen Parkway, A36-04
Houston, Texas 77019-2155
$4,650,000



Payments


All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:


The Bank of New York Mellon
ABA # [ ]
Account Name:    [ ]
Account Number:    [ ]
For Further Credit to:    [ ]; Account No. [ ]
Reference:    PPN: [ ]


Notices


Payment notices, audit confirmations and related note correspondence to:


American General Life Insurance Company SAMRE (990986)
c/o AIG Asset Management
2929 Allen Parkway, A36-04
Houston, Texas 77019-2155
Attn: PCG Investment Portfolio Support
Email: PPGIPS@aig.com


Duplicate payment notices (only) to:


American General Life Insurance Company SAMRE (990986)
c/o The Bank of New York Mellon
Attn: P & I Department
Fax: (718) 315-3076


*Compliance reporting information (financial docs, officer’s certificates, etc.)
to:


AIG Asset Management
2929 Allen Parkway, A36-04
Houston, Texas 77019-2155
Attn: Private Placements Compliance
Email: complianceprivateplacements@aig.com
PS-22



--------------------------------------------------------------------------------





*Note:    Only two (2) complete sets of compliance information are required for
all companies for which AIG Asset Management Group serves as investment adviser.


Name of Nominee in which Notes are to be issued: HARE & CO., LLC


Taxpayer I.D. Number:    [ ] (American General Life Insurance Company)
    [ ] (HARE & CO., LLC)


Jurisdiction of Tax Residence: United States of America


Original Notes to be delivered to:


DTCC
570 Washington Blvd.
Jersey City, NJ 07310
Attn: BNY Mellon / Branch Deposit Department – 5th Floor
Contact: [ ]
Account Name: [ ]
Account Number: [ ]


With a copy to:
[ ]






PS-23



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
National Union Fire Insurance Company of Pittsburgh, PA
c/o AIG Asset Management
2929 Allen Parkway, A36-04
Houston, Texas 77019-2155
$1,000,000



Payments


All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:


The Bank of New York Mellon
ABA # [ ]
Account Name:    [ ]
Account Number:    [ ]
For Further Credit to:    [ ]; Account No: [ ]
Reference:    PPN: 9[ ]


Notices


Payment notices, audit confirmations and related note correspondence to:


National Union Fire Insurance Co. of Pittsburgh, PA SAMRE (990992)
c/o AIG Asset Management
2929 Allen Parkway, A36-04
Houston, Texas 77019-2155
Attn: PCG Investment Portfolio Support
Email: PPGIPS@aig.com


Duplicate payment notices (only) to:


National Union Fire Insurance Co. of Pittsburgh, PA SAMRE (990992)
c/o The Bank of New York Mellon
Attn: P & I Department
Fax: (718) 315-3076


*Compliance reporting information (financial docs, officer’s certificates, etc.)
to:


AIG Asset Management
2929 Allen Parkway, A36-04
Houston, Texas 77019-2155
Attn: Private Placements Compliance
PS-24



--------------------------------------------------------------------------------



Email: complianceprivateplacements@aig.com


*Note:    Only two (2) complete sets of compliance information are required for
all companies for which AIG Asset Management Group serves as investment adviser.


Name of Nominee in which Notes are to be issued: HARE & CO., LLC


Taxpayer I.D. Number:    [ ] (National Union Fire Insurance Company of
Pittsburgh, PA)
    [ ] (HARE & CO., LLC)


Jurisdiction of Tax Residence: United States of America


Original Notes to be delivered to:


DTCC
570 Washington Blvd.
Jersey City, NJ 07310
Attn: BNY Mellon / Branch Deposit Department – 5th Floor
Contact: [ ]
Account Name: [ ]
Account Number: [ ]


With a copy to:
[ ]






PS-25



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
The United States Life Insurance Company in the City of New York
c/o AIG Asset Management
2929 Allen Parkway, A36-04
Houston, Texas 77019-2155
$1,000,000



Payments


All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:


JPMorgan Chase Bank, N.A.
ABA # [ ]
Account Name:    [ ]
Account Number:    [ ]
For Further Credit to:    [ ]
Reference:    PPN: [ ]
Notices


Payment notices, audit confirmations and related note correspondence to:


The United States Life Insurance Company in the City of New York SAMRE (P 40696)
c/o AIG Asset Management
2929 Allen Parkway, A36-04
Houston, Texas 77019-2155
Attn: PCG Investment Portfolio Support
Email: PPGIPS@aig.com


Duplicate payment notices (only) to:


The United States Life Insurance Co. in the City of New York SAMRE (P 40696)
c/o JPMorgan Client Services
Email: physical.abs.income@jpmorgan.com


*Compliance reporting information (financial docs, officer’s certificates, etc.)
to:


AIG Asset Management
2929 Allen Parkway, A36-04
Houston, Texas 77019-2155
Attn: Private Placements Compliance
Email: complianceprivateplacements@aig.com


PS-26



--------------------------------------------------------------------------------



*Note:    Only two (2) complete sets of compliance information are required for
all companies for which AIG Asset Management Group serves as investment adviser.


Name of Nominee in which Notes are to be issued: CUDD & CO. LLC


Taxpayer I.D. Number:    [ ] (The United States Life Insurance Company in the
City of New York)
    [ ] (CUDD & CO. LLC)


Jurisdiction of Tax Residence: United States of America


Original Notes to be delivered to:


JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center
Brooklyn, New York 11245-0001
Attn: Physical Receive Department – 3rd Floor (for overnight mail) OR
Physical Receive Dept. – 1st Floor, Window 5 (for messenger, use Willoughby
Entrance)
Contact: [ ]
Account Name: [ ]
Account Number: [ ]


With a copy to:
[ ]






PS-27



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
Nationwide Life and Annuity Insurance Company
Attn: Nationwide Investments – Private Placements
One Nationwide Plaza (1-05-801)
Columbus, OH 43215-2220
$25,000,000



Payments


All payments by wire transfer of immediately available funds to:


The Bank of New York Mellon
ABA # [ ]
BNF: [ ]
F/A/O [ ]
Account # [ ]
Attn: [ ]
PPN# [ ]
Security Description: 3.44% Senior Notes due December 29, 2030


Notices


All notices of payment on or in respect to the security should be sent to:


Nationwide Life and Annuity Insurance Company
c/o The Bank of New York
Attn: P & I Department
P.O. Box 392003
Pittsburgh, PA 15251


With a copy to:


Nationwide Life and Annuity Insurance Company
Attn: Nationwide Investments - Investment Operations
One Nationwide Plaza (1-05-401)
Columbus, OH 43215-2220


Send financial, compliance reports and all other communications to:


Nationwide Life and Annuity Insurance Company
Attn: Nationwide Investments – Private Placements
E-mail: ooinwpp@nationwide.com
One Nationwide Plaza (1-05-801)
Columbus, OH 43215-2220


PS-28



--------------------------------------------------------------------------------



Name of Nominee in which Notes are to be issued: None


Taxpayer I.D. Number: [ ]


Jurisdiction of Tax Residence: United States of America


Original Notes to be delivered to:


The Depository Trust Company
570 Washington Blvd. – 5th Floor
Jersey City, NJ 07310
Attn: BNY Mellon/Branch Deposit Department
F/A/O [ ]




PS-29



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
Allianz Life Insurance Company of North America
c/o Allianz Global Investors U.S. LLC
Attn: Private Placements
55 Greens Farms Road
Westport, CT 06880
$25,000,000



Payments


All payments by wire transfer of immediately available funds to:


Bank:     The Bank of New York Mellon, NY
ABA Number:     [ ]
SWIFT Code:     [ ]
BNF Account Number:     [ ]
BNF Account Name:     [ ]
FFC Account Name:     [ ]
Ref:    [ ]
Attn:    [ ]


Accompanying information:


Name of Issuer:    Washington Real Estate Investment Trust
Description of Security:    3.44% Senior Notes due December 29, 2030
PPN:    [ ]
Due date and application (as among principal, interest, Make-Whole Amount and
Modified Make-Whole Amount) of the payment being made


Notices


All notices to:


Allianz Life Insurance Company of North America
c/o Allianz Global Investors U.S. LLC
Attn: Private Placements
55 Greens Farms Road
Westport, CT 06880
Phone: 203-293-1900
Email: ppt@allianzgi.com


Name of Nominee in which Notes are to be issued: MAC & CO., LLC


PS-30



--------------------------------------------------------------------------------



Taxpayer I.D. Number:    [ ] (MAC & CO., LLC)
    [ ] (Allianz Life Insurance Company of North America)


Jurisdiction of Tax Residence: United States of America


Original Notes to be delivered to:


The Depository Trust Company
BNY Mellon Branch Deposit Services
570 Washington Blvd. – 5th Flr.
Jersey City, NJ 07310
Ref: [ ]




PS-31



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
Thrivent Financial for Lutherans
Attn: Investment Division-Private Placements
901 Marquette Avenue, Suite 2500
Minneapolis, MN 55402
$15,000,000



Payments


All payments by wire transfer of immediately available funds to:


ABA # [ ]
State Street Bank & Trust Co.
DDA # [ ]
Fund Number: [ ]
Fund Name: [ ]


All payments must include the following information:


3.44% Senior Notes due December 29, 2030
PPN: [ ]
Reference Purpose of Payment
Interest and/or Principal Breakdown


Notices


Notices of payments and written confirmation of such wire transfers to:


Investment Division-Private Placements
Attn: [ ]
Thrivent Financial for Lutherans
901 Marquette Avenue, Suite 2500
Minneapolis, MN 55402
Fax: (612) 844-4027
Email: privateinvestments@thrivent.com


With a copy to:


Attn: [ ]
Thrivent Financial for Lutherans
901 Marquette Avenue, Suite 2500
Minneapolis, MN 55402
Email: boxprivateplacement@thrivent.com


All other communications:
PS-32



--------------------------------------------------------------------------------





Thrivent Financial for Lutherans
Attn: Investment Division-Private Placements
901 Marquette Avenue, Suite 2500
Minneapolis, MN 55402
Fax: (612) 844-4027
Email: privateinvestments@thrivent.com


Name of Nominee in which Notes are to be issued: None


Taxpayer I.D. Number: [ ]


Jurisdiction of Tax Residence: United States of America


Original Notes to be delivered to:


DTCC
Newport Office Center
570 Washington Blvd
Jersey City, NJ 07310
Attn: [ ]
Ref: [ ]
Fund Name: T[ ]
Fund Number: [ ]


With a .pdf copy to:


[ ]




PS-33



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
Genworth Life Insurance Company
c/o Genworth Financial, Inc.
3001 Summer Street, 4th Floor
Stamford, CT 06905
$5,000,000
$5,000,000
$5,000,000



Payments


All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:


Bank of New York
ABA #:    [ ]
Account #:    [ ]
Acct Name:    [ ]
Attn:    [ ]
Reference:    [ ]
Account #:    [ ]
    PPN: [ ]
And By Email:    treasppbkoffice@genworth.com; ppservicing@BNYmellon.com
Fax:    (804) 662-7777


Notices


All notices and communications including original note agreement, conformed copy
of the note agreement, amendment requests, financial statements and other
general information to be addressed as follows:


Genworth Financial, Inc.
Account: Genworth Life Insurance Company
3001 Summer Street, 4th Floor
Stamford, CT 06905
Attn: Private Placements
Telephone No: (203) 708-3300
Fax No: (203) 708-3308


If available, an electronic copy is additionally requested. Please send to the
following email address:


GNW.privateplacements@genworth.com


All corporate actions, including payments and prepayments, should be sent to the
above address with copies to:
PS-34



--------------------------------------------------------------------------------





Genworth Financial, Inc.
Account: Genworth Life Insurance Company
3001 Summer Street
Stamford, CT 06905
Attn: Trade Operations
Telephone No: (203) 708-3300
Fax No: (203) 708-3308


If available, an electronic copy is additionally requested. Please send to the
following e-mail address:


GNWInvestmentsOperations@genworth.com


Notices with respect to payments and written confirmation of each such payment,
including interest payments, redemptions, premiums, make wholes, and fees should
also be addressed as above with additional copies addressed to the following:


The Bank Of New York
Income Collection Department
P.O. Box 392002
Pittsburgh, PA 15251
Attn: Income Collection Department
Ref: [ ]
P&I Contact: [ ]


Name of Nominee in which Notes are to be issued: HARE & CO., LLC


Taxpayer I.D. Number:    [ ] (Genworth Life Insurance Company)
    [ ] (HARE & CO., LLC)


Jurisdiction of Tax Residence: United States of America


Original Notes to be delivered to:


The Bank of New York
570 Washington Blvd
BNY Mellon /Branch Deposit Dept 5th FLR
Jersey City, NJ 07310
Ref: [ ]


PS-35



--------------------------------------------------------------------------------




DTC Securities:
DTC #: [ ]
Agent ID #: [ ]
Institutional ID: [ ]
Account Name: [ ]
Account #: [ ]
Euroclear:Euroclear #: 78009



PS-36



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
Continental General Insurance Company
c/o Continental Insurance Group Ltd.
450 Park Avenue, 30th Floor
New York, NY 10022
$10,000,000



Payments


All payments by wire transfer of immediately available funds to:


Account Name:    Continental General Insurance
ABA:    [ ]
Intermediary Cash Account:    [ ]
BIC:    [ ]
Account #:    [ ]
Address:    [ ]
    [ ]
Reference:    [ ]
    [ ]
    PPN: [ ]


Custodian Bank:    Bank of New York Mellon (BNYM)
ABA:    [ ]
DTC #     [ ]
Agent ID:    [ ]
Institutional ID:    [ ]


Notices


All notices and communications to:


[ ]@hc2.com
[ ]@hc2.com
[ ]@hc2.com


Name of Nominee in which Notes are to be issued: None


Taxpayer I.D. Number: [ ]


Jurisdiction of Tax Residence: United States of America




PS-37



--------------------------------------------------------------------------------



Original Notes to be delivered to:


The Depository Trust Company (DTC)
570 Washington Blvd, 5th Floor
Jersey City, NJ 07310
Attn: BNYM Branch Deposits
212-855-2642


Ref: Continental General Insurance [ ]; PPN: [ ]


PS-38



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
Primerica Life Insurance Company
c/o Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
$1,705,000



Payments


All payments to be made by crediting (in the form of federal funds bank wire
transfer, with sufficient information to identify the source and application of
funds) the following account:


Primerica Life Insurance Company
JPMorgan Chase Bank
One Chase Manhattan Plaza
New York, New York 10081
ABA No. [ ]
Account No. [ ]
Account Name: [ ]
FFC Acct Name: [ ]
FFC Acct# [ ]
Reference: PPN: [ ]


Notices


All notices and communication should be directed to:


Primerica Life Insurance Company
C\O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]


With a copy of all notices and communication directed to:


Primerica Life Insurance Company
C\O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]
and [ ]
PS-39



--------------------------------------------------------------------------------





All legal notices and documentation should be directed to:


Primerica Life Insurance Company
C\O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]


Name of Nominee in which Notes are to be issued: None


Taxpayer I.D. Number: [ ]


Jurisdiction of Tax Residence: United States of America


Original Notes to be delivered to:


[ ]
Conning, Inc.
One Financial Plaza
Hartford, CT 06103
Telephone: [ ]
[ ]




PS-40



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
Pinnacol Assurance
c/o Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
$1,275,000



Payments


All payments to be made by crediting (in the form of federal funds bank wire
transfer, with sufficient information to identify the source and application of
funds) the following account:


ABA # [ ]
State Street Bank & Trust Co.
DDA # [ ]
Fund Number/Name PII1/ [ ]


Notices


All notices and communication should be directed to:


Pinnacol Assurance
C/O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]


With a copy of all notices and communication directed to:


Pinnacol Assurance
C/O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]
and [ ]


All legal notices and documentation should be directed to:


Pinnacol Assurance
C/O Conning, Inc.
One Financial Plaza 23rd Floor
PS-41



--------------------------------------------------------------------------------



Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]


Name of Nominee in which Notes are to be issued: OPALBELL & CO


Taxpayer I.D. Number: [ ]


Jurisdiction of Tax Residence: United States of America


Original Notes to be delivered to:


[ ]
Conning, Inc.
One Financial Plaza
Hartford, CT 06103
Telephone: [ ]
[ ]




PS-42



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
American Health and Life Insurance Company
c/o Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
$850,000



Payments


All payments to be made by crediting (in the form of federal funds bank wire
transfer, with sufficient information to identify the source and application of
funds) the following account:


JPMorgan Chase Bank
One Chase Manhattan Plaza
New York, New York 10081
ABA No. [ ]
Account No. [ ]
Account Name: [ ]
FFC Acct Name: [ ]
FFC Acct# [ ]
Reference: PPN: [ ]


Notices


All notices and communication should be directed to:


American Health and Life Insurance Company
C\O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]


With a copy of all notices and communication directed to:


American Health and Life Insurance Company
C/O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]
and [ ]


PS-43



--------------------------------------------------------------------------------



All Legal and documentation should be directed to:


American Health and Life Insurance Company
C\O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]


Name of Nominee in which Notes are to be issued: None


Taxpayer I.D. Number: [ ]


Jurisdiction of Tax Residence: United States of America


Original Notes to be delivered to:


[ ]
Conning, Inc.
One Financial Plaza
Hartford, CT 06103
Telephone: [ ]
[ ]




PS-44



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
Illinois Mutual Life Insurance Company
c/o Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
$850,000



Payments


All payments to be made by crediting (in the form of federal funds bank wire
transfer, with sufficient information to identify the source and application of
funds) the following account:


NORTHERN CHGO/Trust
ABA#[ ]
Credit Wire Account# [ ]
[ ]
FFC #[ ]


Notices


All notices and communication should be directed to:


Illinois Mutual Life Insurance Company
C/O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]


With a copy of all notices and communication directed to:


Illinois Mutual Life Insurance Company
C/O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]
and [ ]


All legal notices and documentation should be directed to:


PS-45



--------------------------------------------------------------------------------



Illinois Mutual Life Insurance Company
C/O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]


Name of Nominee in which Notes are to be issued: ELL & CO


Taxpayer I.D. Number: [ ]


Jurisdiction of Tax Residence: United States of America


Original Notes to be delivered to:


[ ]
Conning, Inc.
One Financial Plaza
Hartford, CT 06103
Telephone: [ ]
[ ]




PS-46



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
Pekin Life Insurance Company
c/o Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
$850,000



Payments


All payments to be made by crediting (in the form of federal funds bank wire
transfer, with sufficient information to identify the source and application of
funds) the following account:


The Northern Trust Company Chicago, IL 60607
ABA No.: [ ]
Acct. Name: Trust Services Acct. No.: [ ]
For Further Credit: [ ]
Acct Number: [ ]
Acct Name: [ ]
Reference: [ ]


Notices


All notices and communication should be directed to:


Pekin Life Insurance Company
C/O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]


With a copy of all notices and communication directed to:


Pekin Life Insurance Company
C/O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]
and [ ]


All legal notices and documentation should be directed to:


PS-47



--------------------------------------------------------------------------------



Pekin Life Insurance Company
C/O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]


Name of Nominee in which Notes are to be issued: ELL & CO


Taxpayer I.D. Number: [ ]


Jurisdiction of Tax Residence: United States of America


Original Notes to be delivered to:


[ ]
Conning, Inc.
One Financial Plaza
Hartford, CT 06103
Telephone: [ ]
[ ]




PS-48



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
Penn National Security Insurance Company
c/o Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
$750,000



Payments


All payments to be made by crediting (in the form of federal funds bank wire
transfer, with sufficient information to identify the source and application of
funds) the following account:


Fifth Third Bank N.A.
ABA# [ ]
A/C: # [ ]
A/C Name: [ ]
FFC A/C#: [ ]
A/C Name: [ ]


Notices


All notices and communication should be directed to:


Penn National Security Insurance Company
C\O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]


With a copy of all notices and communication directed to:


Penn National Security Insurance Company
C\O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]
and [ ]


All legal notices and documentation should be directed to:


Penn National Security Insurance Company
PS-49



--------------------------------------------------------------------------------



C\O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]


Name of Nominee in which Notes are to be issued: Link & Co


Taxpayer I.D. Number: [ ]


Jurisdiction of Tax Residence: United States of America


Original Notes to be delivered to:


[ ]
Conning, Inc.
One Financial Plaza
Hartford, CT 06103
Telephone: [ ]
[ ]




PS-50



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
Associated Industries of Massachusetts Mutual Insurance Company
c/o Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
$640,000



Payments


All payments to be made by crediting (in the form of federal funds bank wire
transfer, with sufficient information to identify the source and application of
funds) the following account:


The Northern Trust Company Chicago, IL 60607
ABA No.: [ ]
Acct. Name: [ ]
For Further Credit:
Acct Number: [ ]
Acct Name: [ ]
Reference: [ ]
Attn: [ ]


Notices


All notices and communication should be directed to:


Associated Industries of Massachusetts Mutual Insurance Company
C\O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]


With a copy of all notices and communication directed to:


Associated Industries of Massachusetts Mutual Insurance Company
C\O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]
and [ ]


PS-51



--------------------------------------------------------------------------------



All Legal and documentation should be directed to:


Associated Industries of Massachusetts Mutual Insurance Company
C\O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]


Name of Nominee in which Notes are to be issued: ELL & CO


Taxpayer I.D. Number: [ ]


Jurisdiction of Tax Residence: United States of America


Original Notes to be delivered to:


[ ]
Conning, Inc.
One Financial Plaza
Hartford, CT 06103
Telephone: [ ]
[ ]




PS-52



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
Kentucky Employers’ Mutual Insurance Authority
c/o Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
$640,000



Payments


All payments to be made by crediting (in the form of federal funds bank wire
transfer, with sufficient information to identify the source and application of
funds) the following account:


U. S. Bank N. A
ABA # [ ]
60 Livingston Avenue
St Paul, MN 55107
Credit Account [ ]
Credit Acct Name: [ ]
FFC Acct# [ ]
FFC Acct Name: [ ]
Reference: [ ]


Notices


All notices and communication should be directed to:


Kentucky Employers’ Mutual Insurance Authority
C/O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]


With a copy of all notices and communication directed to:


Kentucky Employers’ Mutual Insurance Authority
C/O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]
and [ ]


PS-53



--------------------------------------------------------------------------------



All legal notices and documentation should be directed to:


Kentucky Employers’ Mutual Insurance Authority
C/O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]


Name of Nominee in which Notes are to be issued: None


Taxpayer I.D. Number: [ ]


Jurisdiction of Tax Residence: United States of America


Original Notes to be delivered to:


[ ]
Conning, Inc.
One Financial Plaza
Hartford, CT 06103
Telephone: [ ]
[ ]




PS-54



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
Pennsylvania National Mutual Casualty Insurance Company
c/o Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
$525,000



Payments


All payments to be made by crediting (in the form of federal funds bank wire
transfer, with sufficient information to identify the source and application of
funds) the following account:


Fifth Third Bank N.A.
ABA# [ ]
A/C: # [ ]
A/C Name: [ ]
FFC A/C#: [ ]
A/C Name: [ ]


Notices


All notices and communication should be directed to:


Pennsylvania National Mutual Casualty Insurance Company
C\O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]


With a copy of all notices and communication directed to:


Pennsylvania National Mutual Casualty Insurance Company
C\O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]
and [ ]


All legal notices and documentation should be directed to:


PS-55



--------------------------------------------------------------------------------



Pennsylvania National Mutual Casualty Insurance Company
C\O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]


Name of Nominee in which Notes are to be issued: Link & Co


Taxpayer I.D. Number: [ ]


Jurisdiction of Tax Residence: United States of America


Original Notes to be delivered to:


[ ]
Conning, Inc.
One Financial Plaza
Hartford, CT 06103
Telephone: [ ]
Sheilah.Gibson@Conning.com




PS-56



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
5 Star Life Insurance Company
c/o Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
$425,000



Payments


All payments to be made by crediting (in the form of federal funds bank wire
transfer, with sufficient information to identify the source and application of
funds) the following account:


US Bank N.A. Minnesota
Saint Paul, Minnesota
ABA #: [ ]
Account Name: [ ]
Credit A/C#: [ ]
FFC Acct Name: [ ]
FFC Acct #: [ ]
Reference: PPN: [ ]


Notices


All notices and communication should be directed to:


5 Star Life Insurance Company
C\O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]


With a copy of all notices and communication directed to:


5 Star Life Insurance Company
C\O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]
and [ ]


All legal notices and documentation should be directed to:
PS-57



--------------------------------------------------------------------------------





5 Star Life Insurance Company
C\O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]


Name of Nominee in which Notes are to be issued: None


Taxpayer I.D. Number: [ ]


Jurisdiction of Tax Residence: United States of America


Original Notes to be delivered to:


[ ]
Conning, Inc.
One Financial Plaza
Hartford, CT 06103
Telephone: [ ]
[ ]




PS-58



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
Missouri Employers Mutual Insurance Company
c/o Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
$425,000



Payments


All payments to be made by crediting (in the form of federal funds bank wire
transfer, with sufficient information to identify the source and application of
funds) the following account:


Commerce Bank
811 Main Street – 9th floor
Kansas City, MO 64105-2005
ABA #: [ ]
Credit Account: [ ]
Credit Acct #: [ ]
FFC Acct Name: [ ]
FFC Acct #: [ ]
Reference PPN: [ ]


Notices


All notices and communication should be directed to:


Missouri Employers Mutual Insurance Company
C/O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]


With a copy of all notices and communication directed to:


Missouri Employers Mutual Insurance Company
C\O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]
and [ ]


PS-59



--------------------------------------------------------------------------------



All legal notices and documentation should be directed to:


Missouri Employers Mutual Insurance Company
C\O Conning, Inc.
One Financial Plaza 13th Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]


Name of Nominee in which Notes are to be issued: None


Taxpayer I.D. Number: [ ]


Jurisdiction of Tax Residence: United States of America


Original Notes to be delivered to:


[ ]
Conning, Inc.
One Financial Plaza
Hartford, CT 06103
Telephone: [ ]
[ ]




PS-60



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
Triton Insurance Company
c/o Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
$425,000



Payments


All payments to be made by crediting (in the form of federal funds bank wire
transfer, with sufficient information to identify the source and application of
funds) the following account:


Triton Insurance Company
Account No. [ ]
Account Name: [ ]
FFC Acct Name: [ ]
FFC Acct# [ ]
JPMorgan Chase Bank
One Chase Manhattan Plaza
New York, New York 10081
ABA No. [ ]
Reference: PPN: [ ]


Notices


All notices and communication should be directed to:


Triton Insurance Company
C\O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone:[ ]
Email: [ ]


With a copy of all notices and communication directed to:


Triton Insurance Company
C\O Conning, Inc.
One Financial Plaza 13th Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]
and [ ]
PS-61



--------------------------------------------------------------------------------





All legal notices and documentation should be directed to:


Triton Insurance Company
C\O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]


Name of Nominee in which Notes are to be issued: None


Taxpayer I.D. Number: [ ]


Jurisdiction of Tax Residence: United States of America


Original Notes to be delivered to:


[ ]
Conning, Inc.
One Financial Plaza
Hartford, CT 06103
Telephone: [ ]
[ ]




PS-62



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
Mt. Hawley Insurance Company
c/o Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
$320,000



Payments


All payments to be made by crediting (in the form of federal funds bank wire
transfer, with sufficient information to identify the source and application of
funds) the following account:


ABA [ ] JPMorgan Chase NA
Acct [ ] Income wire acct
Payment detail: [ ]


Notices


All notices and communication should be directed to:


Mt. Hawley Insurance Company
C\O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]


With a copy of all notices and communication directed to:


Mt. Hawley Insurance Company
C\O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]
and [ ]


All legal notices and documentation should be directed to:


Mt. Hawley Insurance Company
C\O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
PS-63



--------------------------------------------------------------------------------



Attention: [ ]
Phone: [ ]
Email: [ ]


Name of Nominee in which Notes are to be issued: CUDD & CO. LLC


Taxpayer I.D. Number: [ ]


Jurisdiction of Tax Residence: United States of America


Original Notes to be delivered to:


[ ]
Conning, Inc.
One Financial Plaza
Hartford, CT 06103
Telephone: [ ]
[ ]




PS-64



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
RLI Insurance Company
c/o Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
$320,000



Payments


All payments to be made by crediting (in the form of federal funds bank wire
transfer, with sufficient information to identify the source and application of
funds) the following account:


ABA [ ] JPMorgan Chase NA
Acct [ ] Income wire acct
Payment detail: [ ]


Notices


All notices and communication should be directed to:


RLI Insurance Company
C\O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]


With a copy of all notices and communication directed to:


RLI Insurance Company
C\O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
Attention: [ ]
Phone: [ ]
Email: [ ]
and [ ]


All legal notices and documentation should be directed to:


RLI Insurance Company
C\O Conning, Inc.
One Financial Plaza 23rd Floor
Hartford, CT 06103-2627
PS-65



--------------------------------------------------------------------------------



Attention: [ ]
Phone: [ ]
Email: [ ]


Name of Nominee in which Notes are to be issued: CUDD & CO. LLC


Taxpayer I.D. Number: [ ]


Jurisdiction of Tax Residence: United States of America


Original Notes to be delivered to:


[ ]
Conning, Inc.
One Financial Plaza
Hartford, CT 06103
Telephone: [ ]
[ ]




PS-66



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
The Ohio National Life Insurance Company
One Financial Way
Cincinnati, OH 45242
Attention: Investment Department
$7,000,000



Payments


Address for payments on account of the Notes by bank wire transfer of Federal or
other immediately available funds (identifying each payment as to issuer,
security (including interest rate and maturity date), and principal or interest)
to:


U.S. Bank N.A.
5th & Walnut Streets
Cincinnati, OH 45202
ABA #[ ]
SWIFT Code/BIC: [ ]
For credit to [ ]


Notices


All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed:


THE OHIO NATIONAL LIFE INSURANCE COMPANY
One Financial Way
Cincinnati, OH 45242
Attention: Investment Department


With a copy to: privateplacements@ohionational.com


Fax number: 513-794-4506


Name of Nominee in which Notes are to be issued: None


Taxpayer I.D. Number: [ ]


Jurisdiction of Tax Residence: United States of America


PS-67



--------------------------------------------------------------------------------



Original Notes to be delivered to:


THE OHIO NATIONAL LIFE INSURANCE COMPANY
One Financial Way
Cincinnati, OH 45242
Attention: Investment Department




PS-68



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
Sunrise Captive RE, LLC
One Financial Way
Cincinnati, OH 45242
Attention: Investment Department
$3,000,000



Payments


Address for payments on account of the Notes by bank wire transfer of Federal or
other immediately available funds (identifying each payment as to issuer,
security (including interest rate and maturity date), and principal or interest)
to:


U.S. Bank N.A.
5th & Walnut Streets
Cincinnati, OH 45202
ABA [ ]
SWIFT Code/BIC: [ ]
For credit to [ ]


Notices


All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed:


SUNRISE CAPTIVE RE, LLC
One Financial Way
Cincinnati, OH 45242
Attention: Investment Department


With a copy to: privateplacements@ohionational.com


Fax number: 513-794-4506


Name of Nominee in which Notes are to be issued: None


Taxpayer I.D. Number: [ ]


Jurisdiction of Tax Residence: United States of America


PS-69



--------------------------------------------------------------------------------



Original Notes to be delivered to:


SUNRISE CAPTIVE RE, LLC
One Financial Way
Cincinnati, OH 45242
Attention: Investment Department




PS-70



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
Ameritas Life Insurance Corp.
c/o Ameritas Investment Partners, Inc.
5945 R Street
Lincoln, NE 68505
$7,500,000



Payments


All payments by wire transfer of immediately available funds to:


JPMorgan Chase Bank
ABA #[ ]
DDA Clearing Account: [ ]
Further Credit - [ ]
Reference: [ ]


Notices


All notices of payments and written confirmations of such wire transfers sent
to:


Ameritas Life Insurance Corp.
5945 R Street
Lincoln, NE 68505
ATTN: Investment Accounting
Fax#: (402) 467-6970
IASecurities@ameritas.com


All other communications sent to:


Ameritas Life Insurance Corp.
Ameritas Investment Partners, Inc.
ATTN: Private Placements
5945 R Street
Lincoln, NE 68505


Contacts: [ ]
Tel: [ ]
Fax: [ ]
Email: [ ]
privateplacements@ameritas.com


Name of Nominee in which Notes are to be issued:    Cudd & Co. LLC for the
benefit of Ameritas Life Insurance Corp.


PS-71



--------------------------------------------------------------------------------



Taxpayer I.D. Number:    [ ] (CUDD & CO. LLC)
    [ ] (Ameritas Life Insurance Corp.)


Jurisdiction of Tax Residence: United States of America


Original Notes to be delivered to:


JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center, 3rd Floor
Brooklyn, NY 11245-0001
ATTN: Physical Receive Department
REF: [ ]
REF: [ ]


With a coy to:


[ ]




PS-72



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
Ameritas Life Insurance Corp. of New York
c/o Ameritas Investment Partners, Inc.
5945 R Street
Lincoln, NE 68505
$500,000



Payments


All payments by wire transfer of immediately available funds to:


JPMorgan Chase Bank
ABA #[ ]
DDA Clearing Account: [ ]
Further Credit - [ ]
Reference: [ ]


Notices


All notices of payments and written confirmations of such wire transfers sent
to:


Ameritas Life Insurance Corp.
5945 R Street
Lincoln, NE 68505
ATTN: Investment Accounting
Fax#: (402) 467-6970
IASecurities@ameritas.com


All other communications sent to:


Ameritas Life Insurance Corp. of New York
Ameritas Investment Partners, Inc.
ATTN: Private Placements
5945 R Street
Lincoln, NE 68505


Contacts: [ ]
Tel: [ ]
Fax: [ ]
Email: [ ]
privateplacements@ameritas.com


Name of Nominee in which Notes are to be issued:    Cudd & Co. LLC for the
benefit of Ameritas Life Insurance Corp. of New York
PS-73



--------------------------------------------------------------------------------





Taxpayer I.D. Number:    [ ] (CUDD & CO. LLC)
    [ ] (Ameritas Life Insurance Corp. of New York)


Jurisdiction of Tax Residence: United States of America


Original Notes to be delivered to:


JPMorgan Chase Bank
4 Chase Metrotech Center, 3rd Floor
Brooklyn, NY 11245-0001
ATTN: Physical Receive Department
REF: Account P72225
REF: Ameritas Life Insurance Corp. of New York


With a coy to:


[ ]




PS-74



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
CMFG Life Insurance Company
c/o Members Capital Advisors, Inc.
Attn: Private Placements
5910 Mineral Point Road
Madison WI 53705-4456
$2,000,000



Payments


All payments by wire transfer of immediately available funds to:


ABA:    [ ]
Bank:    [ ]
Account Name:    [ ]
DDA #:    [ ]
REFERENCE FUND:    [ ]


Notices


All notices of payments, wires, audit confirmations, compliance and Financials
shall be EMAILED to:


EMAIL:    DS-PrivatePlacements@cunamutual.com


All Legal communication shall be EMAILED to:


EMAIL:    DS-PrivatePlacements@cunamutual.com
EMAIL:    mcalegal@cunamutual.com


Name of Nominee in which Notes are to be issued: TURNKEYS & CO


Taxpayer I.D. Number:    [ ] (CMFG Life Insurance Company)
    [ ] (TURNKEYS & CO)


Jurisdiction of Tax Residence: Unites States of America


Original Notes to be delivered to:


DTCC
Newport Office Center
570 Washington Blvd
Jersey City, NJ 07310
[ ]
PS-75



--------------------------------------------------------------------------------



FBO: [ ]


PS-76



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
CMFG Life Insurance Company
c/o Members Capital Advisors, Inc.
Attn: Private Placements
5910 Mineral Point Road
Madison WI 53705-4456
$2,000,000



Payments


All payments by wire transfer of immediately available funds to:


ABA:    [ ]
Bank:    [ ]
Account Name:    [ ]
DDA #:    [ ]
REFERENCE FUND:    [ ]


Notices


All notices of payments, wires, audit confirmations, compliance and Financials
shall be EMAILED to:


EMAIL:    DS-PrivatePlacements@cunamutual.com


All Legal communication shall be EMAILED to:


EMAIL:    DS-PrivatePlacements@cunamutual.com
EMAIL:    mcalegal@cunamutual.com


Name of Nominee in which Notes are to be issued: TURNKEYS & CO


Taxpayer I.D. Number:    [ ] (CMFG Life Insurance Company)
    [ ] (TURNKEYS & CO)


Jurisdiction of Tax Residence: Unites States of America


Original Notes to be delivered to:


DTCC
Newport Office Center
570 Washington Blvd
Jersey City, NJ 07310
[ ]
PS-77



--------------------------------------------------------------------------------



FBO: [ ]


PS-78



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
CMFG Life Insurance Company
c/o Members Capital Advisors, Inc.
Attn: Private Placements
5910 Mineral Point Road
Madison Wi 53705-4456
$1,000,000



Payments


All payments by wire transfer of immediately available funds to:


ABA:     [ ]
Bank:     [ ]
Account Name:     [ ]
DDA #:     [ ]
REFERENCE FUND: [ ]


Notices


All notices of payments, wires, audit confirmations, compliance and Financials
shall be EMAILED to:


EMAIL:    DS-PrivatePlacements@cunamutual.com


All Legal communication shall be EMAILED to:


EMAIL:    DS-PrivatePlacements@cunamutual.com
EMAIL:    mcalegal@cunamutual.com


Name of Nominee in which Notes are to be issued: TURNKEYS & CO


Taxpayer I.D. Number:    [ ] (CMFG Life Insurance Company)
    [ ] (TURNKEYS & CO)


Jurisdiction of Tax Residence: Unites States of America


Original Notes to be delivered to:


DTCC
Newport Office Center
570 Washington Blvd
Jersey City, NJ 07310
[ ]
PS-79



--------------------------------------------------------------------------------



FBO: [ ]


PS-80



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
Life Insurance Company of the Southwest
c/o National Life Insurance Company
One National Life Drive
Montpelier, VT 05604
$4,000,000



Payments


All payments by wire transfer of immediately available funds to:


J.P. Morgan Chase & Co.
New York, NY 10010
ABA # [ ]
Account No.: [ ]
Account Name: Life Insurance Company of the Southwest
Reference: [ ]


Notices


All notices of payments, written confirmations of such wire transfers and other
communications to:


Life Insurance Company of the Southwest
c/o National Life Insurance Company
One National Life Drive
Montpelier, VT 05604
Attention: Private Placements
Email: privateinvestments@sentinelinvestments.com


Fax: 802-223-9332


Name of Nominee in which Notes are to be issued: None


Taxpayer I.D. Number: [ ]


Jurisdiction of Tax Residence: United States of America


Original Notes to be delivered to:


Life Insurance Company of the Southwest
c/o National Life Insurance Company
One National Life Drive
Montpelier, VT 05604
Attention: [ ]
PS-81



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount of Notes to be Purchased
Southern Farm Bureau Life Insurance Company
1401 Livingston Lane
Jackson, MS 39213
$3,000,000



Payments


All payments should be made by wire transfer of immediately available funds to:


The Northern Trust Company
Chicago, IL 60607
ABA No.: [ ]
SWIFT/BIC: [ ]
Acct. Name: [ ]
Acct. No.: [ ]
Reference: Attn: [ ]


**with sufficient information to identify the source and application of such
funds, including the interest amount, principal amount, premium amount, etc.


Notices


Address for notices related to scheduled payments:


The Northern Trust Company
Attn: Income Collections
801 S Canal St
Chicago, IL 60607
ICPHYS@ntrs.com


With a copy to: Inv_Acctg-pp@sfbli.com


Address for audit confirmation requests:


By electronic delivery to: ICPHYS@ntrs.com


Address for all other communications, including waivers, amendments, consents
and financial information:


By electronic delivery to:    Attn: Securities Management
    PrivatePlacements@sfbli.com


PS-82



--------------------------------------------------------------------------------



Investment Contact Persons:


[ ]
Director
[ ]
[ ]
Director
[ ]
[ ]
Analyst
[ ]





Name of Nominee in which Notes are to be issued:    Ell & Co, F/B/O Southern
Farm Bureau Life Insurance Company


Taxpayer I.D. Number:    [ ] (Southern Farm Bureau Life Insurance Company)
    [ ] (Ell & Co)


Jurisdiction of Tax Residence: United States of America


Original Notes to be delivered to:


The Northern Trust Company
Trade Securities Processing 32nd floor
333 S Wabash Ave
Chicago, Illinois 60604


With an electronic copy of the transmittal to:


PrivatePlacements@sfbli.com






PS-83

